Exhibit 10.1

 

EXECUTION COPY

 

CUSIP Number: [                    ]

 

SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

 

Dated as of December 20, 2010

 

among

 

GFI GROUP INC.

 

and

 

GFI HOLDINGS LIMITED,

as the Borrowers,

 

CERTAIN SUBSIDIARIES OF GFI GROUP INC.,

as the Guarantors,

 

BANK OF AMERICA, N.A.,

as Administrative Agent,

 

BARCLAYS BANK PLC

and

 

THE ROYAL BANK OF SCOTLAND PLC,

as Co-Syndication Agents,

 

and

 

THE OTHER LENDERS PARTY HERETO

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

BARCLAYS BANK PLC,

as Joint Lead Arrangers and Joint Book Managers

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I  DEFINITIONS AND ACCOUNTING TERMS

1

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

27

1.03

Accounting Terms

28

1.04

Rounding

29

1.05

References to Agreements and Laws

29

1.06

Times of Day

29

1.07

Letter of Credit Amounts

29

1.08

Exchange Rates; Currency Equivalents

29

1.09

Additional Alternative Currencies

30

1.10

Change of Currency

30

ARTICLE II  THE COMMITMENTS AND CREDIT EXTENSIONS

31

2.01

Revolving Loans

31

2.02

Borrowings, Conversions and Continuations of Loans

31

2.03

Letters of Credit

34

2.04

Prepayments

42

2.05

Termination or Reduction of Aggregate Revolving Commitments

43

2.06

Repayment of Loans

44

2.07

Interest

44

2.08

Fees

44

2.09

Computation of Interest and Fees; Retroactive Adjustment of Applicable Rate

45

2.10

Evidence of Debt

46

2.11

Payments Generally; Administrative Agent’s Clawback

46

2.12

Sharing of Payments by Lenders

48

2.13

Cash Collateral

48

2.14

Defaulting Lenders

49

ARTICLE III  TAXES, YIELD PROTECTION AND ILLEGALITY

51

3.01

Taxes

51

3.02

Illegality

53

3.03

Inability to Determine Rates

54

3.04

Increased Costs

54

3.05

Funding Losses

56

3.06

Mitigation Obligations; Replacement of Lenders

56

3.07

Survival

57

ARTICLE IV  GUARANTY

57

4.01

The Guaranty

57

4.02

Obligations Unconditional

58

4.03

Reinstatement

60

4.04

Certain Additional Waivers

60

4.05

Remedies

60

4.06

Rights of Contribution

61

4.07

Guarantee of Payment; Continuing Guarantee

62

ARTICLE V  CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

62

5.01

Conditions of Initial Credit Extension

62

5.02

Conditions to all Credit Extensions

64

 

--------------------------------------------------------------------------------


 

ARTICLE VI  REPRESENTATIONS AND WARRANTIES

65

6.01

Existence, Qualification and Power

65

6.02

Authorization; No Contravention

65

6.03

Governmental Authorization; Other Consents

66

6.04

Binding Effect

66

6.05

Financial Statements; No Material Adverse Effect

66

6.06

Litigation

67

6.07

No Default

67

6.08

Ownership of Property; Liens

67

6.09

Environmental Compliance

67

6.10

Insurance

68

6.11

Taxes

68

6.12

ERISA Compliance

68

6.13

Subsidiaries

69

6.14

Margin Regulations; Investment Company Act

69

6.15

Disclosure

69

6.16

Compliance with Laws

69

6.17

Intellectual Property; Licenses, Etc.

70

6.18

Solvency

70

6.19

Perfection of Security Interests in the Collateral

70

6.20

Legal Name

70

6.21

Brokers’ Fees

70

6.22

Labor Matters

70

6.23

Representations as to Foreign Obligations

70

ARTICLE VII  AFFIRMATIVE COVENANTS

71

7.01

Financial Statements

71

7.02

Certificates; Other Information

73

7.03

Notices

75

7.04

Payment of Obligations

75

7.05

Preservation of Existence, Etc.

76

7.06

Maintenance of Properties

76

7.07

Maintenance of Insurance

76

7.08

Compliance with Laws

76

7.09

Books and Records

76

7.10

Inspection Rights

76

7.11

Use of Proceeds

77

7.12

Additional Subsidiaries

77

7.13

ERISA Compliance

78

7.14

Pledged Assets

78

ARTICLE VIII  NEGATIVE COVENANTS

80

8.01

Liens

80

8.02

Investments

82

8.03

Subsidiary Indebtedness

83

8.04

Fundamental Changes

84

8.05

Dispositions

84

8.06

Restricted Payments

85

 

--------------------------------------------------------------------------------


 

8.07

Change in Nature of Business

85

8.08

Transactions with Affiliates and Insiders

85

8.09

Burdensome Agreements

86

8.10

Use of Proceeds

86

8.11

Financial Covenants

86

8.12

Organization Documents; Fiscal Year; Legal Name, State of Formation and Form of
Entity

87

8.13

Proprietary Trading

87

ARTICLE IX  EVENTS OF DEFAULT AND REMEDIES

87

9.01

Events of Default

87

9.02

Remedies Upon Event of Default

89

9.03

Application of Funds

90

ARTICLE X  ADMINISTRATIVE AGENT

92

10.01

Appointment and Authority

92

10.02

Rights as a Lender

92

10.03

Exculpatory Provisions

92

10.04

Reliance by Administrative Agent

93

10.05

Delegation of Duties

93

10.06

Resignation of Administrative Agent

94

10.07

Non-Reliance on Administrative Agent and Other Lenders

94

10.08

No Other Duties, Etc.

95

10.09

Administrative Agent May File Proofs of Claim

95

10.10

Releases

95

ARTICLE XI  MISCELLANEOUS

96

11.01

Amendments, Etc.

96

11.02

Notices; Effectiveness; Electronic Communication

97

11.03

No Waiver; Cumulative Remedies

99

11.04

Expenses; Indemnity; Damage Waiver

99

11.05

Payments Set Aside

101

11.06

Successors and Assigns

101

11.07

Confidentiality

104

11.08

Set-off

105

11.09

Interest Rate Limitation

105

11.10

Counterparts

105

11.11

Integration

105

11.12

Survival of Representations and Warranties

106

11.13

Severability

106

11.14

Replacement of Lenders

106

11.15

Governing Law; Jurisdiction, Etc.

107

11.16

Waiver of Right to Trial by Jury

107

11.17

USA PATRIOT Act Notice

107

11.18

Judgment Currency

108

11.19

No Advisory or Fiduciary Responsibility

108

 

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

1.01(a)

Existing Letters of Credit

 

1.01(b)

Mandatory Cost Rate

 

1.01(c)

Competitors

 

2.01

Commitments and Pro Rata Shares

 

6.10

Insurance

 

6.13

Subsidiaries

 

6.17

IP Rights

 

8.01

Liens Existing on the Closing Date

 

8.02

Investments Existing on the Closing Date

 

8.03

Indebtedness Existing on the Closing Date

 

11.02

Certain Addresses for Notices

 

EXHIBITS

 

 

A

Form of Loan Notice

 

B

Form of Revolving Note

 

C

Form of Compliance Certificate

 

D

Form of Assignment and Assumption

 

E

Form of Joinder Agreement

 

F

Form of Report of Letter of Credit Information

 

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

 

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of
December 20, 2010 among GFI GROUP INC., a Delaware corporation (“GFI”), GFI
HOLDINGS LIMITED, a company incorporated under the laws of England and Wales
(the “Foreign Borrower”; together with GFI, the “Borrowers”), the Guarantors
(defined herein), the Lenders (defined herein) and BANK OF AMERICA, N.A., as
Administrative Agent and amends and restates that certain Amended and Restated
Credit Agreement, dated as of February 24, 2006 (as amended or modified from
time to time prior to the date hereof, the “Existing Credit Agreement”), among
the Borrowers, each guarantor from time to time party thereto, each lender from
time to time party thereto and Bank of America, N.A., as administrative agent,
which Existing Credit Agreement amended and restated that certain Credit
Agreement dated as of August 23, 2004 (as amended or modified from time to time,
the “Original Credit Agreement”) among the Borrowers, the guarantors from time
to time party thereto, the lenders from time to time party thereto and Bank of
America, N.A., as administrative agent.

 

The Borrowers have requested and the Administrative Agent and the Lenders have
agreed to amend and restate the Existing Credit Agreement, upon and subject to
the terms and conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.01                           Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of all or any substantial
portion of the Property of another Person or at least a majority of the Voting
Stock of another Person, in each case whether or not involving a merger or
consolidation with such other Person and whether for cash, property, services,
assumption of Indebtedness, securities or otherwise.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02 or such other address or
account as the Administrative Agent may from time to time notify GFI and the
Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

--------------------------------------------------------------------------------


 

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders.  The aggregate principal amount of the Aggregate Revolving Commitments
in effect on the Closing Date is TWO HUNDRED MILLION DOLLARS ($200,000,000),
which maximum amount may be increased pursuant to Section 2.02(f).

 

“Agreement” means this Credit Agreement, as amended, modified, supplemented and
extended from time to time.

 

“Alternative Currency” means each of British Pounds Sterling, Euros and each
other lawful currency (other than Dollars) that is freely available and freely
transferable and convertible into Dollars and that is approved by all the
Lenders (other than any Defaulting Lender) in accordance with Section 1.09.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with Dollars.

 

“Alternative Currency Reserve” means the Dollar Equivalent equal to 2% of Total
Revolving Outstandings denominated in Alternative Currencies.

 

“Alternative Currency Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Commitments and (b) ONE HUNDRED MILLION DOLLARS
($100,000,000).  The Alternative Currency Sublimit is part of, and not in
addition to, the Aggregate Revolving Commitments.

 

“Applicable Currency” means Dollars or an Alternative Currency, as applicable.

 

“Applicable Foreign Loan Party Documents” has the meaning specified in
Section 6.23(a)

 

“Applicable Margin” means the following percentages per annum (as relevant to
Commitment Fee, Letters of Credit and Eurocurrency Rate Loans and Base Rate
Loans), based upon the Consolidated Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 7.02(a) for the most recent fiscal quarter of GFI:

 

Pricing
Tier

 

Consolidated
Leverage Ratio

 

Commitment
Fee

 

Letters of Credit
&
Eurocurrency
Rate Loans

 

Base Rate Loans

 

1

 

< 1.0 to 1.0

 

0.70

%

2.25

%

1.25

%

2

 

< 1.5 to 1.0 but
> 1.0 to 1.0

 

0.85

%

2.50

%

1.50

%

3

 

< 2.0 to 1.0 but
> 1.5 to 1.0

 

1.00

%

2.75

%

1.75

%

4

 

> 2.0 to 1.0

 

1.15

%

3.00

%

2.00

%

 

Any increase or decrease in the Applicable Margin resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is required to be
delivered pursuant to Section 7.02(a) in connection with the financial
statements referred to in Sections 7.01(a) and (b); provided, however, that if a
Compliance Certificate is

 

2

--------------------------------------------------------------------------------


 

not delivered when due in accordance with such Section, then Pricing Tier 4
shall apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall continue to apply
until the first Business Day immediately following the date a Compliance
Certificate is delivered in accordance with Section 7.02(a), whereupon the
Applicable Margin shall be adjusted based upon the calculation of the
Consolidated Leverage Ratio contained in such Compliance Certificate.  The
Applicable Margin in effect from the Closing Date through the first Business Day
immediately following the date a Compliance Certificate is required to be
delivered pursuant to Section 7.02(a) for the fiscal quarter ending December 31,
2010 shall be determined based upon Pricing Tier 2. Notwithstanding anything to
the contrary contained in this definition, the determination of the Applicable
Margin for any period shall be subject to the provisions of Section 2.10(b).

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
applicable L/C Issuer, as the case may be, to be necessary for timely settlement
on the relevant date in accordance with normal banking procedures in the place
of payment.

 

“Application Period” means, in respect of any Disposition, the period of 180
days following the consummation of such Disposition.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D.

 

“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external counsel.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease, the capitalized amount of the remaining
lease payments under the relevant lease that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a Capital Lease and (c) in respect of any Securitization
Transaction of any Person, the outstanding principal amount of such financing,
after taking into account reserve accounts and making appropriate adjustments,
determined by the Administrative Agent in its reasonable judgment.

 

“Audited Financial Statements” means the audited consolidated and consolidating
balance sheet of GFI and its Subsidiaries for the fiscal year ended December 31,
2009, and the related consolidated and consolidating statements of income or
operations, shareholders’ equity and cash flows for such fiscal year of GFI and
its Subsidiaries, including the notes thereto.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (i) the Maturity Date, (ii) the date of termination of the
Aggregate Revolving Commitments pursuant to Section 2.05, and (iii) the date of
termination of the commitment of each Lender to make Revolving Loans and of the
obligation of the L/C Issuers to make L/C Credit Extensions pursuant to
Section 9.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time

 

3

--------------------------------------------------------------------------------


 

to time by Bank of America as its “prime rate” and (c) the one-month
Eurocurrency Rate plus 1.00%  The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in the “prime rate” announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Borrower Materials” has the meaning specified in Section 7.02.

 

“Borrowers” has the meaning specified in the introductory paragraph hereto.

 

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type,
in the same currency and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.

 

“British Pounds Sterling” means the lawful currency of the United Kingdom.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York, London, England or the state where the
Administrative Agent’s Office with respect to Obligations denominated in Dollars
is located and:

 

(a)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Dollars, any fundings, disbursements,
settlements and payments in Dollars in respect of any such Eurocurrency Rate
Loan, or any other dealings in Dollars to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means any such day on
which dealings in deposits in Dollars are conducted by and between banks in the
London interbank eurodollar market;

 

(b)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Euro, any fundings, disbursements,
settlements and payments in Euro in respect of any such Eurocurrency Rate Loan,
or any other dealings in Euro to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Loan, means a TARGET Day;

 

(c)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in British Pounds Sterling, any fundings,
disbursements, settlements and payments in British Pounds Sterling in respect of
any such Eurocurrency Rate Loan, or any other dealings in British Pounds
Sterling to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means any such day on which the relevant financial
markets are open for dealings between banks in London;

 

(d)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in a currency other than Dollars, Euro or
British Pounds Sterling, means any such day on which dealings in deposits in the
relevant currency are conducted by and between banks in the London or other
applicable offshore interbank market for such currency; and

 

(e)           if such day relates to any fundings, disbursements, settlements
and payments in a currency other than Dollars, Euro or British Pounds Sterling,
in respect of a Eurocurrency Rate Loan denominated in a currency other than
Dollars, Euro, or British Pounds Sterling, or any other

 

4

--------------------------------------------------------------------------------


 

dealings in any currency other than Dollars, Euro or British Pounds Sterling to
be carried out pursuant to this Agreement in respect of any such Eurocurrency
Rate Loan (other than any interest rate settings), means any such day on which
banks are open for foreign exchange business in the principal financial center
of the country of such currency.

 

“Business MAC” has the meaning specified in the definition of “Material Adverse
Effect”.

 

“Businesses” means, at any time, a collective reference to the businesses
operated by the Loan Parties at such time.

 

“Capital Lease” means, as applied to any Person, any lease of any Property by
that Person as lessee which, in accordance with GAAP as in effect as of the
Closing Date, is required to be accounted for as a capital lease on the balance
sheet of that Person.

 

“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited), (iv) in the case of a limited liability company, membership
interests and (v) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent or a L/C
Issuer (as applicable) and the Lenders, as collateral for L/C Obligations or
obligations of Lenders to fund participations in respect thereof (as the context
may require), cash or deposit account balances or, if such L/C Issuer
benefitting from such collateral shall agree in its sole discretion, other
credit support, in each case pursuant to documentation in form and substance
satisfactory to (a) the Administrative Agent and (b) such L/C Issuer.  “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

 

“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than 270 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within six
months of the date of acquisition, (d) repurchase agreements entered into by any
Person with a bank or trust company (including any of the Lenders) or recognized
securities dealer having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully guaranteed by the United States in which
such Person shall have a perfected first priority security interest (subject to
no other Liens) and having, on the date of purchase thereof, a fair market value
of at least 100% of the amount of the repurchase obligations and
(e) Investments, classified in accordance with GAAP as current assets, in money
market investment programs registered under the Investment Company Act of 1940,
as amended, which are administered by (i) any Lender or (ii) a reputable
financial institutions having capital of at least $500,000,000 and the
portfolios of which are limited to Investments of the character described in the
foregoing subdivisions (a) through (d).

 

5

--------------------------------------------------------------------------------


 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

 

“Change of Control” means an event or series of events by which:

 

(a)           any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding any
employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) other than the Parent becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of
1934, except that a person or group shall be deemed to have “beneficial
ownership” of all Capital Stock that such person or group has the right to
acquire (such right, an “option right”), whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of at
least thirty-five percent (35%) of the voting Capital Stock of GFI entitled to
vote for members of the board of directors or equivalent governing body of GFI
on a fully diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right), and such
percentage is higher than the percentage of such Capital Stock that the Parent
owns or has the right to acquire pursuant to an option right; or

 

(b)           during any period of 24 consecutive months, a majority of the
members of the board of directors of GFI cease to be composed of individuals
(i) who were members of that board on the first day of such period, (ii) whose
election or nomination to that board was approved by individuals referred to in
clause (i) above constituting at the time of such election or nomination at
least a majority of that board and/or (iii) whose election or nomination to that
board was approved by individuals referred to in clauses (i) and (ii) above
constituting at the time of such election or nomination at least a majority of
that board (excluding, in the case of both clause (ii) and clause (iii), any
individual whose initial nomination for, or assumption of office as, a member of
that board occurs as a result of an actual or threatened solicitation of proxies
or consents for the election or removal of one or more directors by any person
or group other than a solicitation for the election of one or more directors by
or on behalf of the board of directors); or

 

(c)           for so long as any Indebtedness is outstanding under the 2008
Senior Note Documents, the occurrence of a “Change of Control” (or any
comparable term) under, and as defined in the 2008 Senior Note Documents.

 

“Closing Date” means the date hereof.

 

“Collateral” means a collective reference to all personal property with respect
to which Liens in favor of either the Administrative Agent or the Collateral
Agent are purported to be granted pursuant to and in accordance with the terms
of the Collateral Documents.

 

“Collateral Agent” means Bank of America in its capacity as collateral agent
under any of the Collateral Documents or any successor collateral agent.

 

“Collateral Documents” means a collective reference to the Domestic Security
Agreement, the Foreign Security Agreement, the Domestic Pledge Agreement, the
Foreign Pledge Agreement and such other security documents as may be executed
and delivered by the Loan Parties pursuant to the terms of Section 7.12 and/or
Section 7.14.

 

6

--------------------------------------------------------------------------------


 

“Collateral Release Date” means the first date upon which the following
conditions precedent are satisfied:

 

(a)           no Default or Event of Default shall have occurred and be
continuing as of such date or after giving effect to the release of Collateral
on such date;

 

(b)           GFI shall have delivered to the Administrative Agent a Pro Forma
Compliance Certificate on such date demonstrating that, on a Pro Forma Basis and
based on the management accounts for the month end falling no earlier than one
(1) calendar month and fifteen (15) Business Days before the date of the Pro
Forma Compliance Certificate, the Consolidated Leverage Ratio is less than
2.0:1.0;

 

(c)           the 2008 Senior Notes shall have been repaid in full or become
unsecured Indebtedness;

 

(d)           the Debt Rating from two of the Ratings Agencies shall be greater
than or equal to BBB- (stable) on such date; and

 

(e)           GFI shall have consummated a Financing Transaction.

 

“Commitment” means, as to each Lender, the Revolving Commitment of such Lender.

 

“Commitment Fee” has the meaning specified in Section 2.08.

 

“Competitor” means any Person identified on Schedule 1.01(c), as such schedule
may be amended from time to time in writing by GFI and the Required Lenders.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Consolidated Capital” means, as of any date of determination, the aggregate of
consolidated shareholders’ equity and preferred equity of GFI and its
Subsidiaries as of that date determined in accordance with GAAP.

 

“Consolidated Capitalized Expenditures” means, for any period, for GFI and its
Subsidiaries on a consolidated basis, the cost of the purchase of fixed assets
and software costs and all other capitalized expenditures, as determined in
accordance with GAAP; provided, however, that Consolidated Capitalized
Expenditures shall not include (a) expenditures made with proceeds of any
Involuntary Disposition to the extent such expenditures are used to purchase
Property that is the same as or similar to the Property subject to such
Involuntary Disposition and (b) Acquisitions permitted under Section 8.02.

 

“Consolidated Cash Taxes” means, for any period, for GFI and its Subsidiaries on
a consolidated basis, the aggregate of all taxes, as determined in accordance
with GAAP, to the extent the same are paid in cash during such period.

 

“Consolidated EBITDA” means, for any period, for GFI and its Subsidiaries on a
consolidated basis, an amount equal to Consolidated Net Income (excluding
extraordinary and other non-recurring gains and losses and interest income) for
such period plus the following to the extent deducted in calculating such
Consolidated Net Income:  (a) Consolidated Interest Charges for such period,
(b) the provision for federal, state, local and foreign income taxes payable by
GFI and its Subsidiaries for such period and (c) the amount of depreciation and
amortization expense (including any amortization related to

 

7

--------------------------------------------------------------------------------


 

signing bonuses, any amortization related to any forgivable loan made in lieu of
or for the same purpose as a signing bonus and any amortization related to
Restricted Stock Awards) for such period.

 

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) the total of (i) Consolidated EBITDA for the
four fiscal quarters most recently ended minus (ii) capitalized signing bonuses
during such period to (b) Consolidated Fixed Charges for the four fiscal
quarters most recently ended.

 

“Consolidated Fixed Charges” means, for any period, for GFI and its Subsidiaries
on a consolidated basis, an amount equal to the sum of (i) the cash portion of
Consolidated Interest Charges for such period plus (ii) Consolidated Scheduled
Funded Debt Payments for such period plus (iii) Consolidated Capitalized
Expenditures (excluding capitalized signing bonuses) for such period plus
(iv) Consolidated Cash Taxes for such period, all as determined in accordance
with GAAP.

 

“Consolidated Funded Indebtedness” means Funded Indebtedness of GFI and its
Subsidiaries on a consolidated basis.

 

“Consolidated Interest Charges” means, for any period, for GFI and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (i) all
interest, premium payments, debt discount, fees, charges and related expenses of
GFI and its Subsidiaries in connection with Indebtedness (including capitalized
interest and other fees and charges incurred under any asset securitization
program) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP; plus (ii) the
portion of rent expense of GFI and its Subsidiaries with respect to such period
under Capital Leases or Synthetic Leases that is treated as interest in
accordance with GAAP.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the four fiscal quarters most recently ended.

 

“Consolidated Net Income” means, for any period, for GFI and its Subsidiaries on
a consolidated basis, the net income of GFI and its Subsidiaries for that
period.

 

“Consolidated Scheduled Funded Debt Payments” means for any period, for GFI and
its Subsidiaries on a consolidated basis, the sum of all scheduled payments of
principal on Consolidated Funded Indebtedness (other than the principal payment
due in January, 2013 with respect to the 2008 Senior Notes).  For purposes of
this definition, “scheduled payments of principal” (a) shall be deemed to
include the Attributable Indebtedness in respect of Capital Leases and Synthetic
Leases, and (b) shall not include any voluntary prepayments or mandatory
prepayments required pursuant to Section 2.04.

 

“Consolidated Total Assets” means, as of any date of determination, for GFI and
its Subsidiaries on a consolidated basis, all items, which in accordance with
GAAP would be classified as assets of GFI and its Subsidiaries on a consolidated
basis.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if

 

8

--------------------------------------------------------------------------------


 

such other Person possesses, directly or indirectly, power to vote 10% or more
of the securities having ordinary voting power for the election of directors,
managing general partners or the equivalent.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debt Rating” means, as of any date of determination, the public rating or
private rating as determined by a Ratings Agency of GFI’s non-credit-enhanced,
senior unsecured long-term debt; provided that, with respect to any private
rating, evidence of such private rating by the applicable Ratings Agency shall
be provided by GFI to the Administrative Agent.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means  (a) with respect to Obligations other than Letter of
Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin, if any, applicable to Base Rate Loans plus (iii) 2% per
annum; provided, however, that with respect to a Eurocurrency Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin and any Mandatory Cost) otherwise applicable to such
Eurocurrency Rate Loan plus 2% per annum, and (b) with respect to Letter of
Credit Fees, a rate equal to the Applicable Margin plus 2% per annum, in all
cases to the fullest extent permitted by applicable Laws.

 

“Defaulting Lender” means, subject to Section 2.14(b), any Lender, as determined
by the Administrative Agent, that (a) has failed to perform any of its funding
obligations hereunder, including in respect of its Loans or participations in
respect of Letters of Credit, within three Business Days of the date required to
be funded by it hereunder, (b) has notified the Borrower or the Administrative
Agent that it does not intend to comply with its funding obligations or has made
a public statement to that effect with respect to its funding obligations
hereunder or under other agreements in which it commits to extend credit,
(c) has failed, within three Business Days after request by the Administrative
Agent, to confirm in a manner satisfactory to the Administrative Agent that it
will comply with its funding obligations or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, (ii) had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided, that, a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Capital Stock in that Lender or any direct or indirect parent
company thereof by a Governmental Authority.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any Property by
GFI or any Subsidiary (including the Capital Stock of any Subsidiary), including
any sale, assignment, transfer or other disposal, with or without recourse, of
any notes or accounts receivable or any rights and claims associated therewith,
but excluding (i) the sale, lease, license, transfer or other disposition of
inventory or software in the ordinary course of business of GFI and its
Subsidiaries, (ii) the sale, lease, license, transfer or other disposition of
machinery and equipment no longer used or useful in the conduct of business of
GFI and its Subsidiaries, (iii) any sale, lease, license, transfer or other
disposition of Property by GFI or any Subsidiary to any Domestic

 

9

--------------------------------------------------------------------------------


 

Loan Party, (iv) any sale, lease, license, transfer or other disposition of
Property by any Foreign Subsidiary to any Foreign Loan Party, (v) any
Involuntary Disposition by GFI or any Subsidiary, (vi) any Disposition by GFI or
any Subsidiary to the extent constituting an Investment permitted by
Section 8.02, (vii) any sale of receivables by a Regulated Subsidiary to GFI or
any other Loan Party for no more than the fair value of such receivables,
(viii) any sale, lease, license, transfer or other disposition of Property by
any Subsidiary of GFI that is not a Loan Party to any other Subsidiary of GFI
that is not a Loan Party, (ix) the sale, transfer or other disposition by GFInet
Europe Limited of that portion of its assets comprising its name give-up broker
business and/or its matched principal broker business to any other Subsidiary of
GFI that is not a Loan Party, and (x) the disposition by GFI LLC to the Foreign
Borrower of the Capital Stock of GFInet Europe Limited.  The term “Disposition”
shall not be deemed to include any Equity Issuance.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable L/C Issuer,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.

 

“Domestic Guarantor” means each Domestic Subsidiary of GFI that is a Material
Subsidiary identified on the signature pages hereto as a “Domestic Guarantor”
and each other Person that joins as a Domestic Guarantor of the Obligations
pursuant to Section 7.12, together with their respective successors and
permitted assigns.

 

“Domestic Loan Party” means GFI and any Domestic Guarantor.

 

“Domestic Pledge Agreement” means the amended and restated pledge agreement
dated as of the Closing Date executed in favor of the Administrative Agent by
GFI and each of the Domestic Guarantors party thereto, as amended, modified,
restated or supplemented from time to time. All rights and obligations of the
Administrative Agent under the Domestic Pledge Agreement have been assigned to
the Collateral Agent, for the benefit of the holders of the Obligations.

 

“Domestic Security Agreement” means the amended and restated security agreement
dated as of the Closing Date executed in favor of the Administrative Agent by
GFI and each of the Domestic Guarantors, as amended, modified, restated or
supplemented from time to time.  All rights and obligations of the
Administrative Agent under the Domestic Security Agreement have been assigned to
the Collateral Agent, for the benefit of the holders of the Obligations.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“Earn Out Obligations” means, with respect to an Acquisition, all obligations of
GFI or any Subsidiary to make earn out or other contingency payments pursuant to
the documentation relating to such Acquisition.  The amount of any Earn Out
Obligation shall be deemed to be the aggregate liability in respect thereof as
recorded on the balance sheet of GFI and its Subsidiaries in accordance with
GAAP.

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent and the L/C Issuers, and (ii) unless an Event of
Default has occurred and is continuing, GFI (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee”

 

10

--------------------------------------------------------------------------------


 

shall not include GFI or any of GFI’s Affiliates or Subsidiaries; provided
further that (x) an Eligible Assignee shall include only a Lender, an Affiliate
of a Lender or another Person, which, through its Lending Offices, is capable of
lending the applicable Alternative Currencies to the relevant Borrowers without
the imposition of any additional Indemnified Taxes and (y) GFI shall be deemed
to have consented to any assignment pursuant to Section 11.06 unless it shall
object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received notice thereof.

 

“Eligible Reinvestment” means any acquisition of assets or any business (or any
substantial part thereof) used or useful in the same or a similar line of
business as GFI and its Subsidiaries were engaged in on the Closing Date.

 

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“Environmental Laws” means any and all federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of GFI, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“Equity Issuance” means any issuance by GFI or any Subsidiary to any Person of
shares of its Capital Stock.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with GFI within the meaning of Section 414(b) or (c) of the
Internal Revenue Code (and Sections 414(m) and (o) of the Internal Revenue Code
for purposes of provisions relating to Section 412 of the Internal Revenue
Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by GFI or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by GFI or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization; (d) the filing of a
notice of intent to terminate, the treatment of a Pension Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an

 

11

--------------------------------------------------------------------------------


 

event or condition which could reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan; (f) the determination that any Pension
Plan is considered an at-risk plan or a plan in endangered or critical status
within the meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304
and 305 of ERISA; or (g) the imposition of any liability under Section 302(f) or
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon GFI or any ERISA Affiliate.

 

“Euro” means the lawful currency of the Participating Member States introduced
in accordance with the EMU Legislation.

 

“Eurocurrency Rate” means:

 

(a) for any Interest Period with respect to a Eurocurrency Rate Loan, the rate
per annum equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period.  If such rate is not available at such time for any
reason, then the “Eurocurrency Rate” for such Interest Period shall be the rate
per annum determined by the Administrative Agent to be the rate at which
deposits in the relevant currency for delivery on the first day of such Interest
Period in Same Day Funds in the approximate amount of the Eurocurrency Rate Loan
being made, continued or converted by Bank of America and with a term equivalent
to such Interest Period would be offered by Bank of America’s London Branch (or
other Bank of America branch or Affiliate) to major banks in the London or other
offshore interbank market for such currency at their request at approximately
11:00 a.m. (London time) two Business Days prior to the commencement of such
Interest Period; and

 

(b) for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m.
London time determined two Business Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in Same Day Funds in the approximate amount of the Base Rate Loan being made or
maintained with a term equal to one month would be offered by Bank of America’s
London Branch to major banks in the London interbank market at their request at
the date and time of determination.

 

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate.  All Loans denominated in an Alternative Currency must be
Eurocurrency Rate Loans.

 

“Event of Default” has the meaning specified in Section 9.01.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the applicable Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which a Borrower is located, (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by a

 

12

--------------------------------------------------------------------------------


 

Borrower under Section 11.14), any withholding tax (i) that is imposed by the
United States on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office), (ii) is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 3.01(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the applicable Borrower with respect to such withholding tax
pursuant to Section 3.01(a) or (iii) that is imposed by the United Kingdom and
arises solely as a result of such Foreign Lender’s designation of a new Lending
Office (other than at the request of a Borrower pursuant to Section 3.06(a)) and
(d) any Taxes imposed on any “withholdable payment” payable to such recipient as
a result of the failure of such recipient to satisfy the applicable requirements
as set forth in FATCA after December 31, 2012.

 

“Existing Letters of Credit” means those letters of credit identified on
Schedule 1.01(a).

 

“Facilities” means, at any time, a collective reference to the facilities and
real properties owned, leased or operated by GFI or any Subsidiary.

 

“FATCA” means Sections 1471 through 1474 of the Code and any regulations
promulgated thereunder or official interpretations thereof.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letter” means the letter agreement dated September 22, 2010 among GFI, Bank
of America and MLPF&S.

 

“Financing Transaction” means a debt financing of GFI having a maturity date no
sooner than 180 days after the Maturity Date and pursuant to which GFI receives
gross proceeds of at least $150,000,000.

 

“FINRA” means the Financial Industry Regulatory Authority, Inc., or any other
self-regulatory body which succeeds to the functions of the Financial Industry
Regulatory Authority, Inc.

 

“Fitch” means Fitch, Inc and any successors thereto.

 

“Foreign Borrower” has the meaning provided in the introductory paragraph.

 

“Foreign Guarantors” means each Foreign Subsidiary of GFI organized under the
laws of England and Wales that is a Material Subsidiary identified on the
signature pages hereto as a “Foreign Guarantor” and each other Person that joins
as a Foreign Guarantor pursuant to Section 7.12, together with their respective
successors and permitted assigns.

 

13

--------------------------------------------------------------------------------


 

“Foreign L/C Obligations” means, as at any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit denominated in Alternative
Currencies plus the aggregate of all Unreimbursed Amounts related to such
Letters of Credit, including all L/C Borrowings relating thereto.  For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn.

 

“Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the laws of, or is making a Loan through a Lending Office or
other branch located in, a jurisdiction other than that in which such Borrower
is resident for tax purposes.  For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

 

“Foreign Loan Party” means any Loan Party that is not a Domestic Loan Party.

 

“Foreign Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, any Foreign Loan Party arising under any
Loan Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against the
any Foreign Loan Party of any proceeding under any Debtor Relief Laws naming
such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding. The foregoing shall
also include any Swap Contract between any Foreign Loan Party and Swap Bank that
is entered into in the ordinary course of business for mitigating risks and not
for speculative purposes and all obligations under any Treasury Management
Agreement between any Foreign Loan Party and Treasury Management Bank.

 

“Foreign Pledge Agreement” means any pledge agreement or similar document
governed by laws other than the laws of the state of New York entered into by
any Loan Party in favor of the Administrative Agent, in accordance with the
terms hereof, as amended, modified, restated or supplemented from time to time.

 

“Foreign Security Agreement” means any debentures, security agreement or similar
document governed by laws other than the laws of the state of New York entered
into by any Loan Party in favor of the Administrative Agent, in accordance with
the terms hereof, as amended, modified, restated or supplemented from time to
time.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

14

--------------------------------------------------------------------------------


 

“Funded Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)           all obligations for borrowed money, whether current or long-term
(including the Obligations) and all obligations of such Person evidenced by
bonds, debentures, notes, loan agreements or other similar instruments;

 

(b)           all purchase money Indebtedness;

 

(c)           all obligations arising under letters of credit (including standby
and commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments;

 

(d)           all obligations in respect of the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business), including without limitation, any Earn Out Obligations;

 

(e)           the Attributable Indebtedness of Capital Leases and Synthetic
Leases;

 

(f)            the Attributable Indebtedness of Securitization Transactions;

 

(g)           all preferred stock or other equity interests providing for
mandatory redemptions, sinking fund or like payments prior to the Maturity Date;

 

(h)           all Guarantees with respect to Indebtedness of the types specified
in clauses (a) through (g) above of another Person; and

 

(i)            all Indebtedness of the types referred to in clauses (a) through
(h) above of any partnership or joint venture for which such Person is liable
for all of the obligations of such joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or joint venturer, except to the extent such Indebtedness
is expressly made non-recourse to such Person.

 

For purposes hereof, (x) the amount of any obligation arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments shall be the maximum amount
available to be drawn thereunder and (y) the amount of any Guarantee shall be
the amount of the Indebtedness subject to such Guarantee.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently
applied.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body (including, without limitation, any self-regulatory
organization, e.g., FINRA), court, administrative tribunal, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable

 

15

--------------------------------------------------------------------------------


 

or performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith.  The term “Guarantee” as a verb has a corresponding meaning.

 

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders pursuant to Article IV hereof.

 

“Guarantors” means a collective reference to (a) GFI, in its capacity as a
guarantor of the Foreign Obligations, (b) the Domestic Guarantors and (c) the
Foreign Guarantors.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Honor Date” has the meaning set forth in Section 2.03(c).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)           all Funded Indebtedness;

 

(b)           net obligations under any Swap Contract;

 

(c)           all Guarantees with respect to outstanding Indebtedness of the
types specified in clauses (a) and (b) above of any other Person; and

 

(d)           all Indebtedness of the types referred to in clauses (a) through
(c) above of any partnership or joint venture for which such Person is liable
for all of the obligations of such joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which a Borrower
or a Subsidiary is a general partner or joint venturer, unless such Indebtedness
is expressly made non-recourse to such Borrower or such Subsidiary.

 

For purposes hereof (y) the amount of any net obligation under any Swap Contract
on any date shall be deemed to be the Swap Termination Value thereof as of such
date and (z) the amount of any Guarantee shall be the amount of the Indebtedness
subject to such Guarantee.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

16

--------------------------------------------------------------------------------


 

“Indemnitees” has the meaning specified in Section 11.04.

 

“Information” has the meaning specified in Section 11.07.

 

“Intercreditor Agreement” means that certain Intercreditor and Collateral Agency
Agreement among GFI, the Domestic Guarantors, the Administrative Agent, the
holders of the 2008 Senior Notes and the Collateral Agent, as amended or
modified from time to time.

 

“Interest Payment Date” means (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan, the last Business Day of each March,
June, September and December and the Maturity Date.

 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date (a) one, two,
three or six months thereafter, as selected by the applicable Borrower in its
Loan Notice or (b) any other date thereafter selected by the applicable Borrower
and approved by the Lenders; provided that:

 

(i)            any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(ii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(iii)          no Interest Period shall extend beyond the Maturity Date.

 

“Interim Financial Statements” has the meaning set forth in Section 5.01(c)(ii).

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock of another Person, (b) a loan, advance or capital
contribution to, Guarantee or assumption of debt of, or purchase or other
acquisition of any other debt or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other
Person, or (c) an Acquisition.  For purposes of covenant compliance, the amount
of any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

 

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any Property of GFI or any of
its Subsidiaries.

 

“IP Rights” has the meaning set forth in Section 6.17.

 

“IRS” means the United States Internal Revenue Service.

 

17

--------------------------------------------------------------------------------


 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the applicable Borrower (or any Subsidiary) or in
favor of the applicable L/C Issuer and relating to any such Letter of Credit.

 

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit E executed and delivered by a Loan Party in accordance with the
provisions of Section 7.12.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share.

 

“L/C Borrowing” means an extension of credit in Dollars resulting from a drawing
under any Letter of Credit which has not been reimbursed on the date when made
or refinanced as a Borrowing of Revolving Loans.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuers” means (i) Bank of America, (ii) any other Lender in its capacity
as issuer of Letters of Credit hereunder who has been selected by GFI and who
has agreed to be an L/C Issuer hereunder in accordance with the terms hereof and
(iii) any successor issuer of Letters of Credit hereunder appointed in
accordance with the terms hereof, and “L/C Issuer” means any one of them.

 

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.  For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn. For purposes of computing the
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.07.

 

“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto and their successors and assigns and, as the context requires,
includes any L/C Issuers.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify GFI and the
Administrative Agent.

 

18

--------------------------------------------------------------------------------


 

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the applicable L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is 30 days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

 

“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Commitments and (b) FIFTY MILLION DOLLARS ($50,000,000), as
such amount may be increased pursuant to Section 2.02.  The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Revolving Loan.

 

“Loan Documents” means this Agreement, the Intercreditor Agreement, each Note,
each Letter of Credit, each Letter of Credit Application, each Joinder
Agreement, the Collateral Documents, each Issuer Document, each Request for
Credit Extension, each Compliance Certificate, the Fee Letter and each other
document, instrument or agreement from time to time executed by GFI or any of
its Subsidiaries or any Responsible Officer thereof and delivered in connection
with this Agreement.

 

“Loan Notice” means a notice of (a) a Borrowing of Revolving Loans, (b) a
conversion of Loans from one Type to the other, or (c) a continuation of
Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.

 

“Loan Parties” means, collectively, GFI, the Foreign Borrower and each
Guarantor, and “Loan Party” means any one of them.

 

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01(b).

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
or financial condition of GFI and its Subsidiaries taken as a whole (a “Business
MAC”); (b) a material impairment of the rights and remedies of the
Administrative Agent or any Lender under any Loan Document; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party.

 

“Material Subsidiary” means, as of any date of determination, any Subsidiary of
GFI that (i) has on such date Total Assets constituting five percent or more of
Consolidated Total Assets or (ii) for the twelve month period most recently
ended has revenues constituting five percent or more of the

 

19

--------------------------------------------------------------------------------


 

consolidated revenues of GFI and its Subsidiaries for such period, as determined
in accordance with GAAP.

 

“Maturity Date” means December 20, 2013.

 

“MLPF&S” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as joint lead arranger and joint book manager.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which GFI or any ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including GFI or any ERISA Affiliate) at least two of whom are not
under common control, as such a plan is described in Section 4064 of ERISA.

 

“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by GFI in respect of any Financing Transaction, net of direct costs
incurred in connection therewith (including, without limitation, legal,
accounting and investment banking fees, underwriting discounts and sales
commissions, but only to the extent owing or paid to a Person that is not an
Affiliate of a Borrower).

 

“Note” or “Notes” means the Revolving Notes, individually or collectively, as
appropriate.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. The foregoing shall also include any Swap Contract between any
Loan Party and any Swap Bank that is entered into in the ordinary course of
business for mitigating risks and not for speculative purposes and all
obligations under any Treasury Management Agreement between any Loan Party and
any Treasury Management Bank.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

20

--------------------------------------------------------------------------------


 

“Outstanding Amount” means (i) with respect to any Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of any Loans
occurring on such date; and (ii) with respect to any L/C Obligations on any
date, the Dollar Equivalent amount of such L/C Obligations on such date after
giving effect to any L/C Credit Extension occurring on such date and any other
changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements of outstanding unpaid drawings under
any Letters of Credit or any reductions in the maximum amount available for
drawing under Letters of Credit taking effect on such date.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, or the applicable L/C Issuer as the case
may be, in accordance with banking industry rules on interbank compensation, and
(b) with respect to any amount denominated in an Alternative Currency, the rate
of interest per annum at which overnight deposits in the applicable Alternative
Currency, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of Bank of America in the applicable offshore interbank market for
such currency to major banks in such interbank market.

 

“Parent” means Jersey Partners Inc., a New York corporation.

 

“Participant” has the meaning specified in Section 11.06(d).

 

“Participating Member State” means each state so described in any EMU
Legislation.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 3004 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by GFI and any ERISA Affiliate and is either covered by Title IV of ERISA or is
subject to minimum funding standards under Section 412 of the Code.

 

“Permitted Acquisition” means any Investments consisting of an Acquisition by
GFI or any Subsidiary, provided that (i) the Property acquired (or the Property
of the Person acquired) in such Acquisition is used or useful in the same or a
similar line of business as GFI and its Subsidiaries were engaged in on the
Closing Date (or any reasonable extensions or expansions thereof), (ii) in the
case of an Acquisition of the Capital Stock of another Person, the board of
directors (or other comparable governing body) of such other Person shall have
duly approved such Acquisition, (iii) after giving effect to any such
Acquisition, the Loan Parties are in compliance with the financial covenants set
forth in Section 8.11 as of the end of the most recent fiscal quarter for which
GFI has delivered financial statements pursuant to Section 7.01(b), and at least
five days prior to the date of the closing of any such Acquisition, GFI shall
have delivered to the Administrative Agent a Pro Forma Compliance Certificate
demonstrating that, upon giving effect to such Acquisition on a Pro Forma Basis
the Loan Parties would be in compliance with the financial covenants set forth
in Section 8.11 as of the end of the most recent fiscal quarter for which GFI

 

21

--------------------------------------------------------------------------------


 

has delivered financial statements pursuant to Section 7.01(b), (iv) the
representations and warranties made by any Loan Party in any Loan Document
(other than the representations and warranties contained in Sections
6.05(e) (with respect to a Business MAC only) and 6.06 of this Agreement) shall
be true and correct in all material respects at and as if made as of the date of
such Acquisition (after giving effect thereto) except to the extent such
representations and warranties expressly relate to an earlier date, (v) no
Default or Event of Default has occurred and is continuing or would result
therefrom, (vi) if such transaction involves the purchase of an interest in a
partnership between GFI (or a Subsidiary of GFI) as a general partner and
entities unaffiliated with GFI or such Subsidiary as the other partners, such
transaction shall be effected by having such equity interest acquired by a
corporate holding company directly or indirectly wholly-owned by GFI newly
formed for the sole purpose of effecting such transaction and (vii) after giving
effect to such Acquisition, (a) the aggregate cash consideration (including any
assumption of liabilities) for such Acquisition shall not exceed $75,000,000 and
(b) the aggregate consideration (including any cash and non-cash consideration,
promissory notes, assumption of liabilities, and any earn-out obligations) for
all Acquisitions in any fiscal year shall not exceed $150,000,000; provided,
however, if the Consolidated Leverage Ratio (calculated on a Pro Forma Basis
after giving effect to such Acquisition) is less than 2.0 to 1.0, there shall be
no limit on the size of any such Acquisition and the amount of consideration
paid for any such Acquisition shall not count toward or be limited by, any of
the baskets for Acquisitions described above.

 

“Permitted Investments” means, at any time, Investments by GFI or any of its
Subsidiaries (other than an Acquisition) that satisfy the following conditions:
(a) no Default or Event of Default shall exist and be continuing immediately
before or immediately after giving effect thereto and (b) GFI shall have
delivered to the Administrative Agent a certificate demonstrating that, upon
giving effect to such Investment on a Pro Forma Basis, the Loan Parties would be
in compliance with the financial covenants set forth in Section 8.11 as of the
most recent fiscal quarter for which GFI has delivered financial statements
pursuant to Section 7.01(a) or (b).

 

“Permitted Liens” means, at any time, Liens in respect of Property of GFI or any
of its Subsidiaries permitted to exist at such time pursuant to the terms of
Section 8.01.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of GFI or any ERISA
Affiliate or any such Plan to which GFI or any ERISA Affiliate is required to
contribute on behalf of any of its employees.

 

“Platform” has the meaning specified in Section 7.02.

 

“Pledge Agreements” means a collective reference to the Domestic Pledge
Agreement and the Foreign Pledge Agreement.

 

“Pro Forma Basis” means, for purposes of calculating the financial covenants set
forth in Section 8.11 (including for purposes of determining the Applicable
Margin), that any Disposition, Involuntary Disposition, Acquisition or release
of Collateral shall be deemed to have occurred as of the first day of the most
recent twelve month period preceding the date of such transaction for which GFI
has delivered financial statements pursuant to Section 7.01(a) or (b).  In
connection with the foregoing, (a) with respect to any Disposition or
Involuntary Disposition, (i) income statement and cash flow statement items
(whether positive or negative) attributable to the Property disposed of shall be
excluded to the extent relating to any period occurring prior to the date of
such transaction and (ii) Indebtedness which is retired shall be excluded and
deemed to have been retired as of the first day of the applicable period and
(b) with respect to any Acquisition (i) income statement items (whether positive
or negative) attributable

 

22

--------------------------------------------------------------------------------


 

to the Person or Property acquired shall be included to the extent relating to
any period applicable in such calculations to the extent (A) such items are not
otherwise included in such income statement items for GFI and its Subsidiaries
in accordance with GAAP or in accordance with any defined terms set forth in
Section 1.01 and (B) such items are supported by audited financial statements or
other information reasonably satisfactory to the Administrative Agent and
(ii) any Indebtedness incurred or assumed by GFI or any Subsidiary (including
the Person or Property acquired) in connection with such transaction and any
Indebtedness of the Person or Property acquired which is not retired in
connection with such transaction (A) shall be deemed to have been incurred as of
the first day of the applicable period and (B) if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination.

 

“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of GFI containing reasonably detailed calculations of the financial covenants
set forth in Section 8.11 as of the most recent fiscal quarter end for which GFI
has delivered financial statements pursuant to Section 7.01(b) after giving
effect to the applicable transaction on a Pro Forma Basis.

 

“Pro Rata Share” means, as to each Lender at any time, the percentage (carried
out to the ninth decimal place) of the Aggregate Revolving Commitments
represented by such Lender’s Revolving Commitment at such time, subject to
adjustment as provided in Section 2.14; provided that if the commitment of each
Lender to make Revolving Loans and the obligation of each L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 9.02 or if the
Aggregate Revolving Commitments have expired, then the Pro Rata Share of each
Lender shall be determined based on the Pro Rata Share of such Lender
immediately prior to such termination or expiration and after giving effect to
any subsequent assignments made pursuant to the terms hereof.  The initial Pro
Rata Share of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

 

“Property” means any interest of any kind in any property or asset, whether
real, personal or mixed, or tangible or intangible.

 

“Public Equity Offering” means an underwritten public offering of common stock
by GFI pursuant to a registration statement filed with the SEC in accordance
with the Securities Act.

 

“Public Lender” has the meaning specified in Section 7.02.

 

“Ratings Agencies” means S&P, Moody’s and Fitch and “Ratings Agency” means any
one of them.

 

“Register” has the meaning specified in Section 11.06(c).

 

“Regulated Subsidiary” means GFI Brokers Limited, GFI Securities Limited, GFInet
UK Limited, GFI Securities LLC, GFI (HK) Securities LLC, and GFI Group Pte. Ltd.
and any other Subsidiary of GFI which is from time to time required by Law to
maintain for trading purposes minimum levels of solvency, or capital, or net
assets.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

 

23

--------------------------------------------------------------------------------


 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice and (b) with respect to an L/C Credit
Extension, a Letter of Credit Application.

 

“Required Lenders” means, at any time, Lenders holding in the aggregate more
than fifty percent (50%) of (a) the Revolving Commitments or (b) if the
Revolving Commitments have been terminated, the outstanding Loans, L/C
Obligations and participations therein. The Revolving Commitments of, and the
outstanding Loans held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, general counsel or corporate controller of a Loan Party and,
with respect to any Foreign Loan Party, any senior managing director, chief
operating officer, managing director or company secretary.  Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Capital Stock of GFI or any
Subsidiary, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
Capital Stock or of any option, warrant or other right to acquire any such
Capital Stock.

 

“Restricted Stock Award” means any grant of a share of stock underlying an award
permitted under any shareholder-approved equity incentive plan of GFI.

 

“Revaluation Date” means (a) with respect to any Loan, each of the following: 
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following:  (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof (solely
with respect to the increased amount), (iii) each date of any payment by the
applicable L/C Issuer under any Letter of Credit denominated in an Alternative
Currency, and (iv) such additional dates as the Administrative Agent or the
applicable L/C Issuer shall determine or the Required Lenders shall require.

 

“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrowers pursuant to Section 2.01 and (b) purchase
participations in L/C Obligations, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

 

“Revolving Loan” has the meaning specified in Section 2.01.

 

“Revolving Note” has the meaning specified in Section 2.10(a).

 

24

--------------------------------------------------------------------------------


 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Sale and Leaseback Transaction” means, with respect to GFI or any Subsidiary,
any arrangement, directly or indirectly, with any person whereby GFI or such
Subsidiary shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold or transferred.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Securities Act” means the Securities Act of 1933, as amended, and all
regulations issued pursuant thereto.

 

“Securitization Transaction” means any financing transaction or series of
financing transactions (including factoring arrangements) pursuant to which GFI
or any Subsidiary may sell, convey or otherwise transfer, or grant a security
interest in, accounts, payments, receivables, rights to future lease payments or
residuals or similar rights to payment to a special purpose subsidiary or
affiliate of GFI (not including any intercompany financings in the ordinary
course of business among Subsidiaries of GFI that do not involve a financing
transaction with a third party).

 

“Security Agreements” means a collective reference to the Domestic Security
Agreement and the Foreign Security Agreement.

 

“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature in their ordinary course, (c) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s Property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged or is to
engage, (d) the fair value of the Property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person and (e) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured.  In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

 

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

25

--------------------------------------------------------------------------------


 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the applicable L/C Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the applicable L/C Issuer may obtain such spot rate from
another financial institution designated by the Administrative Agent or the
applicable L/C Issuer if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency; and provided
further that the applicable L/C Issuer may use such spot rate quoted on the date
as of which the foreign exchange computation is made in the case of any Letter
of Credit denominated in an Alternative Currency.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Capital Stock having ordinary voting power for the election of
directors or other governing body (other than Capital Stock having such power
only by reason of the happening of a contingency) are at the time beneficially
owned, or the management of which is otherwise controlled, directly, or
indirectly through one or more intermediaries, or both, by such Person.  Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of GFI.

 

“Swap Bank” means any Person that is a Lender or an Affiliate of a Lender.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
the balance sheet under GAAP.

 

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be

 

26

--------------------------------------------------------------------------------


 

operative, such other payment system (if any) determined by the Administrative
Agent to be a suitable replacement) is open for the settlement of payments in
Euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Threshold Amount” means $15,000,000.

 

“Total Assets” means, as of any date of determination, for any Person, all
items, which in accordance with GAAP, would be classified as assets of such
Person.

 

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans and all L/C Obligations.

 

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overdraft,
credit or debit card, funds transfer, automated clearinghouse, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services and other cash
management services.

 

“Treasury Management Bank” means any Person that is a Lender or an Affiliate of
a Lender.

 

“2008 Senior Note Documents” means the 2008 Senior Notes, the 2008 Senior Note
Purchase Agreement and all other documents executed and delivered in respect of
the 2008 Senior Notes.

 

“2008 Senior Note Purchase Agreement” means that certain Note Purchase Agreement
among GFI, the Domestic Guarantors and the institutional investors party
thereto.

 

“2008 Senior Notes” means those certain senior secured notes of GFI in an
aggregate principal amount of up to $150,000,000 pursuant to the 2008 Senior
Note Purchase Agreement.

 

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Voting Stock” means, with respect to any Person, Capital Stock issued by such
Person, the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors (or persons performing similar
functions) of such Person, even though the right so to vote has been suspended
by the happening of such a contingency.

 

1.02                           Other Interpretive Provisions.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)                                  The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.

 

27

--------------------------------------------------------------------------------


 

(b)                                 (i)                                     The
words “herein,” “hereto,” “hereof” and “hereunder” and words of similar import
when used in any Loan Document shall refer to such Loan Document as a whole and
not to any particular provision thereof.

 

(ii)                                  Article, Section, Exhibit and Schedule
references are to the Loan Document in which such reference appears.

 

(iii)                               The term “including” is by way of example
and not limitation.

 

(iv)                              The term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form.

 

(c)                                  In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(d)                                 (i)  Any definition of or reference to any
agreement, instrument or other document (including any Organization Document)
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document) and (ii) any reference to any law shall include
all statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time.

 

(e)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

1.03                           Accounting Terms.

 

(a)                                  Except as otherwise specifically prescribed
herein, all accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Agreement shall be prepared in conformity with, GAAP applied on a
consistent basis, as in effect from time to time, applied in a manner consistent
with that used in preparing the Audited Financial Statements; provided, however,
that calculations of Attributable Indebtedness under any Synthetic Lease or the
implied interest component of any Synthetic Lease shall be made by GFI in
accordance with accepted financial practice and consistent with the terms of
such Synthetic Lease.

 

(b)                                 GFI will provide a written summary of
material changes in GAAP and in the consistent application thereof with each
annual and quarterly Compliance Certificate delivered in accordance with
Section 7.02(a).  If at any time any change in GAAP would affect the computation
of any financial ratio or requirement set forth in any Loan Document, and either
GFI or the Required Lenders shall so request, the Administrative Agent, the
Lenders and GFI shall negotiate in good faith to amend such ratio or requirement
to preserve the original intent thereof in light of such change in GAAP (subject
to the approval of the Required Lenders); provided that, until so amended,
(i) such ratio or requirement shall continue to be computed in accordance with
GAAP prior to such change therein and (ii) GFI shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this

 

28

--------------------------------------------------------------------------------


 

Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.

 

(c)                                  Notwithstanding the above, the parties
hereto acknowledge and agree that all calculations of the financial covenants in
Section 8.11 (including for purposes of determining the Applicable Margin) shall
be made on a Pro Forma Basis.

 

1.04                           Rounding.

 

Any financial ratios required to be maintained by the Loan Parties pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).

 

1.05                           References to Agreements and Laws.

 

Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Loan Document; and (b) references to any
Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.

 

1.06                           Times of Day.

 

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

1.07                           Letter of Credit Amounts.

 

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

 

1.08                           Exchange Rates; Currency Equivalents.

 

(a)  The Administrative Agent or the applicable L/C Issuer, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of Credit Extensions and Outstanding Amounts
denominated in Alternative Currencies.  Such Spot Rates shall become effective
as of such Revaluation Date and shall be the Spot Rates employed in converting
any amounts between the applicable currencies until the next Revaluation Date to
occur.  Except for purposes of financial statements delivered by Loan Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or the applicable L/C Issuer, as
applicable.

 

(b)                                 Wherever in this Agreement in connection
with a Borrowing, conversion, continuation or

 

29

--------------------------------------------------------------------------------


 

prepayment of a Eurocurrency Rate Loan or the issuance, amendment or extension
of a Letter of Credit, an amount, such as a required minimum or multiple amount,
is expressed in Dollars, but such Borrowing, Eurocurrency Rate Loan or Letter of
Credit is denominated in an Alternative Currency, such amount shall be the
relevant Alternative Currency Equivalent of such Dollar amount (rounded to the
nearest unit of such Alternative Currency, with 0.5 of a unit being rounded
upward), as determined by the Administrative Agent or the applicable L/C Issuer,
as the case may be.

 

1.09                           Additional Alternative Currencies.

 

(a)                                  GFI may from time to time request that
Eurocurrency Rate Loans be made and/or Letters of Credit be issued in a currency
other than those specifically listed in the definition of “Alternative
Currency;” provided that such requested currency is a lawful currency (other
than Dollars) that is readily available and freely transferable and convertible
into Dollars.  In the case of any such request with respect to the making of
Eurocurrency Rate Loans, such request shall be subject to the approval of the
Administrative Agent and the Lenders (other than any Defaulting Lender); and in
the case of any such request with respect to the issuance of Letters of Credit,
such request shall be subject to the approval of the Administrative Agent and
the applicable L/C Issuer.

 

(b)                                 Any such request shall be made to the
Administrative Agent not later than 11:00 a.m., at least 20 Business Days prior
to the date of the desired Credit Extension (or such other time or date as may
be agreed by the Administrative Agent and, in the case of any such request
pertaining to Letters of Credit, the applicable L/C Issuer, in its or their sole
discretion).  In the case of any such request pertaining to Eurocurrency Rate
Loans, the Administrative Agent shall promptly notify each Lender thereof; and
in the case of any such request pertaining to Letters of Credit, the
Administrative Agent shall promptly notify the applicable L/C Issuer thereof. 
Each Lender (in the case of any such request pertaining to Eurocurrency Rate
Loans) or the applicable L/C Issuer (in the case of a request pertaining to
Letters of Credit) shall notify the Administrative Agent, not later than
11:00 a.m., no later than ten Business Days after receipt of such request
whether it consents, in its sole discretion, to the making of Eurocurrency Rate
Loans or the issuance of Letters of Credit, as the case may be, in such
requested currency.

 

(c)                                  Any failure by a Lender or the applicable
L/C Issuer, as the case may be, to respond to such request within the time
period specified in the preceding sentence shall be deemed to be a refusal by
such Lender or the applicable L/C Issuer, as the case may be, to permit
Eurocurrency Rate Loans to be made or Letters of Credit to be issued in such
requested currency.  If the Administrative Agent and all the Lenders consent to
making Eurocurrency Rate Loans in such requested currency, the Administrative
Agent shall so notify GFI and such currency shall thereupon be deemed for all
purposes to be an Alternative Currency hereunder for purposes of any Borrowings
of Eurocurrency Rate Loans; and if the Administrative Agent and the applicable
L/C Issuer consent to the issuance of Letters of Credit in such requested
currency, the Administrative Agent shall so notify GFI and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Letter of Credit issuances. If the Administrative Agent shall
fail to obtain consent to any request for an additional currency under this
Section 1.09, the Administrative Agent shall promptly so notify GFI.

 

1.10                           Change of Currency.

 

(a)                                  Each obligation of the Borrowers to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption (in accordance
with the EMU Legislation).  If, in relation to the currency of any such member
state, the basis of accrual of interest expressed in this Agreement in respect
of that currency shall be inconsistent with any convention or

 

30

--------------------------------------------------------------------------------


 

practice in the London interbank market for the basis of accrual of interest in
respect of the Euro, such expressed basis shall be replaced by such convention
or practice with effect from the date on which such member state adopts the Euro
as its lawful currency; provided that if any Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Borrowing, at the end of the then
current Interest Period.

 

(b)                                 Each provision of this Agreement shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time specify to be appropriate to reflect the adoption of the
Euro by any member state of the European Union and any relevant market
conventions or practices relating to the Euro.

 

(c)                                  Each provision of this Agreement also shall
be subject to such reasonable changes of construction as the Administrative
Agent may from time to time specify to be appropriate to reflect a change in
currency of any other country and any relevant market conventions or practices
relating to the change in currency.

 

ARTICLE II

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01                           Revolving Loans.

 

Subject to the terms and conditions set forth herein, each Lender severally
agrees to make loans (each such loan, a “Revolving Loan”) to GFI in Dollars or
in one or more Alternative Currencies and to the Foreign Borrower in Dollars or
in one or more Alternative Currencies from time to time on any Business Day
during the Availability Period in an aggregate principal amount not to exceed at
any time outstanding the amount of such Lender’s Revolving Commitment; provided,
however, that after giving effect to any Borrowing of Revolving Loans, (i) the
Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments, (ii) the aggregate Outstanding Amount of the Revolving Loans of any
Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations shall not exceed such Lender’s Revolving Commitment, and (iii) the
aggregate Outstanding Amount of all Revolving Loans made in Alternative
Currencies plus the Outstanding Amount of Foreign L/C Obligations shall not
exceed the Alternative Currency Sublimit; and provided further that the
availability of the Aggregate Revolving Commitments at any time for the making
of Loans and the issuance of Letters of Credit shall be reduced by the amount of
the Alternative Currency Reserve.  Within the limits of each Lender’s Revolving
Commitment, and subject to the other terms and conditions hereof, the Borrowers
may borrow under this Section 2.01, prepay under Section 2.04, and reborrow
under this Section 2.01.  Revolving Loans made to GFI may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein, and all Revolving Loans
made to the Foreign Borrower shall be Eurocurrency Rate Loans as further
provided herein.  Notwithstanding the foregoing, all Borrowings in Alternative
Currencies made at any time shall be Eurocurrency Rate Loans.

 

2.02                           Borrowings, Conversions and Continuations of
Loans.

 

(a)                                  Each Borrowing, each conversion of Loans
from one Type to the other, and each continuation of Eurocurrency Rate Loans
shall be made upon the applicable Borrower’s irrevocable notice to the
Administrative Agent, which may be given by telephone.  Each such notice must be
received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of, Eurocurrency Rate Loans denominated in Dollars or of any
conversion of Eurocurrency Rate Loans denominated in Dollars to Base Rate Loans,
(ii) four

 

31

--------------------------------------------------------------------------------


 

Business Days (or five Business Days in the case of a Special Notice Currency)
prior to the requested date of any Borrowing or continuation of Eurocurrency
Rate Loans denominated in Alternative Currencies and (iii) on the requested date
of any Borrowing of Base Rate Loans by GFI. Each telephonic notice by a Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of the applicable Borrower.  Each Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof.  Except
as provided in Section 2.03(c), each Borrowing of or conversion to Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof.  Each Loan Notice (whether telephonic or written) shall
specify (i) whether the applicable Borrower is requesting a Borrowing, a
conversion of Loans from one Type to the other, or a continuation of
Eurocurrency Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, (v) the
currency of such Loans and (vi) if applicable, the duration of the Interest
Period with respect thereto.  If the Foreign Borrower fails to specify a
currency in a Loan Notice requesting a Borrowing, then the Loans so requested
shall be made in Dollars.  If GFI fails to specify a Type of a Loan in a Loan
Notice or if GFI fails to give a timely notice requesting a conversion or
continuation, then the applicable Loans shall be made as, or converted to, Base
Rate Loans; provided, however, that in the case of GFI’s failure to timely
request a continuation of Loans denominated in an Alternative Currency, such
Loans shall be continued as Eurocurrency Rate Loans in their original currency
with an Interest Period of one month.  Any automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Loans.  If the Foreign
Borrower fails to timely request a continuation of Loans denominated in an
Alternative Currency, such Loans shall be continued as Eurocurrency Rate Loans
in their original currency with an Interest Period of one month. The Foreign
Borrower shall not be permitted to convert any Eurocurrency Rate Loans to Base
Rate Loans.  If a Borrower requests a Borrowing of, conversion to, or
continuation of Eurocurrency Rate Loans in any Loan Notice, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one month.  No Loan may be converted into or continued as a Loan denominated in
a different currency, but instead must be prepaid in the original currency of
such Loan and reborrowed in the other currency.

 

(b)                                 Following receipt of a Loan Notice, the
Administrative Agent shall promptly notify each Lender of the amount (and
currency) of its Pro Rata Share of the applicable Loans, and (x) if no timely
notice of a conversion or continuation is provided by GFI with respect to any of
its Loans, the Administrative Agent shall notify each Lender of the details of
any automatic conversion to Base Rate Loans or continuation of Loans denominated
in a currency other than Dollars and (y) if no timely notice of a continuation
is provided by the Foreign Borrower with respect to any of its Loans, the
Administrative Agent shall notify each Lender of the details of any continuation
of Loans, in each case as described in the preceding subsection.  In the case of
a Borrowing, each Lender shall make the amount of its Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office for
the Applicable Currency not later than 1:00 p.m., in the case of any Loan
denominated in Dollars, and not later than the Applicable Time specified by the
Administrative Agent in the case of any Loan in an Alternative Currency, in each
case on the Business Day specified in the applicable Loan Notice.  Upon
satisfaction of the applicable conditions set forth in Section 5.02 (and, if
such Borrowing is the initial Credit Extension, Section 5.01), the
Administrative Agent shall make all funds so received available to the
applicable Borrower in like funds as received by the Administrative Agent either
by (i) crediting the account of such Borrower on the books of Bank of America
with the amount of such funds or (ii) wire transfer of such funds, in each case
in accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the applicable Borrower; provided, however, that if, on
the date of a Borrowing of Revolving Loans, there are L/C Borrowings
outstanding, then the proceeds of such

 

32

--------------------------------------------------------------------------------


 

Borrowing shall be applied, first, to the payment in full of any such L/C
Borrowings, and second, to the applicable Borrower as provided above.

 

(c)                                  Except as otherwise provided herein, a
Eurocurrency Rate Loan may be continued or converted only on the last day of the
Interest Period for such Eurocurrency Rate Loan.  During the existence of a
Default or Event of Default, no Loans may be requested as Eurocurrency Rate
Loans (whether in Dollars or any Alternative Currency) without the consent of
the Required Lenders, and the Required Lenders may demand that (i) any or all of
the then outstanding Eurocurrency Rate Loans made to GFI be converted to Base
Rate Loans and (ii) any or all of the then outstanding Eurocurrency Rate Loans
denominated in an Alternative Currency be redenominated into Dollars in the
amount of the Dollar Equivalent thereof, in the case of the preceding clauses
(i) and (ii) on the last day of the then current Interest Period with respect
thereto.

 

(d)                                 The Administrative Agent shall promptly
notify the applicable Borrower and the Lenders of the interest rate applicable
to any Interest Period for Eurocurrency Rate Loans upon determination of such
interest rate.  The determination of the Eurocurrency Rate by the Administrative
Agent shall be conclusive in the absence of manifest error. At any time that
Base Rate Loans are outstanding, the Administrative Agent shall notify GFI and
the Lenders of any change in Bank of America’s prime rate used in determining
the Base Rate promptly following the public announcement of such change.

 

(e)                                  After giving effect to all Borrowings, all
conversions of Loans from one Type to the other, and all continuations of Loans
as the same Type, there shall not be more than five Interest Periods in effect
with respect to the Revolving Loans.

 

(f)                                    GFI may at any time and from time to
time, after the Closing Date, upon prior written notice by GFI to the
Administrative Agent, increase the Aggregate Revolving Commitments up to a
maximum of TWO HUNDRED SEVENTY FIVE MILLION DOLLARS ($275,000,000), after giving
effect to such increases, with additional Revolving Commitments from any
existing Lender or new Revolving Commitments from any other Person selected by
GFI and approved by the Administrative Agent (not to be unreasonably withheld);
provided that:

 

(i)                                     the Consolidated Leverage Ratio
(calculated on a Pro Forma Basis after giving effect to any such increase) is
less than 2.00 to 1.00;

 

(ii)                                  any such increase shall be in a minimum
principal amount of $10,000,000 and in integral multiples of $1,000,000 in
excess thereof;

 

(iii)                               no Default or Event of Default shall be
continuing at the time of any such increase or after giving effect to any such
increase;

 

(iv)                              no existing Lender shall be under any
obligation to increase its Revolving Commitment and any such decision whether to
increase its Revolving Commitment shall be in such Lender’s sole and absolute
discretion;

 

(v)                                 (A) any new Lender shall join this Agreement
by executing such joinder documents reasonably required by the Administrative
Agent and/or (B) any existing Lender electing to increase its Revolving
Commitment shall have executed a commitment agreement reasonably satisfactory to
the Administrative Agent; and

 

(vi)                              as a condition precedent to such increase, GFI
shall deliver to the Administrative Agent a certificate of each Loan Party dated
as of the date of such increase (in sufficient copies

 

33

--------------------------------------------------------------------------------


 

for each Lender) signed by a Responsible Officer of such Loan Party
(A) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, (B) in the case of GFI, certifying
that, before and after giving effect to such increase, (1) the representations
and warranties contained in Article VI (other than the representations and
warranties contained in Sections 6.05(e) (with respect to a Business MAC only)
and 6.06) and the other Loan Documents are true and correct in all material
respects on and as of the date of such increase, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.02(f), the representations and warranties contained
in subsections (a) and (b) of Section 6.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01, and (2) no Default or Event of Default exists and (C) containing a
reasonably detailed calculation of the Consolidated Leverage Ratio
(demonstrating that the Consolidated Leverage Ratio is less than 2.0 to 1.0 on a
Pro Forma Basis after giving effect to such increase) as of the most recent
fiscal quarter end for which GFI has delivered financial statements pursuant to
Section 7.01(b).

 

Each Borrower shall prepay any Loans owing by it and outstanding on the date of
any such increase (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Loans ratable with
any revised Revolving Commitments arising from any nonratable increase in the
Commitments under this Section.  In connection with any such increase in the
Aggregate Revolving Commitments, the Letter of Credit Sublimit (but not the
Alternative Currency Sublimit) shall be increased by the same amount and
Schedule 2.01 shall be revised by the Administrative Agent to reflect the new
Revolving Commitments and distributed to the Lenders.

 

2.03                           Letters of Credit.

 

(a)                                  The Letter of Credit Commitment.

 

(i)                                     Subject to the terms and conditions set
forth herein, (A) each L/C Issuer agrees, in reliance upon the agreements of the
other Lenders set forth in this Section 2.03, (1) from time to time on any
Business Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit for the account of GFI or any of its
Subsidiaries denominated in Dollars or in one or more Alternative Currencies or
for the account of the Foreign Borrower or any of its Subsidiaries in Dollars or
in one or more Alternative Currencies, and to amend or extend Letters of Credit
previously issued by it, in accordance with subsection (b) below, and (2) to
honor drawings under the Letters of Credit; and (B) the Lenders severally agree
to participate in Letters of Credit issued for the account of the Borrowers or
their Subsidiaries and any drawings thereunder; provided that after giving
effect to any L/C Credit Extension with respect to any Letter of Credit, (w) the
Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments, (x) the aggregate Outstanding Amount of the Revolving Loans of any
Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations shall not exceed such Lender’s Revolving Commitment, (y) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit and (z) the aggregate Outstanding Amount of all Revolving Loans made in
Alternative Currencies plus the Outstanding Amount of Foreign L/C Obligations
shall not exceed the Alternative Currency Sublimit; and provided further that
the availability of the Aggregate Revolving Commitments at any time for the
making of Loans and the issuance of Letters of Credit shall be reduced by the
amount of the Alternative Currency Reserve.  Each request by a Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by such Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the first proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, such

 

34

--------------------------------------------------------------------------------


 

Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrowers may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.  All Existing Letters of Credit shall be deemed to have
been issued pursuant hereto, and from and after the Closing Date shall be
subject to and governed by the terms and conditions hereof.

 

(ii)                                  No L/C Issuer shall issue any Letter of
Credit if:

 

(A)                              subject to Section 2.03(b)(iii), the expiry
date of such requested Letter of Credit would occur more than twelve months
after the date of issuance or last renewal, unless the Required Lenders have
approved such expiry date; or

 

(B)                                the expiry date of such requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless all the
Lenders have approved such expiry date;

 

(iii)                               No L/C Issuer shall be under any obligation
to issue any Letter of Credit if:

 

(A)                              any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain such L/C Issuer from issuing such Letter of Credit, or any Law
applicable to such L/C Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over such
L/C Issuer shall prohibit, or request that such L/C Issuer refrain from, the
issuance of letters of credit generally or such Letter of Credit in particular
or shall impose upon such L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon such L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which such L/C Issuer in good faith deems
material to it;

 

(B)                                the issuance of such Letter of Credit would
violate one or more policies of such L/C Issuer applicable to borrowers
generally;

 

(C)                                except as otherwise agreed by the
Administrative Agent and such L/C Issuer, such Letter of Credit is in an initial
amount less than $500,000, or is to be denominated in a currency other than
Dollars or an Alternative Currency;

 

(D)                               such L/C Issuer does not as of the issuance
date of such requested Letter of Credit issue Letters of Credit in the requested
currency; or

 

(E)                                 any Lender is at that time a Defaulting
Lender, unless such L/C Issuer has entered into arrangements, including the
delivery of Cash Collateral, satisfactory to such L/C Issuer (in its sole
discretion) with GFI or such Lender to eliminate the L/C Issuer’s actual or
potential Fronting Exposure (after giving effect to Section 2.14(a)(iv)) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other L/C Obligations as
to which such L/C Issuer has actual or potential Fronting Exposure, as it may
elect in its sole discretion.

 

(iv)                              No L/C Issuer shall amend any Letter of Credit
if such L/C Issuer would not be permitted at such time to issue such Letter of
Credit in its amended form under the terms hereof.

 

35

--------------------------------------------------------------------------------


 

(v)                                 No L/C Issuer shall be under any obligation
to amend any Letter of Credit if (A) such L/C Issuer would have no obligation at
such time to issue such Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.

 

(vi)                              No L/C Issuer shall be under any obligation to
issue or amend any Letter of Credit if such L/C Issuer has received written
notice from any Lender, the Administrative Agent or any Loan Party, on or prior
to the Business Day prior to the requested date of issuance or amendment of such
Letter of Credit, that one or more applicable conditions contained in Article V
shall not then be satisfied.

 

(vi)                              Each L/C Issuer shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and each L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article X with respect to
any acts taken or omissions suffered by such L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article X included such L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuers.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Renewal Letters of Credit.

 

(i)                                     Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of a Borrower delivered to the
applicable L/C Issuer (with a copy to the Administrative Agent) in the form of a
Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of such Borrower.  Such Letter of Credit Application must be
received by the applicable L/C Issuer and the Administrative Agent (A) not later
than 11:00 a.m. at least two (2) Business Days (or such later date and time as
the Administrative Agent and applicable L/C Issuer may agree in a particular
instance in its sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be, of any Letter of Credit denominated in Dollars,
and (B) not later than 11:00 a.m. at least ten Business Days (or such later date
and time as the Administrative Agent and the applicable L/C Issuer may agree in
a particular instance in its sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be, of any Letter of Credit
denominated in an Alternative Currency.  In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail reasonably satisfactory to the applicable L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the currency of such Letter of Credit and (H) such other matters
as the applicable L/C Issuer may reasonably require.  In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to the
applicable L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed
date of amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the applicable L/C Issuer may
reasonably require. Additionally, the applicable Borrower shall furnish to the
applicable L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as the applicable L/C Issuer or the
Administrative Agent may reasonably require.

 

36

--------------------------------------------------------------------------------


 

(ii)                                  Promptly after receipt of any Letter of
Credit Application, the applicable L/C Issuer will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has received a copy of such Letter of Credit Application from the applicable
Borrower and, if not, the applicable L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the applicable L/C Issuer has received written
notice from any Lender, the Administrative Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions in Article V
shall not then be satisfied, then, subject to the terms and conditions hereof,
the applicable L/C Issuer shall, on the requested date, issue a Letter of Credit
for the account of the applicable Borrower (or the applicable Subsidiary) or
enter into the applicable amendment, as the case may be, in each case in
accordance with the applicable L/C Issuer’s usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the applicable L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Pro Rata Share times
the amount of such Letter of Credit.

 

(iii)                               If a Borrower so requests in any applicable
Letter of Credit Application, the applicable L/C Issuer may, in its sole and
absolute discretion, agree to issue a Letter of Credit that has automatic
extension provisions (each, an “Auto-Extension Letter of Credit”); provided that
any such Auto-Extension Letter of Credit must permit the applicable L/C Issuer
to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued.  Unless otherwise directed by the applicable
L/C Issuer, no Borrower shall be required to make a specific request to the
applicable L/C Issuer for any such extension. Once an Auto-Extension Letter of
Credit has been issued, the Lenders shall be deemed to have authorized (but may
not require) the applicable L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that the applicable L/C Issuer shall not
permit any such extension if (A) the applicable L/C Issuer has determined that
it would not be permitted, or would have no obligation at such time to issue
such Letter of Credit in its revised (as extended) form under the terms hereof
(by reason of the provisions in clause (ii) or (iii) of Section 2.03(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or any Loan Party that one or more of the applicable
conditions specified in Section 5.02 is not then satisfied, and in each such
case directing the applicable L/C Issuer not to permit such extension.

 

(iv)                              Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the applicable L/C Issuer will also
deliver to the applicable Borrower and the Administrative Agent a true and
complete copy of such Letter of Credit or amendment.  In addition, on the last
Business Day of each month, each L/C issuer will provide to the Administrative
Agent a report substantially in the form of Exhibit F hereto, setting forth
complete information regarding the outstanding Letters of Credit issued by such
L/C Issuer.

 

(c)                                  Drawings and Reimbursements; Funding of
Participations.

 

(i)                                     Upon receipt from the beneficiary of any
Letter of Credit of any notice of drawing under such Letter of Credit, the
applicable L/C Issuer shall notify the applicable

 

37

--------------------------------------------------------------------------------


 

Borrower and the Administrative Agent thereof.  In the case of a Letter of
Credit denominated in an Alternative Currency, the applicable Borrower shall
reimburse the applicable L/C Issuer in such Alternative Currency, unless
(A) such L/C Issuer (at its option) shall have specified in such notice that it
will require reimbursement in Dollars, or (B) in the absence of any such
requirement for reimbursement in Dollars, the applicable Borrower shall have
notified such L/C Issuer promptly following receipt of the notice of drawing
that it will reimburse such L/C Issuer in Dollars.  In the case of any such
reimbursement in Dollars of a drawing under a Letter of Credit denominated in an
Alternative Currency, the applicable L/C Issuer shall notify the applicable
Borrower of the Dollar Equivalent of the amount of the drawing promptly
following the determination thereof.  Not later than 11:00 a.m. on the date of
any payment by the applicable L/C Issuer under a Letter of Credit to be
reimbursed in Dollars, or the Applicable Time on the date of any payment by the
applicable L/C Issuer under a Letter of Credit to be reimbursed in an
Alternative Currency (each such date, an “Honor Date”), the applicable Borrower
shall reimburse the applicable L/C Issuer through the Administrative Agent in an
amount equal to the amount of such drawing and in the Applicable Currency. If
the applicable Borrower fails to so reimburse the applicable L/C Issuer by such
time, the Administrative Agent shall promptly notify each Lender of the Honor
Date, the amount of the unreimbursed drawing (expressed in Dollars in the amount
of the Dollar Equivalent thereof in the case of a Letter of Credit denominated
in an Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Lender’s Pro Rata Share thereof.  In such event, GFI shall be deemed to have
requested a Borrowing of Base Rate Loans to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Aggregate Revolving
Commitments and the conditions set forth in Section 5.02 (other than the
delivery of a Loan Notice). Any notice given by an L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone to a Responsible Officer of GFI if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

 

(ii)                                  Each Lender shall upon any notice pursuant
to Section 2.03(c)(i) of the Unreimbursed Amount make funds available (and the
Administrative Agent may apply Cash Collateral provided for this purpose) to the
Administrative Agent for the account of the applicable L/C Issuer, in Dollars,
at the Administrative Agent’s Office for Dollar-denominated payments in an
amount equal to its Pro Rata Share of the Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
GFI in such amount.  The Administrative Agent shall remit the funds so received
to the applicable L/C Issuer in Dollars or if requested by the applicable L/C
Issuer, the equivalent amount thereof in an Alternative Currency as determined
by the Administrative Agent at such time on the basis of the Spot Rate
(determined as of such funding date) for the purchase of such Alternative
Currency with Dollars.

 

(iii)                               With respect to any Unreimbursed Amount that
is not fully refinanced by a Borrowing of Base Rate Loans because the conditions
set forth in Section 5.02 cannot be satisfied or for any other reason, GFI shall
be deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in
the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate.  In such event, each Lender’s payment to the
Administrative Agent for the account of the applicable L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

 

38

--------------------------------------------------------------------------------


 

(iv)                              Until each Lender funds its Revolving Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the applicable L/C
Issuer for any amount drawn under any Letter of Credit, interest in respect of
such Lender’s Pro Rata Share of such amount shall be solely for the account of
the applicable L/C Issuer.

 

(v)                                 Each Lender’s obligation to make Revolving
Loans or L/C Advances to reimburse the applicable L/C Issuer for amounts drawn
under Letters of Credit, as contemplated by this Section 2.03(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against any L/C Issuer, any Borrower or any other
Person for any reason whatsoever; (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Revolving Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 5.02 (other than delivery by the applicable
Borrower of a Loan Notice).  Without duplication of any other reimbursement
obligation, no such making of an L/C Advance shall relieve or otherwise impair
the obligation of the applicable Borrower to reimburse the applicable L/C Issuer
for the amount of any payment made by such L/C Issuer under any Letter of
Credit, together with interest as provided herein.

 

(vi)                              If any Lender fails to make available to the
Administrative Agent for the account of the applicable L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), the applicable L/C
Issuer shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such L/C Issuer at a rate per annum equal to the
applicable Overnight Rate from time to time in effect.  A certificate of the
applicable L/C Issuer submitted to any Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (vi) shall be conclusive
absent manifest error.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after an L/C Issuer has made
a payment under any Letter of Credit and has received from any Lender such
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of such
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the applicable Borrower or otherwise, including
proceeds of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Lender its Pro Rata Share thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s L/C Advance was outstanding) in the same
funds as those received by the Administrative Agent.

 

(ii)                                  If any payment received by the
Administrative Agent for the account of an L/C Issuer pursuant to
Section 2.03(c)(i) is required to be returned under any of the circumstances
described in Section 11.05 (including pursuant to any settlement entered into by
such L/C Issuer in its discretion), each Lender shall pay to the Administrative
Agent for the account of such L/C Issuer its Pro Rata Share thereof on demand of
the Administrative Agent, plus interest thereon from the date of such demand to
the date such amount is returned by such Lender, at a rate per annum equal to
the applicable Overnight Rate from time to time in effect. The obligations of
the

 

39

--------------------------------------------------------------------------------


 

Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

 

(e)                                  Obligations Absolute.  The obligation of a
Borrower to reimburse the applicable L/C Issuer for each drawing under each
applicable Letter of Credit and to repay each applicable L/C Borrowing shall be
absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement, or any other Loan Document;

 

(ii)                                  the existence of any claim, counterclaim,
set-off, defense or other right that any Borrower or any of their Subsidiaries
may have at any time against any beneficiary or any transferee of such Letter of
Credit (or any Person for whom any such beneficiary or any such transferee may
be acting), the applicable L/C Issuer or any other Person, whether in connection
with this Agreement, the transactions contemplated hereby or by such Letter of
Credit or any agreement or instrument relating thereto, or any unrelated
transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                              any payment by the applicable L/C Issuer under
such Letter of Credit against presentation of a draft or certificate that does
not strictly comply with the terms of such Letter of Credit; or any payment made
by the applicable L/C Issuer under such Letter of Credit to any Person
purporting to be a trustee in bankruptcy, debtor-in-possession, assignee for the
benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit,
including any arising in connection with any proceeding under any Debtor Relief
Law;

 

(v)                                 any adverse change in the relevant exchange
rates or in the availability of the relevant Alternative Currency to the Foreign
Borrower or any of its Subsidiaries or in the relevant currency markets
generally; or

 

(vi)                              any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Borrower or any Subsidiary.

 

The applicable Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with the applicable Borrower’s instructions or other
irregularity, the applicable Borrower will immediately notify the applicable L/C
Issuer.  The applicable Borrower shall be conclusively deemed to have waived any
such claim against the applicable L/C Issuer and its correspondents unless such
notice is given as aforesaid.

 

(f)                                    Role of L/C Issuers.  Each Lender and
each Borrower agrees that, in paying any drawing under a Letter of Credit, no
L/C Issuer shall have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document.  None of the L/C Issuers, the Administrative Agent, any of their
respective

 

40

--------------------------------------------------------------------------------


 

Related Parties nor any correspondent, participant or assignee of any L/C Issuer
shall be liable to any Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Lenders or the Required
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrowers hereby assume all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrowers’ pursuing such rights and remedies as they
may have against the beneficiary or transferee at law or under any other
agreement.  None of the L/C Issuers, the Administrative Agent, any of their
respective Related Parties, nor any correspondent, participant or assignee of
any L/C Issuer, shall be liable or responsible for any of the matters described
in clauses (i) through (v) of Section 2.03(e); provided, however, that anything
in such clauses to the contrary notwithstanding, the applicable Borrower may
have a claim against the applicable L/C Issuer, and the applicable L/C Issuer
may be liable to the applicable Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by
such Borrower which such Borrower proves were caused by the applicable L/C
Issuer’s willful misconduct or gross negligence or the applicable L/C Issuer’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit. In furtherance and not in
limitation of the foregoing, each L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and no L/C Issuer shall
be responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

 

(g)                                 Cash Collateral.

 

(i)                                     Upon the request of the Administrative
Agent, (A) if an L/C Issuer has honored any full or partial drawing request
under any Letter of Credit and such drawing has resulted in an L/C Borrowing, or
(B) if, as of the Letter of Credit Expiration Date, any L/C Obligations for any
reason remains outstanding, the applicable Borrower shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations.

 

(ii)                                  In addition, if the Administrative Agent
notifies GFI at any time that the Outstanding Amount of all L/C Obligations at
such time exceeds 105% of the Letter of Credit Sublimit then in effect, then,
within two Business Days after receipt of such notice, GFI shall Cash
Collateralize (and/or cause the Foreign Borrower to Cash Collateralize) the L/C
Obligations in an amount equal to the amount by which the Outstanding Amount of
all L/C Obligations exceeds the Letter of Credit Sublimit.

 

(iii)                               Section 2.13 sets forth certain additional
requirements to deliver Cash Collateral hereunder.

 

(h)                                 Applicability of ISP98.  Unless otherwise
expressly agreed by the applicable L/C Issuer and the applicable Borrower when a
Letter of Credit is issued, the rules of the ISP shall apply to each Letter of
Credit.

 

(i)                                     Letter of Credit Fees.  Each Borrower
shall pay to the Administrative Agent for the account of each Lender in
accordance with its Pro Rata Share a Letter of Credit fee (the “Letter of Credit
Fee”) for each Letter of Credit for which it is responsible equal to the
Applicable Margin in respect of Letters of Credit times the daily maximum amount
available to be drawn under such Letter of Credit (whether or not such maximum
amount is then in effect under such Letter of Credit); provided, however,

 

41

--------------------------------------------------------------------------------


 

any Letter of Credit Fees otherwise payable for the account of a Defaulting
Lender with respect to any Letter of Credit as to which such Defaulting Lender
has not provided Cash Collateral satisfactory to the applicable L/C Issuer
pursuant to this Section 2.03 shall be payable, to the maximum extent permitted
by applicable Law, to the other Lenders in accordance with the upward
adjustments in their respective Pro Rata Shares allocable to such Letter of
Credit pursuant to Section 2.14(a)(iv), with the balance of such fee, if any,
payable to the applicable L/C Issuer for its own account.  Letter of Credit Fees
shall be (i) computed on a quarterly basis in arrears and (ii) due and payable
on the first Business Day after the end of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand.  If there is any change in the Applicable Margin during any quarter, the
daily maximum amount of each Letter of Credit shall be computed and multiplied
by the Applicable Margin separately for each period during such quarter that
such Applicable Margin was in effect.  Notwithstanding anything to the contrary
contained herein, upon the request of the Required Lenders, while an Event of
Default exists, all Letter of Credit Fees shall accrue at the Default Rate.

 

(j)                                     Fronting Fee and Documentary and
Processing Charges Payable to L/C Issuers.  The applicable Borrower shall pay
directly to the applicable L/C Issuer for its own account a fronting fee with
respect to each Letter of Credit issued by it, at the rate specified in the Fee
Letter, computed on the Dollar Equivalent of the actual daily maximum amount
available to be drawn under such Letter of Credit (whether or not such maximum
amount is then in effect under such Letter of Credit), on a quarterly basis in
arrears, and due and payable on the first Business Day after the end of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand.  In addition, the applicable Borrower
shall pay directly to the applicable L/C Issuer for its own account the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of such L/C Issuer relating to letters of credit as
from time to time in effect.  Such customary fees and standard costs and charges
are due and payable on demand and are nonrefundable.

 

(k)                                  Conflict with Issuer Documents.  In the
event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control.

 

(l)                                     Letters of Credit Issued for
Subsidiaries.  Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, a
Subsidiary, the applicable Borrower shall be obligated to reimburse the
applicable L/C Issuer hereunder for any and all drawings under such Letter of
Credit.  Each Borrower hereby acknowledges that the issuance of Letters of
Credit for the account of its Subsidiaries inures to the benefit of such
Borrower, and that such Borrower’s business derives substantial benefits from
the businesses of such Subsidiaries.

 

2.04                           Prepayments.

 

(a)                                  Voluntary Prepayments of Loans.  Each
Borrower may, upon notice from GFI to the Administrative Agent, at any time or
from time to time voluntarily prepay Revolving Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (A) three (3) Business Days prior
to any date of prepayment of Eurocurrency Rate Loans denominated in Dollars,
(B) four Business Days (or five, in the case of prepayment of Loans denominated
in Special Notice Currencies) prior to any date of prepayment of Eurocurrency
Rate Loans denominated in Alternative Currencies, and (C) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurocurrency Rate Loans
denominated in Dollars shall be in a principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof (or, if less, the entire principal amount
thereof then outstanding), (iii) any prepayment of Eurocurrency Rate Loans
denominated in Alternative Currencies shall be in a principal amount of
$1,000,000 or a whole multiple

 

42

--------------------------------------------------------------------------------


 

of $500,000 in excess thereof (or, if less, the entire principal amount thereof
then outstanding), and (iv) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
(or, if less, the entire principal amount thereof then outstanding).  Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Loans to be prepaid.  The Administrative Agent will promptly notify each Lender
of its receipt of each such notice, and of the amount of such Lender’s Pro Rata
Share of such prepayment.  If such notice is given by GFI, the applicable
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.  Any prepayment
of a Eurocurrency Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05.  Subject to Section 2.14, each such prepayment shall be applied to
the Loans of the Lenders in accordance with their respective Pro Rata Shares.

 

(b)                                 Mandatory Prepayments of Loans.

 

(i)                                     (A)                             
Revolving Commitments.  If for any reason the Total Revolving Outstandings at
any time exceed the Aggregate Revolving Commitments then in effect, GFI shall
immediately prepay (or cause to be prepaid) Revolving Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that GFI shall not be required to Cash Collateralize the L/C
Obligations pursuant to this Section 2.04(b)(i) unless after the prepayment in
full of the Revolving Loans the Total Revolving Outstandings exceed the
Aggregate Revolving Commitments then in effect. The Administrative Agent may, at
any time and from time to time after the initial deposit of such Cash
Collateral, request that additional Cash Collateral be provided in order to
protect against the results of further exchange rate fluctuations.

 

(B)                                Alternative Currency Sublimit.  If the
Administrative Agent notifies GFI at any time that as of the most recent
Revaluation Date the Outstanding Amount of all Loans denominated in Alternative
Currencies at such time exceeds 105% of the Alternative Currency Sublimit then
in effect, then, within five (5) Business Days after receipt of such notice, GFI
shall prepay (or cause to be prepaid) Loans in an aggregate amount sufficient to
reduce such Outstanding Amount as of such date of payment to an amount not to
exceed the Alternative Currency Sublimit then in effect.

 

(ii)                                  Application of Mandatory Prepayments.  All
amounts required to be paid pursuant to Section 2.04(b) shall be applied as
follows with respect to all amounts prepaid pursuant to Section 2.04(b)(i), to
Revolving Loans and (after all Revolving Loans have been repaid) to Cash
Collateralize L/C Obligations.

 

Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and then to Eurocurrency Rate Loans in direct
order of Interest Period maturities.  All prepayments under this
Section 2.04(b) shall be subject to Section 3.05, but otherwise without premium
or penalty, and shall be accompanied by interest on the principal amount prepaid
through the date of prepayment.

 

2.05                           Termination or Reduction of Aggregate Revolving
Commitments.

 

(a)                                  GFI may, upon notice to the Administrative
Agent, terminate the Aggregate Revolving Commitments, or from time to time
permanently reduce the Aggregate Revolving Commitments to an amount not less
than the Outstanding Amount of Revolving Loans and L/C Obligations plus the
Alternative Currency Reserve; provided that (i) any such notice shall be
received by the Administrative Agent not later than 12:00 noon five (5) Business
Days prior to the date of termination or reduction,

 

43

--------------------------------------------------------------------------------


 

(ii) any such partial reduction shall be in an aggregate amount of $5,000,000 or
any whole multiple of $1,000,000 in excess thereof and (iii) if, after giving
effect to any reduction of the Aggregate Revolving Commitments, the Letter of
Credit Sublimit and/or the Alternative Currency Sublimit exceeds the amount of
the Aggregate Revolving Commitments, such sublimit shall be automatically
reduced by the amount of such excess. The Administrative Agent will promptly
notify the Lenders of any such notice of termination or reduction of the
Aggregate Revolving Commitments.  The amount of any such aggregate commitment
reduction shall not be applied to the Alternative Currency Sublimit or the
Letter of Credit Sublimit unless otherwise specified by GFI or as required by
clause (iii) of the immediately preceding sentence.  Any reduction of the
Aggregate Revolving Commitments shall be applied to the Revolving Commitment of
each Lender according to its Pro Rata Share.  All fees accrued with respect
thereto until the effective date of any termination of the Aggregate Revolving
Commitments shall be paid on the effective date of such termination.

 

(b)                                 The Aggregate Revolving Commitments shall
automatically be permanently reduced in an amount equal to fifty percent (50%)
of the Net Cash Proceeds in excess of $100,000,000 received from any Financing
Transaction; provided that such reductions pursuant to the terms of this
Section 2.05(b) shall not reduce the Aggregate Revolving Commitments below
$100,000,000.

 

2.06                           Repayment of Loans.

 

Each Borrower shall repay to the Lenders on the Maturity Date the aggregate
principal amount of all Revolving Loans made to such Borrower outstanding on
such date.

 

2.07                           Interest.

 

(a)                                  Subject to the provisions of subsection
(b) below, (i) each Eurocurrency Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the sum of (A) the Eurocurrency Rate for such Interest Period
plus (B) the Applicable Margin plus (C) (in the case of a Eurocurrency Rate Loan
of any Lender which is lent from a Lending Office in the United Kingdom or a
Participating Member State) the Mandatory Cost; and (ii) each Base Rate Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Margin.

 

(b)                                 Upon the occurrence and during the
continuation of an Event of Default, at the direction of the Required Lenders
(or automatically if the Event of Default is pursuant to Section 9.01(g)), all
outstanding Obligations shall bear interest at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

2.08                           Fees.

 

In addition to certain fees described in subsections (i) and (j) of
Section 2.03:

 

(a)                                  Commitment Fee.  GFI shall pay (and/or
cause to be paid by the Foreign Borrower) to the Administrative Agent for the
account of each Lender in accordance with its Pro Rata Share, a commitment fee
(the “Commitment Fee”) in Dollars equal to the product of (i) the Applicable
Margin in respect of the Commitment Fee times (ii) the actual daily amount by
which

 

44

--------------------------------------------------------------------------------


 

the Aggregate Revolving Commitments exceed the sum of (y) the Outstanding Amount
of Revolving Loans and (z) the Outstanding Amount of L/C Obligations, subject to
adjustment as provide in Section 2.14.  The Commitment Fee shall accrue at all
times during the Availability Period, including at any time during which one or
more of the applicable conditions in Article V is not met, and the Commitment
Fee shall be due and payable quarterly in arrears on the last Business Day of
each March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the Maturity Date; provided, that (A) no
Commitment Fee shall accrue on the Revolving Commitment of a Defaulting Lender
so long as such Lender shall be a Defaulting Lender and (B) any Commitment Fee
accrued with respect to the Revolving Commitment of a Defaulting Lender during
the period prior to the time such Lender became a Defaulting Lender and unpaid
at such time shall not be payable by the Borrowers so long as such Lender shall
be a Defaulting Lender. The Commitment Fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Margin during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable
Margin separately for each period during such quarter that such Applicable
Margin was in effect.

 

(b)                                 Fee Letter.  GFI shall (without duplication
of fees described in Section 2.03(j)) pay (and/or cause to be paid by the
Foreign Borrower) to MLPF&S and the Administrative Agent for their own
respective accounts, in Dollars, fees in the amounts and at the times specified
in the Fee Letter.  Such fees shall be fully earned when paid and shall be
non-refundable for any reason whatsoever.

 

2.09                           Computation of Interest and Fees; Retroactive
Adjustment of Applicable Rate.

 

(a)                                  All computations of interest for Base Rate
Loans (including Base Rate Loans determined by reference to the Eurocurrency
Rate) shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year), or, in the case of interest in respect of Loans denominated
in Alternative Currencies as to which market practice differs from the
foregoing, in accordance with such market practice. Interest shall accrue on
each Loan for the day on which the Loan is made, and shall not accrue on a Loan,
or any portion thereof, for the day on which the Loan or such portion is paid,
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.11(a), bear interest for one day.  Each determination by
the Administrative Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.

 

(b)                                 If, as a result of any restatement of or
other adjustment to the financial statements of GFI or for any other reason, GFI
or the Lenders determine that (i) the Consolidated Leverage Ratio as calculated
by GFI as of any applicable date was inaccurate and (ii) a proper calculation of
the Consolidated Leverage Ratio would have resulted in higher pricing for such
period, the Borrowers shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders or the
applicable L/C Issuer, as the case may be, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to any Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or the applicable L/C Issuer), an amount equal
to the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
This paragraph shall not limit the rights of the Administrative Agent, any
Lender or any L/C Issuer, as the case may be, under Section 2.03(c)(iii),
2.03(i) or 2.07(b) or under Article IX.  The Borrower’s obligations under this
paragraph shall survive the termination of the Revolving Commitments of all of
the Lenders and the repayment of all other Obligations hereunder.

 

45

--------------------------------------------------------------------------------


 

2.10                           Evidence of Debt.

 

(a)                                  The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrowers and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the applicable
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a promissory note, which shall evidence such Lender’s Loans to such
Borrower in addition to such accounts or records.  Each such promissory note
shall be in the form of Exhibit B (a “Revolving Note”).  Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable),
amount, currency and maturity of its Loans and payments with respect thereto.

 

(b)                                 In addition to the accounts and records
referred to in subsection (a), each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in Letters of Credit. 
In the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

 

2.11                           Payments Generally; Administrative Agent’s
Clawback.

 

(a)                                  General.  All payments to be made by each
Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein
and except with respect to principal of and interest on Loans denominated in an
Alternative Currency, all payments by each Borrower hereunder shall be made to
the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the Administrative Agent’s Office in Dollars and in
Same Day Funds not later than 2:00 p.m. on the date specified herein.  Except as
otherwise expressly provided herein, all payments by each Borrower hereunder
with respect to principal and interest on Loans denominated in an Alternative
Currency shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable Time specified by the Administrative Agent on the
dates specified herein.  If, for any reason, any Borrower is prohibited by any
Law from making any required payment hereunder in an Alternative Currency, such
Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency payment amount.  The Administrative Agent will promptly
distribute to each Lender its Pro Rata Share (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by the Administrative Agent
(i) after 2:00 p.m., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent in the case of payments in
an Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  If any payment to be made by any Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

 

46

--------------------------------------------------------------------------------


 

(b)                                 Insufficient Funds.  If at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, L/C Borrowings, interest and fees then due
hereunder, such funds shall be applied (i) first, toward costs and expenses
(including Attorney Costs and amounts payable under Article III) incurred by the
Administrative Agent and each Lender, (ii) second, toward repayment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(iii) third, toward repayment of principal and L/C Borrowings then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and L/C Borrowings then due to such parties.

 

(c)                                  (i)  Funding by Lenders; Presumption by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Revolving Loan that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Revolving Loan, the Administrative Agent may assume that such Lender has
made such share available on such date in accordance with Section 2.02 and may,
in reliance upon such assumption, make available to the applicable Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Revolving Loan available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate and (B) in the case of a payment to be made by such
Borrower, the interest rate applicable to Base Rate Loans.  If such Borrower and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period.  If
such Lender pays its share of the applicable Revolving Loan to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Revolving Loan included in such Borrowing.  Any payment by a Borrower shall be
without prejudice to any claim such Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

 

(ii)                                  Payments by Borrowers; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or an L/C Issuer hereunder
that such Borrower will not make such payment, the Administrative Agent may
assume that such Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the applicable L/C Issuer, as the case may be, the amount due.  In such event,
if such Borrower has not in fact made such payment, then each of the Lenders or
the applicable L/C Issuer, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the applicable L/C Issuer, in Same Day Funds with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Overnight
Rate.

 

A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.

 

(d)                                 Failure to Satisfy Conditions Precedent.  If
any Lender makes available to the Administrative Agent funds for any Loan to be
made by such Lender as provided in the foregoing provisions of this Article II,
and such funds are not made available to the applicable Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article V are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

47

--------------------------------------------------------------------------------


 

(e)                                  Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Loans, to fund participations in
Letters of Credit and to make payments pursuant to Section 11.04(c) are several
and not joint.  The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, no Lender shall be responsible for the failure of any other
Lender to so make its Loan, to purchase its participation or to make its payment
under Section 11.04(c).

 

(f)                                    Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

2.12                           Sharing of Payments by Lenders.

 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Revolving Loans made by it, or the participations in L/C Obligations held by
it (excluding any amounts received by any L/C Issuer to secure the obligations
of a Defaulting Lender to fund risk participations hereunder) resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
or participations and accrued interest thereon greater than its Pro Rata Share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Revolving Loans and subparticipations
in L/C Obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations and other amounts
owing them, provided that:

 

(a)                                  if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(b)                                 the provisions of this Section shall not be
construed to apply to (x) any payment made by any Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provide for in Section 2.13 or (z) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Revolving Loans or subparticipations in L/C Obligations to any assignee
or participant, other than to a Borrower or any Subsidiary thereof (as to which
the provisions of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party’s rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Loan
Party in the amount of such participation.

 

2.13                           Cash Collateral.

 

(a)                                  Certain Credit Support Events.  Upon the
request of the Administrative Agent or any L/C Issuer (i) if the applicable L/C
Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing or (ii) if, as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Borrowers shall, in each case, immediately Cash Collateralize
the then Outstanding Amount of all L/C Obligations.  At any time that

 

48

--------------------------------------------------------------------------------


 

there shall exist a Defaulting Lender, immediately upon the request of the
Administrative Agent or the applicable L/C Issuer, the Borrowers shall deliver
to the Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.14(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).

 

(b)                                 Grant of Security Interest.  All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at the
Administrative Agent.  The Borrowers, and to the extent provided by any Lender,
such Lender, hereby grants to (and subjects to the control of) the
Administrative Agent, for the benefit of the Administrative Agent, the
applicable L/C Issuer and the Lenders and agree to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.13(c).  If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, the Borrowers or the relevant Defaulting Lender will, promptly
upon demand by the Administrative Agent, pay or provide to the Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency.

 

(c)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under any of
this Section 2.13 or Sections 2.03, 2.04, 2.14 or 9.02 in respect of Letters of
Credit shall be held and applied in satisfaction of the specific L/C
Obligations, obligations to fund participations therein (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided herein.

 

(d)                                 Release.  Cash Collateral (or the
appropriate portion thereof) provided to reduce Fronting Exposure or other
obligations shall be released promptly following (i) the elimination of the
applicable Fronting Exposure or other obligations giving rise thereto (including
by the termination of Defaulting Lender status of the applicable Lender) or
(ii) the Administrative Agent’s good faith determination that there exists
excess Cash Collateral; provided, however, (x) that Cash Collateral furnished by
or on behalf of a Loan Party shall not be released during the continuance of a
Default or Event of Default (and following application as provided in this
Section 2.13 may be otherwise applied in accordance with Section 9.03) and
(y) the Person providing Cash Collateral and the applicable L/C Issuer may agree
that Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.

 

2.14                           Defaulting Lenders.

 

(a)                                  Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

(i)                                     Waivers and Amendment.  The Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in Section 11.01.

 

(ii)                                  Reallocation of Payments.  Any payment of
principal, interest, fees or other amount received by the Administrative Agent
for the account of that Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article IX or otherwise, and including any

 

49

--------------------------------------------------------------------------------


 

amounts made available to the Administrative Agent by that Defaulting Lender
pursuant to Section 11.08), shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by that
Defaulting Lender to the L/C Issuers hereunder; third, if so determined by the
Administrative Agent or requested by the L/C Issuers, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Letter of Credit; fourth, as GFI may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and GFI, to be held in a non-interest
bearing deposit account and released in order to satisfy obligations of that
Defaulting Lender to fund Loans under this Agreement; sixth, to the payment of
any amounts owing to the Lenders or the L/C Issuers as a result of any judgment
of a court of competent jurisdiction obtained by any Lender or any L/C Issuer
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to any Borrower as a result
of any judgment of a court of competent jurisdiction obtained by any Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided, that, if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or L/C Borrowings were made at a time when
the conditions set forth in Section 5.02 were satisfied or waived, such payment
shall be applied solely to repay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.14(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)                               Certain Fees.  The Defaulting Lender
(x) shall not be entitled to receive any Commitment Fee pursuant to
Section 2.08(a) for any period during which such Lender is a Defaulting Lender
(and the Borrowers shall not be required to pay any such fee that otherwise
would have been required to have been paid to such Defaulting Lender) and
(y) shall be limited in its right to receive Letter of Credit Fees as provided
in Section 2.03(h).

 

(iv)                              Reallocation of Applicable Percentages to
Reduce Fronting Exposure.  During any period in which there is a Defaulting
Lender, for purposes of computing the amount of the obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit pursuant to Section 2.03, the “Pro Rata Share” of each non-Defaulting
Lender shall be computed without giving effect to the Revolving Commitment of
that Defaulting Lender; provided, that, (x) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default or Event of Default exists; and (y) the aggregate obligation
of each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit shall not exceed the positive difference, if any, of (1) the
Revolving Commitment of that non-Defaulting Lender minus (2) the aggregate
Outstanding Amount of the Revolving Loans of that Lender.

 

(b)                                 Defaulting Lender Cure.  If the Borrowers,
the Administrative Agent and the L/C Issuer agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a

 

50

--------------------------------------------------------------------------------


 

Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Revolving
Loans and funded and unfunded participations in Letters of Credit to be held on
a pro rata basis by the Lenders in accordance with their Pro Rata Share (without
giving effect to Section 2.14(a)(iv)), whereupon that Lender will cease to be a
Defaulting Lender; provided, that, no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrowers
while that Lender was a Defaulting Lender; provided, further, that, except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender having been a
Defaulting Lender.

 

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01                           Taxes.

 

(a)                                  Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the respective Borrowers
hereunder or under any other Loan Document shall be made free and clear of and
without reduction or withholding for any Indemnified Taxes or Other Taxes,
provided that if the applicable Borrower shall be required by applicable law to
deduct any Indemnified Taxes (including any Other Taxes) from such payments,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent, Lender or L/C Issuer, as
the case may be, receives an amount equal to the sum it would have received had
no such deductions been made, (ii) such Borrower shall make such deductions and
(iii) such Borrower shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

 

(b)                                 Payment of Other Taxes by the Borrowers. 
Without limiting the provisions of subsection (a) above, each Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

 

(c)                                  Indemnification by the Borrowers.  Each
Borrower shall indemnify the Administrative Agent, each Lender and each L/C
Issuer, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Administrative Agent, such Lender or such L/C Issuer, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to a Borrower by a Lender or an L/C Issuer (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or an L/C Issuer, shall be conclusive absent manifest error.

 

(d)                                 Evidence of Payments.  As soon as
practicable after any payment of Indemnified Taxes or Other Taxes by any
Borrower to a Governmental Authority, such Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

51

--------------------------------------------------------------------------------


 

(e)                                  Status of Lenders.  Any Foreign Lender that
is entitled to an exemption from or reduction of withholding tax under the law
of the jurisdiction in which a Borrower is resident for tax purposes, or any
treaty to which such jurisdiction is a party, with respect to payments hereunder
or under any other Loan Document shall deliver to such Borrower or, at the
direction of such Borrower, to the appropriate Governmental Authority, (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law or reasonably requested by such Borrower or the Administrative Agent, but in
no event any earlier than such Lender is reasonably able, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if requested by a Borrower or the
Administrative Agent, shall (i) deliver such other documentation prescribed by
applicable law or reasonably requested by such Borrower or the Administrative
Agent as will enable such Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements and (ii) promptly provide to the appropriate Governmental
Authority such information as may be required by such Governmental Authority or
reasonably requested by the relevant Borrower in order to assist the process of
obtaining the aforementioned exemption or reduction of withholding taxes.

 

Without limiting the generality of the foregoing, in the event that a Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of such Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

 

(i)                                     duly completed copies of Internal
Revenue Service Form W-8BEN claiming eligibility for benefits of an income tax
treaty to which the United States is a party,

 

(ii)                                  duly completed copies of Internal Revenue
Service Form W-8ECI,

 

(iii)                               in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Code, (x) a certificate to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the applicable Borrower within the meaning of section
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code and (y) duly completed copies of Internal
Revenue Service Form W-8BEN, or

 

(iv)                              any other form prescribed by applicable law as
a basis for claiming exemption from or a reduction in United States Federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable law to permit such Borrower to determine the
withholding or deduction required to be made.

 

Without limiting the obligations of the Lenders set forth above regarding
delivery of certain forms and documents to establish each Lender’s status for
U.S. withholding tax purposes, each Lender agrees promptly to deliver to the
Administrative Agent or a Borrower, as the Administrative Agent or such Borrower
shall reasonably request, and in a timely fashion, such other documents and
forms required by any relevant taxing authorities under the Laws of any other
jurisdiction, duly executed and completed by such Lender, as are required under
such Laws to confirm such Lender’s entitlement to any available exemption from,
or reduction of, applicable withholding taxes in respect of all payments to be
made to such Lender outside of the U.S. by the Borrowers pursuant to this
Agreement or otherwise to establish such Lender’s status for withholding tax
purposes in such other jurisdiction.  Each Lender shall promptly (i) notify the
Administrative Agent of any change in circumstances which would modify or render
invalid any such claimed exemption or reduction, and (ii) take such steps as
shall not be materially

 

52

--------------------------------------------------------------------------------


 

disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable Laws of any such jurisdiction that any
Borrower make any deduction or withholding for taxes from amounts payable to
such Lender.  Additionally, each of the Borrowers shall promptly deliver to the
Administrative Agent or any Lender, as the Administrative Agent or such Lender
shall reasonably request, and in a timely fashion, such documents and forms
required by any relevant taxing authorities under the Laws of any jurisdiction,
duly executed and completed by such Borrower, as are required to be furnished by
such Lender or the Administrative Agent under such Laws in connection with any
payment by the Administrative Agent or any Lender of Taxes or Other Taxes, or
otherwise in connection with the Loan Documents, with respect to such
jurisdiction.

 

Without limiting the generality of the foregoing, in the event that a Borrower
is resident for tax purposes in the United Kingdom, any Foreign Lender entitled
to benefits under the US/UK double tax treaty shall deliver to its Internal
Revenue Service center (with copies delivered to the relevant Borrower and the
Administrative Agent, in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of such
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so) duly completed copies (in triplicate) of the United Kingdom
Inland Revenue Form FD-13 (or such other form as may from time to time be
prescribed by applicable law or regulation) claiming exemption from withholding
on account of United Kingdom income tax pursuant to the US/UK double tax
treaty.  The relevant Borrower and Foreign Lender shall each provide all
reasonable information and assistance to the Internal Revenue Service and Inland
Revenue on a timely basis in order efficiently to process the relevant treaty
claim, and shall keep each other (through the Administrative Agent) informed of
any matters relating to such claim, including such Borrower providing a copy of
any authority issued by the Inland Revenue authorizing such Borrower to pay free
and clear of any withholding on account of United Kingdom income tax.

 

(f)                                    Treatment of Certain Refunds.  If the
Administrative Agent, any Lender or any L/C Issuer determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by any Borrower or with respect to which any
Borrower has paid additional amounts pursuant to this Section, it shall pay to
such Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Borrower under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses of the Administrative Agent, such Lender or
such L/C Issuer, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that each Borrower, upon the request of the Administrative
Agent, such Lender or such L/C Issuer, agrees to repay the amount paid over to
such Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or
such L/C Issuer in the event the Administrative Agent, such Lender or such L/C
Issuer is required to repay such refund to such Governmental Authority.  This
subsection shall not be construed to require the Administrative Agent, any
Lender or such L/C Issuer to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to any Borrower or
any other Person.

 

3.02                           Illegality.

 

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurocurrency Rate Loans
(whether denominated in Dollars or an Alternative Currency), or to determine or
charge interest rates based upon the Eurocurrency Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars or an Alternative Currency in
the applicable interbank market, then, on notice thereof by such Lender to the

 

53

--------------------------------------------------------------------------------


 

applicable Borrower through the Administrative Agent, any obligation of such
Lender to make or continue Eurocurrency Rate Loans in the affected currency or
currencies or, in the case of Eurocurrency Rate Loans in Dollars, to convert
Base Rate Loans to Eurocurrency Rate Loans shall be suspended until such Lender
notifies the Administrative Agent and the applicable Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, the applicable Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay such Loans or, if applicable
and such Loans are denominated in Dollars, convert all Eurocurrency Rate Loans
of such Lender to Base Rate Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Rate Loans to such day, or immediately, if such Lender may not lawfully continue
to maintain such Eurocurrency Rate Loans.  Upon any such prepayment or
conversion, the applicable Borrower shall also pay accrued interest on the
amount so prepaid or converted.

 

3.03                           Inability to Determine Rates.

 

If the Required Lenders determine that for any reason in connection with any
request for a Eurocurrency Rate Loan or a conversion to or continuation thereof
that (a) deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable offshore interbank market for such currency
for the applicable amount and Interest Period of such Eurocurrency Rate Loan,
(b) adequate and reasonable means do not exist for determining the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan (whether in Dollars or an Alternative Currency), or (c) the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan does not adequately and fairly reflect the cost to the
Lenders of funding such Loan, the Administrative Agent will promptly notify GFI
and all Lenders. Thereafter, the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans in the affected currency or currencies shall be
suspended until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice.  Upon receipt of such notice, the applicable
Borrower may revoke any pending request for a Borrowing, conversion or
continuation of Eurocurrency Rate Loans in the affected currency or currencies
or, failing that, will be deemed to have converted such request into a request
for a Borrowing of Base Rate Loans in the amount specified therein.

 

3.04                           Increased Costs.

 

(a)                                  Increased Costs Generally.  If any Change
in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except (A) any reserve requirement
contemplated by Section 3.04(e) and (B) the requirements of the Bank of England
and the Financial Services Authority or the European Central Bank reflected in
the Mandatory Cost, other than as set forth below) or any L/C Issuer;

 

(ii)                                  subject any Lender or any L/C Issuer to
any tax of any kind whatsoever with respect to this Agreement, any Letter of
Credit, any participation in a Letter of Credit or any Eurocurrency Rate Loan
made by it, or change the basis of taxation of payments to such Lender or such
L/C Issuer in respect thereof (except for Indemnified Taxes or Other Taxes
covered by Section 3.01 and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender or such L/C Issuer);

 

(iii)                               cause the Mandatory Cost, as calculated
hereunder, to no longer represent the cost to any Lender of complying with the
requirements of the Bank of England and/or the Financial Services

 

54

--------------------------------------------------------------------------------


 

Authority or the European Central Bank in relation to its making, funding or
maintaining Eurocurrency Rate Loans denominated in Alternative Currencies; or

 

(iv)                              impose on any Lender or any L/C Issuer or the
London interbank market any other condition, cost or expense affecting this
Agreement or Eurocurrency Rate Loans made by such Lender or any Letter of Credit
or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Rate Loan (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, the applicable
Borrower will pay to such Lender or such L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or such L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender or any
L/C Issuer determines that any Change in Law affecting such Lender or such L/C
Issuer or any Lending Office of such Lender or such Lender’s or such L/C
Issuer’s holding company, if any, regarding capital requirements has or would
have the effect of reducing the rate of return on such Lender’s or such L/C
Issuer’s capital or on the capital of such Lender’s or such L/C Issuer’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by such L/C Issuer, to a level
below that which such Lender or such L/C Issuer or such Lender’s or such L/C
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or such L/C Issuer’s policies and the policies
of such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the applicable Borrower will pay to such
Lender or such L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or such L/C Issuer or such Lender’s or such L/C
Issuer’s holding company for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or an L/C Issuer setting forth the amount or amounts
necessary to compensate such Lender or such L/C Issuer or its holding company,
as the case may be, as specified in subsection (a) or (b) of this Section and
delivered to GFI shall be conclusive absent manifest error.  The applicable
Borrower shall pay such Lender or such L/C Issuer, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or any L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section shall not constitute a waiver of such
Lender’s or such L/C Issuer’s right to demand such compensation, provided that
no Borrower shall be required to compensate a Lender or an L/C Issuer pursuant
to the foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender or
such L/C Issuer, as the case may be, notifies GFI of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

(e)                                  Additional Reserve Requirements.  GFI shall
pay (or cause the Foreign Borrower to pay) to each Lender, as long as such
Lender shall be required by the FRB to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as

 

55

--------------------------------------------------------------------------------


 

“Eurocurrency liabilities”), additional interest on the unpaid principal amount
of each Eurocurrency Rate Loan equal to the actual costs of such reserves
allocated to such Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive), which in each case shall be due
and payable on each date on which interest is payable on such Loan, provided the
Company shall have received at least 10 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest from such Lender.  If a Lender
fails to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable 10 days from receipt of such
notice.

 

3.05                           Funding Losses.

 

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the applicable Borrower shall promptly compensate such Lender for and hold
such Lender harmless from any loss, cost or expense incurred by it as a result
of:

 

(a)                                  any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(b)                                 any failure by any Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan on the date or in the
amount notified by such Borrower;

 

(c)                                  any failure by any Borrower to make payment
of any Loan or drawing under any Letter of Credit (or interest due thereon)
denominated in an Alternative Currency on its scheduled due date or any payment
thereof in a different currency; or

 

(d)                                 any assignment of a Eurocurrency Rate Loan
on a day other than the last day of the Interest Period therefor as a result of
a request by the applicable Borrower pursuant to Section 11.14.

 

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan, from fees payable to terminate the
deposits from which such funds were obtained or from the performance of any
foreign exchange contract.  The applicable Borrower shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurocurrency Rate Loan made by it at the Eurocurrency Rate for such Loan by a
matching deposit or other borrowing in the offshore interbank market for such
currency for a comparable amount and for a comparable period, whether or not
such Eurocurrency Rate Loan was in fact so funded.

 

3.06                           Mitigation Obligations; Replacement of Lenders.

 

(a)                                  Designation of a Different Lending Office. 
If any Lender or L/C Issuer requests compensation under Section 3.04, or any
Borrower is required to pay any additional amount to any Lender, any L/C Issuer
or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender or L/C Issuer gives a notice pursuant to
Section 3.02, then such Lender or L/C Issuer shall use reasonable efforts to
designate a different Lending Office for funding or booking its Loans or
participations in Letters of Credit hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.01 or 3.04, as the case

 

56

--------------------------------------------------------------------------------


 

may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be materially
disadvantageous to such Lender.  The applicable Borrower(s) hereby agree to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 3.04, if any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender becomes a Defaulting
Lender, GFI may replace such Lender in accordance with Section 11.14.

 

3.07                        Survival.

 

All of the Borrowers’ obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments and repayment of all other
Obligations hereunder.

 

ARTICLE IV

 

GUARANTY

 

4.01                        The Guaranty.

 

(a)                                 Each of the Domestic Guarantors hereby
jointly and severally guarantees to each Lender, each Swap Bank that enters into
a Swap Contract with a Loan Party, each Treasury Management Bank that enters
into a Treasury Management Agreement with a Loan Party, and the Administrative
Agent as hereinafter provided, as primary obligor and not as surety, the prompt
payment of the Obligations in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration, as a mandatory Cash Collateralization or
otherwise) strictly in accordance with the terms thereof.  The Domestic
Guarantors hereby further agree that if any of the Obligations are not paid in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory Cash Collateralization or otherwise), the Domestic
Guarantors will, jointly and severally, promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Obligations, the same will be promptly paid in
full when due (whether at extended maturity, as a mandatory prepayment, by
acceleration, as a mandatory Cash Collateralization or otherwise) in accordance
with the terms of such extension or renewal.

 

(b)                                 Each of the Foreign Guarantors hereby
jointly and severally guarantees to each Lender, each Swap Bank that enters into
a Swap Contract solely with respect to Foreign Obligations, each Treasury
Management Bank that enters into a Treasury Management Agreement solely with
respect to the Foreign Obligations, and the Administrative Agent as hereinafter
provided, as primary obligor and not as surety, the prompt payment of the
Foreign Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory Cash Collateralization or otherwise)
strictly in accordance with the terms thereof.  The Foreign Guarantors hereby
further agree that if any of the Foreign Obligations are not paid in full when
due (whether at stated maturity, as a mandatory prepayment, by acceleration, as
a mandatory Cash Collateralization or otherwise), the Foreign Guarantors will,
jointly and severally, promptly pay the same, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Foreign Obligations, the same will be promptly paid in full when
due (whether at extended maturity, as a mandatory prepayment, by acceleration,
as a mandatory Cash Collateralization or otherwise) in accordance with the terms
of such extension or renewal.

 

57

--------------------------------------------------------------------------------


 

(c)                                  GFI hereby guarantees to each Lender, each
Swap Bank that enters into a Swap Contract solely with respect to Foreign
Obligations, each Treasury Management Bank that enters into a Treasury
Management Agreement solely with respect to the Foreign Obligations, and the
Administrative Agent as hereinafter provided, as primary obligor and not as
surety, the prompt payment of the Foreign Obligations in full when due (whether
at stated maturity, as a mandatory prepayment, by acceleration, as a mandatory
Cash Collateralization or otherwise) strictly in accordance with the terms
thereof.  GFI hereby further agree that if any of the Foreign Obligations are
not paid in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory Cash Collateralization or
otherwise), GFI will promptly pay the same, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Foreign Obligations, the same will be promptly paid in full when
due (whether at extended maturity, as a mandatory prepayment, by acceleration,
as a mandatory Cash Collateralization or otherwise) in accordance with the terms
of such extension or renewal.

 

(d)                                 Notwithstanding any provision to the
contrary contained herein or in any other of the Loan Documents or Swap
Contracts, the obligations of each Guarantor under this Agreement and the other
Loan Documents shall be limited to an aggregate amount equal to the largest
amount that would not render such obligations subject to avoidance under the
Debtor Relief Laws or any comparable provisions of any applicable Law.

 

(e)                                  For the avoidance of doubt and
notwithstanding anything to the contrary contained herein or in any other of the
Loan Documents, no Subsidiary that is a Regulated Subsidiary or is a Foreign
Subsidiary organized outside of the United Kingdom shall be required to be a
Guarantor.

 

4.02                        Obligations Unconditional.

 

(a)                                 The obligations of the Domestic Guarantors
under Section 4.01(a) are joint and several, absolute, unconditional and
irrevocable, irrespective of the value, genuineness, validity, regularity or
enforceability of any of the Loan Documents, Swap Contracts or Treasury
Management Agreements, or any other agreement or instrument referred to therein,
or any substitution, release, impairment or exchange of any other guarantee of
or security for any of the Obligations, and, to the fullest extent permitted by
applicable law, irrespective of any other circumstance whatsoever which might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor, it being the intent of this Section 4.02(a) that the obligations of
the Domestic Guarantors hereunder shall be absolute and unconditional under any
and all circumstances.  Each Domestic Guarantor agrees that such Domestic
Guarantor shall have no right of subrogation, indemnity, reimbursement or
contribution against the Borrowers or any other Guarantor for amounts paid under
this Article IV until such time as the Obligations have been paid in full and
the Commitments have expired or terminated.

 

(b)                                 The obligations of the Foreign Guarantors
under Section 4.01(b) are joint and several, absolute, unconditional and
irrevocable, irrespective of the value, genuineness, validity, regularity or
enforceability of any of the Loan Documents, Swap Contracts or Treasury
Management Agreements, or any other agreement or instrument referred to therein,
or any substitution, release, impairment or exchange of any other guarantee of
or security for any of the Foreign Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
which might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 4.02(b) that the
obligations of the Foreign Guarantors hereunder shall be absolute and
unconditional under any and all circumstances. Each Foreign Guarantor agrees
that such Foreign Guarantor shall have no right of subrogation, indemnity,
reimbursement or contribution against the Foreign Borrower or any other
Guarantor for amounts paid under this Article IV until such time as the
Obligations have been paid in full and the Commitments have expired or
terminated.

 

58

--------------------------------------------------------------------------------


 

(c)                                  The obligations of GFI under
Section 4.01(c) are absolute, unconditional and irrevocable, irrespective of the
value, genuineness, validity, regularity or enforceability of any of the Loan
Documents, Swap Contracts or Treasury Management Agreements, or any other
agreement or instrument referred to therein, or any substitution, release,
impairment or exchange of any other guarantee of or security for any of the
Foreign Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 4.02(c) that the obligations of GFI
hereunder shall be absolute and unconditional under any and all circumstances. 
GFI agrees that it shall have no right of subrogation, indemnity, reimbursement
or contribution against the Foreign Borrower or any other Guarantor for amounts
paid under this Article IV until such time as the Obligations have been paid in
full and the Commitments have expired or terminated.

 

(d)                                 Without limiting the generality of the
foregoing subsections (a), (b) and (c), it is agreed that, to the fullest extent
permitted by law, the occurrence of any one or more of the following shall not
alter or impair the liability of any Guarantor hereunder, which shall remain
absolute and unconditional as described above:

 

(i)                                     at any time or from time to time,
without notice to any Guarantor, the time for any performance of or compliance
with any of the Obligations shall be extended, or such performance or compliance
shall be waived;

 

(ii)                                  any of the acts mentioned in any of the
provisions of any of the Loan Documents, any Swap Contract or Treasury
Management Agreement between any Loan Party and any Lender, any Swap Bank or any
Treasury Management Bank, or any other agreement or instrument referred to in
the Loan Documents, such Swap Contracts or such Treasury Management Agreements
shall be done or omitted;

 

(iii)                               the maturity of any of the Obligations shall
be accelerated, or any of the Obligations shall be modified, supplemented or
amended in any respect, or any right under any of the Loan Documents, any Swap
Contract or Treasury Management Agreement between any Loan Party and any Lender,
any Swap Bank or any Treasury Management Bank, or any other agreement or
instrument referred to in the Loan Documents, such Swap Contracts or such
Treasury Management Agreements shall be waived or any other guarantee of any of
the Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with;

 

(iv)                              any Lien granted to, or in favor of, the
Administrative Agent, the Collateral Agent or any Lender or Lenders as security
for any of the Obligations shall fail to attach or be perfected; or

 

(v)                                 any of the Obligations shall be determined
to be void or voidable (including, without limitation, for the benefit of any
creditor of any Guarantor) or shall be subordinated to the claims of any Person
(including, without limitation, any creditor of any Guarantor).

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent, the Collateral
Agent or any Lender exhaust any right, power or remedy or proceed against any
Person under any of the Loan Documents, any Swap Contract or any Treasury
Management Agreement between any Loan Party and any Lender, or any Swap Bank or
Treasury Management Bank, or any other agreement or instrument referred to in
the Loan Documents, such Swap Contracts or such Treasury Management Agreements,
or against any other Person under any other guarantee of, or security for, any
of the Obligations.

 

59

--------------------------------------------------------------------------------


 

4.03                        Reinstatement.

 

(a)                                 The obligations of the Domestic Guarantors
under this Article IV shall be automatically reinstated if and to the extent
that for any reason any payment by or on behalf of any Person in respect of the
Obligations is rescinded or must be otherwise restored by any holder of any of
the Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and each Domestic Guarantor agrees that it will
indemnify the Administrative Agent and each Lender on demand for all reasonable
costs and expenses (including, without limitation, reasonable fees and expenses
of counsel) incurred by the Administrative Agent or such Lender in connection
with such rescission or restoration, including any such costs and expenses
incurred in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any bankruptcy,
insolvency or similar law.

 

(b)                                 The obligations of the Foreign Guarantors
under this Article IV shall be automatically reinstated if and to the extent
that for any reason any payment by or on behalf of any Person in respect of the
Foreign Obligations is rescinded or must be otherwise restored by any holder of
any of the Foreign Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, and each Foreign Guarantor agrees
that it will indemnify the Administrative Agent and each Lender on demand for
all reasonable costs and expenses (including, without limitation, reasonable
fees and expenses of counsel) incurred by the Administrative Agent or such
Lender in connection with such rescission or restoration, including any such
costs and expenses incurred in defending against any claim alleging that such
payment constituted a preference, fraudulent transfer or similar payment under
any bankruptcy, insolvency or similar law.

 

(c)                                  The obligations of GFI under this
Article IV shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Person in respect of the Foreign
Obligations is rescinded or must be otherwise restored by any holder of any of
the Foreign Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and GFI agrees that it will indemnify the
Administrative Agent and each Lender on demand for all reasonable costs and
expenses (including, without limitation, fees and expenses of counsel) incurred
by the Administrative Agent or such Lender in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law.

 

4.04                        Certain Additional Waivers.

 

Without limiting the generality of the provisions of this Article IV, each
Guarantor further agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.

 

4.05                        Remedies.

 

(a)                                 The Domestic Guarantors agree that, to the
fullest extent permitted by law, as between the Domestic Guarantors, on the one
hand, and the Administrative Agent and the Lenders, on the other hand, the
Obligations may be declared to be forthwith due and payable as provided in
Section 9.02 (and shall be deemed to have become automatically due and payable
in the circumstances provided in said Section 9.02) for purposes of
Section 4.01(a) notwithstanding any stay, injunction or other prohibition
preventing such declaration (or preventing the Obligations from becoming
automatically due and payable) as against any other Person and that, in the
event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Domestic
Guarantors for purposes of Section 4.01(a).  The

 

60

--------------------------------------------------------------------------------


 

Domestic Guarantors acknowledge and agree that their obligations hereunder are
secured in accordance with the terms of the Collateral Documents and that the
Lenders may exercise their remedies thereunder in accordance with the terms
thereof.

 

(b)                                 The Foreign Guarantors agree that, to the
fullest extent permitted by law, as between the Foreign Guarantors, on the one
hand, and the Administrative Agent and the Lenders, on the other hand, the
Foreign Obligations may be declared to be forthwith due and payable as provided
in Section 9.02 (and shall be deemed to have become automatically due and
payable in the circumstances provided in said Section 9.02) for purposes of
Section 4.01(b) notwithstanding any stay, injunction or other prohibition
preventing such declaration (or preventing the Foreign Obligations from becoming
automatically due and payable) as against any other Person and that, in the
event of such declaration (or the Foreign Obligations being deemed to have
become automatically due and payable), the Foreign Obligations (whether or not
due and payable by any other Person) shall forthwith become due and payable by
the Foreign Guarantors for purposes of Section 4.01(b).  The Foreign Guarantors
acknowledge and agree that their obligations hereunder are secured in accordance
with the terms of the Collateral Documents relating thereto and that the Lenders
may exercise their remedies thereunder in accordance with the terms thereof.

 

(c)                                  GFI agrees that, to the fullest extent
permitted by law, as between GFI, on the one hand, and the Administrative Agent
and the Lenders, on the other hand, the Foreign Obligations may be declared to
be forthwith due and payable as provided in Section 9.02 (and shall be deemed to
have become automatically due and payable in the circumstances provided in said
Section 9.02) for purposes of Section 4.01(c) notwithstanding any stay,
injunction or other prohibition preventing such declaration (or preventing the
Foreign Obligations from becoming automatically due and payable) as against any
other Person and that, in the event of such declaration (or the Foreign
Obligations being deemed to have become automatically due and payable), the
Foreign Obligations (whether or not due and payable by any other Person) shall
forthwith become due and payable by GFI for purposes of Section 4.01(c).  GFI
acknowledges and agrees that its obligations hereunder are secured in accordance
with the terms of the Collateral Documents and that the Lenders may exercise
their remedies thereunder in accordance with the terms thereof.

 

4.06                        Rights of Contribution.

 

(a)                                 The Domestic Guarantors agree among
themselves that, in connection with payments made hereunder, each Domestic
Guarantor shall have contribution rights against the other Domestic Guarantors
as permitted under applicable law. Such contribution rights shall be subordinate
and subject in right of payment to the obligations of such Domestic Guarantors
under the Loan Documents and no Domestic Guarantor shall exercise such rights of
contribution until all Obligations have been paid in full and the Commitments
have terminated.

 

(b)                                 The Foreign Guarantors agree among
themselves that, in connection with payments made hereunder, each Foreign
Guarantor shall have contribution rights against the other Foreign Guarantors as
permitted under applicable law.  Such contribution rights shall be subordinate
and subject in right of payment to the obligations of such Foreign Guarantors
under the Loan Documents and no Foreign Guarantor shall exercise such rights of
contribution until all Obligations have been paid in full and the Commitments
have terminated.

 

(c)                                  GFI and the Foreign Guarantors agree among
themselves that, in connection with payments made hereunder, GFI shall have
contribution rights against the Foreign Guarantors as permitted under applicable
law. Such contribution rights shall be subordinate and subject in right of
payment to the obligations of GFI under the Loan Documents and GFI shall not
exercise such rights of contribution until all Obligations have been paid in
full and the Commitments have terminated.

 

61

--------------------------------------------------------------------------------


 

4.07                        Guarantee of Payment; Continuing Guarantee.

 

(a)                                 The guarantee given by the Domestic
Guarantors in this Article IV is a guaranty of payment and not of collection, is
a continuing guarantee, and shall apply to all Obligations whenever arising.

 

(b)                                 The guarantee given by the Foreign
Guarantors in this Article IV is a guaranty of payment and not of collection, is
a continuing guarantee, and shall apply to all Foreign Obligations whenever
arising.

 

(c)                                  The guarantee given by GFI in this
Article IV is a guaranty of payment and not of collection, is a continuing
guarantee, and shall apply to all Foreign Obligations whenever arising.

 

ARTICLE V

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

5.01                        Conditions of Initial Credit Extension.

 

The obligation of each L/C Issuer and each Lender to make any initial Credit
Extension hereunder on the Closing Date is subject to satisfaction of the
following conditions precedent:

 

(a)                                 Loan Documents.  Receipt by the
Administrative Agent of executed counterparts of this Agreement and the other
Loan Documents, each properly executed by a Responsible Officer of the signing
Loan Party and, in the case of this Agreement, by each Lender.

 

(b)                                 Opinions of Counsel. Receipt by the
Administrative Agent of favorable opinions of legal counsel to the Loan Parties
(including, without limitation, the Foreign Borrower), addressed to the
Administrative Agent and each Lender, dated as of the Closing Date, and in form
and substance satisfactory to the Administrative Agent.

 

(c)                                  Financial Statements.  The Administrative
Agent shall have received:

 

(i)                                     the unaudited consolidated and
consolidating financial statements of GFI and its Subsidiaries for the three
month period ending June 30, 2010, including balance sheets and statements of
income or operations, shareholders’ equity and cash flows and unaudited
consolidated financial statements of GFI and its Subsidiaries for the calendar
month ending September 30, 2010, including balance sheets and statements of
income or operations, shareholders’ equity and cash flows (collectively, the
“Interim Financial Statements”; and

 

(ii)                                  consolidated projections for GFI and its
Subsidiaries for each twelve month period commencing January 1, 2011 through
December 31, 2013.

 

(d)                                 No Material Adverse Change.  There shall not
have occurred since December 31, 2009 a material adverse change in, or a
material adverse effect on, the business, assets, properties, liabilities,
operations or financial condition of GFI and its Subsidiaries taken as a whole.

 

(e)                                  Litigation.  There shall not exist any
action, suit, investigation or proceeding pending or, to the knowledge of any
Borrower, threatened in any court or before an arbitrator or Governmental
Authority that could reasonably be expected to have a Material Adverse Effect.

 

62

--------------------------------------------------------------------------------


 

(f)                                   Judgments.  There shall not exist any
order, decree, judgment, ruling or injunction that restrains the consummation of
any of the Loan Documents or the transactions contemplated hereunder.

 

(g)                                  Organization Documents, Resolutions, Etc. 
Receipt by the Administrative Agent of the following, each of which shall be
originals or facsimiles (followed promptly by originals), in form and substance
satisfactory to the Administrative Agent and its legal counsel:

 

(i)                                     copies of the Organization Documents of
each Loan Party certified (except as to the Organizational Documents of the
Foreign Loan Parties and as to a Domestic Loan Party’s bylaws, if any) to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state or other jurisdiction of its incorporation or organization, where
applicable, and, in all cases, certified by a secretary or assistant secretary
of such Loan Party to be true and correct as of the Closing Date;

 

(ii)                                  such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Administrative Agent may require evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents to which such Loan Party is a party; and

 

(iii)                               such documents and certifications as the
Administrative Agent may reasonably require to evidence that each Loan Party is
duly organized or formed, and is validly existing, in good standing (to the
extent the concept of good standing exists in such jurisdiction) and qualified
to engage in business in its state of organization or formation.

 

(h)                                 Perfection and Priority of Liens.  Receipt
by the Administrative Agent of the following:

 

(i)                                     searches of Uniform Commercial Code
filings (or its equivalent) in the jurisdiction of formation of such Loan Party
or where a filing would need to be made in order to perfect the Administrative
Agent’s security interest in the Collateral, copies of the financing statements
on file in such jurisdictions and evidence that no Liens exist other than Liens
to be immediately discharged with proceeds of this facility and Permitted Liens;

 

(ii)                                  all certificates evidencing any
certificated Capital Stock pledged to the Administrative Agent pursuant to the
Pledge Agreements, together with duly executed in blank, undated stock powers
attached thereto (unless, with respect to the pledged Capital Stock of any
Foreign Subsidiary, such stock powers are deemed unnecessary by the
Administrative Agent in its reasonable discretion under the law of the
jurisdiction of incorporation of such Person);

 

(iii)                               searches of ownership of, and Liens on,
intellectual property of each Loan Party in the appropriate governmental
offices; and

 

(iv)                              duly executed notices of grant of security
interest in the form required by the Security Agreements as are necessary, in
the Administrative Agent’s sole discretion, to perfect the Administrative
Agent’s security interest in the patents, patent applications

 

63

--------------------------------------------------------------------------------


 

and trademark and copyright applications and registrations and material licenses
of the Loan Parties.

 

(i)                                     Closing Certificate.  Receipt by the
Administrative Agent of a certificate signed by a Responsible Officer of GFI
certifying that the conditions specified in Sections 5.01(d), (e), and (f) and
Sections 5.02(a), and (b) have been satisfied.

 

(j)                                    Fees.  Receipt by the Administrative
Agent and the Lenders of any fees agreed by GFI to be paid on or before the
Closing Date.

 

(k)                                 Attorney Costs.  The Borrowers shall have
paid all Attorney Costs of the Administrative Agent to the extent invoiced at
least two (2) Business Days prior to the Closing Date, plus such additional
amounts of Attorney Costs as shall constitute its reasonable estimate of
Attorney Costs incurred or to be incurred by it through the closing proceedings
(provided that such estimate shall not thereafter preclude a final settling of
accounts between the Borrowers and the Administrative Agent).

 

(l)                                     Funding Indemnity Letter.  To the extent
the Loans to be made on the Closing Date are not Base Rate Loans, receipt by the
Administrative Agent from GFI of a letter in form and substance satisfactory to
the Administrative Agent indemnifying the Administrative Agent and each of the
Lenders against any loss, cost or expense incurred by it as a result of the
failure by GFI to borrow Eurocurrency Rate Loans on the date identified in the
applicable Loan Notice.

 

(m)                             Other.  Receipt by the Administrative Agent and
the Lenders of such other documents, instruments, agreements and information as
reasonably and timely requested by the Administrative Agent or any Lender,
including, but not limited to, information regarding litigation, tax,
accounting, labor, insurance, pension liabilities (actual or contingent), real
estate leases, material contracts, debt agreements, property ownership,
environmental matters, contingent liabilities and management of GFI and its
Subsidiaries.

 

Without limiting the generality of the provisions of Section 10.04, for purposes
of determining compliance with the conditions specified in this Section 5.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

5.02                        Conditions to all Credit Extensions.

 

The obligation of each Lender to honor any Request for Credit Extension (other
than a Loan Notice requesting only a conversion of Revolving Loans to the other
Type, or a continuation of Eurocurrency Rate Loans) is subject to the following
conditions precedent:

 

(a)                                 The representations and warranties of the
Borrowers and each other Loan Party contained in Article VI (other than the
representations and warranties contained in Sections 6.05(e) (with respect to a
Business MAC only) and 6.06 with respect to any Request for Credit Extension
after the Closing Date) or any other Loan Document shall be true and correct on
and as of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes of this Section 5.02, the representations and warranties

 

64

--------------------------------------------------------------------------------


 

contained in subsections (a) and (b) of Section 6.05 shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 7.01.

 

(b)                                 No Default or Event of Default shall exist,
or would result from such proposed Credit Extension or from the application
thereof.

 

(c)                                  The Administrative Agent and, if
applicable, the applicable L/C Issuer shall have received a Request for Credit
Extension in accordance with the requirements hereof.

 

(d)                                 In the case of a Credit Extension to be
denominated in an Alternative Currency, there shall not have occurred any change
in national or international financial, political or economic conditions or
currency exchange rates or exchange controls which in the reasonable opinion of
the Administrative Agent, the Required Lenders (in the case of any Loans to be
denominated in an Alternative Currency) or the applicable L/C Issuer (in the
case of any Letter of Credit to be denominated in an Alternative Currency) would
make it impracticable for such Credit Extension to be denominated in the
relevant Alternative Currency.

 

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Revolving Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by a Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections
5.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES

 

GFI represents and warrants to the Administrative Agent and the Lenders that:

 

6.01                        Existence, Qualification and Power.

 

Each Loan Party (a) is a corporation, partnership or limited liability company
duly organized or formed, validly existing and (to the extent the concept of
good standing exists in such jurisdiction) in good standing under the Laws of
the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, and (c) is duly qualified and is licensed and (to the
extent the concept of good standing exists in such jurisdiction) in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

 

6.02                        Authorization; No Contravention.

 

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party, have been duly authorized by all necessary
corporate or other organizational action, and do not (a) contravene the terms of
any of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law (including, without limitation, Regulation U, Regulation
T or

 

65

--------------------------------------------------------------------------------


 

Regulation X issued by the FRB) or any applicable Law or regulation in any
relevant jurisdiction concerning the giving of financial assistance by any Loan
Party for the acquisition or subscription of shares in it or concerning the
protection of the shareholders’ capital of such Loan Party.

 

6.03                        Governmental Authorization; Other Consents.

 

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
other than those that have already been obtained and are in full force and
effect.

 

6.04                        Binding Effect.

 

This Agreement has been and each other Loan Document to which such Loan Party is
a party, when delivered hereunder will have been duly executed and delivered by
each Loan Party.  This Agreement and each other Loan Document constitutes a
legal, valid and binding obligation of each Loan Party that is party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
laws relating to or limiting creditor’s rights generally or by equitable
principles relating to enforceability.

 

6.05                        Financial Statements; No Material Adverse Effect.

 

(a)                                 The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present in all material respects the financial condition of GFI and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other liabilities, direct or
contingent, of GFI and its Subsidiaries as of the date thereof, including
material liabilities for taxes, commitments and Indebtedness in accordance with
GAAP.

 

(b)                                 The Interim Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present in all material respects the financial condition of GFI and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments; and (iii) show
all material indebtedness and other liabilities, direct or contingent, of GFI
and its Subsidiaries as of the date thereof, including material liabilities for
taxes, material commitments and Indebtedness in accordance with GAAP.

 

(c)                                  From the date of the Audited Financial
Statements to and including the Closing Date, there has been no Disposition by
GFI or any Subsidiary, or any Involuntary Disposition, of any material part of
the business or Property of GFI and its Subsidiaries, taken as a whole, and no
purchase or other acquisition by any of them of any business or property
(including any Capital Stock of any other Person) material in relation to the
consolidated financial condition of GFI and its Subsidiaries, taken as a whole,
in each case, which is not reflected in the foregoing financial statements or in
the notes thereto or has not otherwise been disclosed in writing to the
Administrative Agent on or prior to the Closing Date or disclosed in any SEC
filing.

 

(d)                                 The financial statements delivered pursuant
to Section 7.01(a), (b) and (c) have been prepared in accordance with GAAP
(except as may otherwise be permitted under Section 7.01(a), (b) and (c)) and
present fairly (on the basis disclosed in the footnotes to such financial
statements) the consolidated and

 

66

--------------------------------------------------------------------------------


 

consolidating financial condition, results of operations and cash flows of GFI
and its Subsidiaries as of such date and for such periods.

 

(e)                                  Since the date of the Audited Financial
Statements, there has been no event or circumstance that has had or could
reasonably be expected to have a Material Adverse Effect.

 

6.06                           Litigation.

 

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties after due and diligent investigation, threatened,
at law, in equity, in arbitration or before any Governmental Authority, by or
against GFI or any of its Subsidiaries or against any of their properties or
revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated hereby or (b) could
reasonably be expected to have a Material Adverse Effect.

 

6.07                           No Default.

 

Neither GFI nor any Subsidiary is in default under or with respect to any
Contractual Obligation that could reasonably be expected to have a Material
Adverse Effect.  No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

 

6.08                           Ownership of Property; Liens.

 

Each of GFI and its Subsidiaries has good record and marketable title in fee
simple to, or valid leasehold interests in, all real property material to the
ordinary conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  The property of GFI and its Subsidiaries is subject to no
Liens, other than Permitted Liens.

 

6.09                           Environmental Compliance.

 

Except as would not reasonably be expected to have a Material Adverse Effect:

 

(a)                                  Each of the Facilities and all operations
at the Facilities are in compliance with all applicable Environmental Laws, and
there is no violation of any Environmental Law with respect to the Facilities or
the Businesses, and there are no conditions relating to the Facilities or the
Businesses that could give rise to liability under any applicable Environmental
Laws.

 

(b)                                 None of the Facilities contains, or has
previously contained, any Hazardous Materials at, on or under the Facilities in
amounts or concentrations that constitute or constituted a violation of, or
could give rise to liability under, Environmental Laws.

 

(c)                                  Neither GFI nor any Subsidiary has received
any written notice of, or inquiry from any Governmental Authority regarding, any
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Facilities or the Businesses, nor does any Responsible
Officer of any Loan Party have knowledge that any such notice will be received
or is being threatened in writing.

 

(d)                                 Hazardous Materials have not been
transported or disposed of from the Facilities, or generated, treated, stored or
disposed of at, on or under any of the Facilities or any other location, in

 

67

--------------------------------------------------------------------------------


 

each case by or on behalf of GFI or any Subsidiary in violation of, or in a
manner that would be reasonably likely to give rise to liability under, any
applicable Environmental Law.

 

(e)                                  No judicial proceeding or governmental or
administrative action is pending or, to the knowledge of the Responsible
Officers of the Loan Parties, threatened, under any Environmental Law to which
GFI or any Subsidiary is or (to such knowledge) will be named as a party, nor
are there any consent decrees or other decrees, consent orders, administrative
orders or other orders, or other administrative or judicial requirements
outstanding under any Environmental Law with respect to GFI, any Subsidiary, the
Facilities or the Businesses.

 

(f)                                    There has been no release or, threat of
release of Hazardous Materials at or from the Facilities, or arising from or
related to the operations (including disposal) of GFI or any Subsidiary in
connection with the Facilities or otherwise in connection with the Businesses,
in violation of or in amounts or in a manner that could give rise to liability
under Environmental Laws.

 

6.10                           Insurance.

 

The properties of GFI and its Subsidiaries are insured with financially sound
and reputable insurance companies not Affiliates of either Borrower, in such
amounts, with such deductibles and covering such risks as are considered
reasonable by management of such Person. Set forth on Schedule 6.10 is a summary
of the insurance coverage of the Loan Parties as in effect on the Closing Date.

 

6.11                           Taxes.

 

GFI and its Subsidiaries have filed all material federal, state and other tax
returns and reports required to be filed, and have paid all material federal,
state and other taxes, assessments, fees and other governmental charges levied
or imposed upon them or their properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP.  There is no proposed tax assessment against
GFI or any Subsidiary that would, if made, have a Material Adverse Effect.

 

6.12                           ERISA Compliance.

 

(a)                                  Each Plan is in compliance with the
applicable provisions of ERISA, the Internal Revenue Code and other federal or
state laws except to the extent that noncompliance has not resulted in and would
not reasonably be expected to result in a Material Adverse Effect.  Each Pension
Plan that is intended to be a qualified plan under Section 401(a) of the
Internal Revenue Code has received a favorable determination letter from the
Internal Revenue Service to the effect that the form of such Plan is qualified
under Section 401(a) of the Code and the trust related thereto has been
determined by the Internal Revenue Service to be exempt from federal income tax
under Section 501(a) of the Code or an application for such a letter is
currently being processed by the Internal Revenue Service.  To the best
knowledge of the Loan Parties, nothing has occurred that would prevent, or cause
the loss of, such tax-qualified status. There has been no prohibited transaction
with respect to any Plan that has resulted or could reasonably be expected to
result in a Material Adverse Effect.

 

(b)                                 No ERISA Event has occurred or is reasonably
expected to occur that has resulted or could reasonably be expected to result in
a Material Adverse Effect.  The Borrower and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied

 

68

--------------------------------------------------------------------------------


 

for or obtained.  Neither the Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA.

 

6.13                           Subsidiaries.

 

Set forth on Schedule 6.13 is a complete and accurate list as of the Closing
Date of each Subsidiary, together with (i) jurisdiction of formation and
(ii) number and percentage of outstanding shares of each class directly owned by
GFI or any Guarantor.  Set forth on Schedule 6.13 is a complete and accurate
list as of the Closing Date of the number of all outstanding options, warrants,
rights of conversion or purchase and all other similar rights with respect
thereto of each Guarantor and each direct Subsidiary of any Guarantor.  The
outstanding Capital Stock of each Subsidiary is validly issued, fully paid and
non-assessable, except as otherwise required by law.

 

6.14                           Margin Regulations; Investment Company Act.

 

(a)                                  Neither Borrower is engaged, nor will
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulations U and T
issued by the FRB), or extending credit for the purpose of purchasing or
carrying margin stock. Following the application of the proceeds of each
Borrowing or drawing under each Letter of Credit, not more than 25% of the value
of the assets (either of any Borrower only or of the Borrowers and their
Subsidiaries on a consolidated basis) subject to the provisions of Section 8.01
or Section 8.05 or subject to any restriction contained in any agreement or
instrument between any Borrower and any Lender or any Affiliate of any Lender
relating to Indebtedness and within the scope of Section 9.01(f) will be margin
stock.

 

(b)                                 None of the Borrowers, any Person
Controlling a Borrower, or any Subsidiary is required to be registered as an
“investment company” under the Investment Company Act of 1940.

 

6.15                           Disclosure.

 

Each Loan Party has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Loan Parties represent only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time.

 

6.16                           Compliance with Laws.

 

GFI and each Subsidiary is in compliance with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

 

69

--------------------------------------------------------------------------------


 

6.17                           Intellectual Property; Licenses, Etc.

 

GFI and its Subsidiaries own, or possess the legal right to use, all of the
trademarks, copyrights, patents, material licenses and other material
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of their respective businesses.  Set forth on
Schedule 6.17 is a list of all IP Rights registered or pending registration with
the United States Copyright Office, the United States Patent and Trademark
Office, the United Kingdom Patent Office or the European Community Trademark
Office and owned by each Loan Party as of the Closing Date. Except for such
claims and infringements that could not reasonably be expected to have a
Material Adverse Effect, no claim has been asserted and is pending by any Person
challenging or questioning the use of any IP Rights or the validity or
effectiveness of any IP Rights, nor does any Loan Party know of any such claim,
and, to the knowledge of the Responsible Officers of the Loan Parties, the use
of any IP Rights by GFI or any Subsidiary or the granting of a right or a
license in respect of any IP Rights from GFI or any Subsidiary does not infringe
on the rights of any Person. None of the IP Rights owned by any of the Loan
Parties is subject to any licensing agreement or similar arrangement other than
(a) licenses of software in the ordinary course of business to customers, value
added resellers and distributors, (b) licenses of trademarks and tradenames in
the ordinary course of business to value added resellers and distributors,
(c) as set forth on Schedule 6.17 or (d) as otherwise not prohibited hereunder.

 

6.18                           Solvency.

 

The Loan Parties are Solvent on a consolidated basis.

 

6.19                           Perfection of Security Interests in the
Collateral.

 

The Collateral Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby, which security interests and Liens
are currently perfected security interests and Liens, prior to all other Liens
other than Permitted Liens.

 

6.20                           Legal Name.

 

The exact legal name and state of organization of each Loan Party is as set
forth on the signature pages hereto or on the signature pages of any Joinder
Agreement delivered in connection herewith.

 

6.21                           Brokers’ Fees.

 

Except for the Fee Letter, neither GFI nor any Subsidiary has any obligation to
any Person in respect of any finder’s, broker’s, investment banking or other
similar fee in connection with any of the Credit Extensions contemplated under
the Loan Documents.

 

6.22                           Labor Matters.

 

There are no collective bargaining agreements or Multiemployer Plans covering
the employees of GFI or any Subsidiary (other than any employees in France) as
of the Closing Date and neither GFI nor any Subsidiary has suffered any strikes,
material walkouts, material work stoppages or other material labor difficulty
within the last five years.

 

6.23                           Representations as to Foreign Obligations.

 

The Foreign Borrower and each Foreign Guarantor represents and warrants to the
Administrative Agent and the Lenders that:

 

70

--------------------------------------------------------------------------------


 

(a)                                  Such Foreign Loan Party is subject to civil
and commercial Laws with respect to its obligations under this Agreement and the
other Loan Documents to which it is a party (collectively as to such Foreign
Loan Party, the “Applicable Foreign Loan Party Documents”), and the execution,
delivery and performance by such Foreign Loan Party of the Applicable Foreign
Loan Party Documents constitute and will constitute private and commercial acts
and not public or governmental acts.  Neither such Foreign Loan Party nor any of
its property has any immunity from jurisdiction of any court or from any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) under the laws of the
jurisdiction in which such Foreign Loan Party is organized and existing in
respect of its obligations under the Applicable Foreign Loan Party Documents.

 

(b)                                 The Applicable Foreign Loan Party Documents
are in proper legal form under the Laws of the jurisdiction in which such
Foreign Loan Party is organized and existing for the enforcement thereof against
such Foreign Loan Party under the Laws of such jurisdiction, and to ensure the
legality, validity, enforceability, priority or admissibility in evidence of the
Applicable Foreign Loan Party Documents.  It is not necessary to ensure the
legality, validity, enforceability, priority or admissibility in evidence of the
Applicable Foreign Loan Party Documents that the Applicable Foreign Loan Party
Documents be filed, registered or recorded with, or executed or notarized
before, any court or other authority in the jurisdiction in which such Foreign
Loan Party is organized and existing or that any registration charge or stamp or
similar tax be paid on or in respect of the Applicable Foreign Loan Party
Documents or any other document, except for (i) any such filing, registration,
recording, execution or notarization as has been made or is not required to be
made until the Applicable Foreign Loan Party Document or any other document is
sought to be enforced and (ii) any charge or tax as has been timely paid.

 

(c)                                  There is no tax, levy, impost, duty, fee,
assessment or other governmental charge, or any deduction or withholding,
imposed by any Governmental Authority in or of the jurisdiction in which such
Foreign Loan Party is organized and existing either (i) on or by virtue of the
execution or delivery of the Applicable Foreign Loan Party Documents or (ii) on
any payment to be made by such Foreign Loan Party pursuant to the Applicable
Foreign Loan Party Documents, except as has been disclosed to the Administrative
Agent.

 

(d)                                 The execution, delivery and performance of
the Applicable Foreign Loan Party Documents executed by such Foreign Loan Party
are, under applicable foreign exchange control regulations of the jurisdiction
in which such Foreign Loan Party is organized and existing, not subject to any
notification or authorization except (i) such as have been made or obtained or
(ii) such as cannot be made or obtained until a later date (provided that any
notification or authorization described in clause (ii) shall be made or obtained
as soon as is reasonably practicable).

 

ARTICLE VII

 

AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, (i) the Domestic Loan Parties shall and shall cause
each Subsidiary to and (ii) the Foreign Loan Parties shall and shall cause each
of their respective Subsidiaries to:

 

7.01                           Financial Statements.

 

Deliver to the Administrative Agent (who shall promptly furnish to the other
Lenders), in form and detail satisfactory to the Administrative Agent:

 

71

--------------------------------------------------------------------------------


 

(a)                                  upon the earlier of the date that is 90
days after the end of each fiscal year of GFI or within two Business Days of the
date such information is filed with the SEC, a consolidated and consolidating
balance sheet of GFI and its Subsidiaries as at the end of such fiscal year, the
related consolidated and consolidating statements of income or operations, and
the related consolidated shareholders’ equity and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by (i) a report of an independent certified public
accountant of nationally recognized standing, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit and (ii) to the extent
filed with the SEC, a copy of the attestation report filed with the SEC of such
independent certified public accountant of nationally recognized standing as to
GFI’s internal controls pursuant to Section 404 of Sarbanes-Oxley;

 

(b)                                 upon the earlier of the date that is 45 days
after the end of each of the first three fiscal quarters of each fiscal year of
GFI or within two Business Days of the date such information is filed with the
SEC, a consolidated and consolidating balance sheet of GFI and its Subsidiaries
as at the end of such fiscal quarter, the related consolidated and consolidating
statements of income or operations, and the related consolidated shareholders’
equity and cash flows for such fiscal quarter and for the portion of GFI’s
fiscal year then ended, setting forth in each case in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
certified by a Responsible Officer of GFI as fairly presenting the financial
condition, results of operations, shareholders’ equity and cash flows of GFI and
its Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes and such consolidating statements to be
certified by a Responsible Officer of GFI to the effect that such statements are
fairly stated in all material respects when considered in relation to the
consolidated financial statements of GFI and its Subsidiaries;

 

(c)                                  as soon as available, but in any event
within 30 days after the end of each calendar month of each fiscal year of GFI
(other than for the calendar months ending March 31, June 30 and September 30 of
each fiscal year), a consolidated balance sheet of GFI and its Subsidiaries as
at the end of such calendar month, and the related consolidated statements of
income or operations for such calendar month, setting forth in each case in
comparative form the figures for the corresponding calendar month of the
previous fiscal year, all in reasonable detail and fairly presenting in all
material respects the financial condition and results of operations of GFI and
its Subsidiaries, subject only to normal quarterly and year-end audit
adjustments and the absence of footnotes;

 

(d)                                 as soon as available, but in any event
within 30 days after the end of each fiscal year of GFI, forecasts prepared by
management of GFI, in form reasonably satisfactory to the Administrative Agent
and the Required Lenders, of statements of income or operations of GFI and its
Subsidiaries on a monthly basis for the immediately following fiscal year
(including the fiscal year in which the Maturity Date occurs);

 

(e)                                  as soon as available, but in any event
within 45 days after the end of each fiscal quarter of GFI, (i) a copy of any
Focus Report filed with FINRA by GFI or any of its Subsidiaries, (ii) any
regulatory capital report submitted by any Foreign Subsidiary that is a Material
Subsidiary to its own regulatory authority and (ii) a list of counterparties for
which they have mark-to-market limits and/or exposure of at least $100,000; and

 

72

--------------------------------------------------------------------------------


 

(f)                                    promptly after any request of the
Administrative Agent, any reports delivered to any Governmental Authorities by
GFI or any of its Subsidiaries.

 

As to any information contained in materials furnished pursuant to
Section 7.02(d), GFI shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of GFI to furnish the information and materials
described in subsections (a) and (b) above at the times specified therein.

 

7.02                           Certificates; Other Information.

 

Deliver to the Administrative Agent (who shall promptly furnish to the other
Lenders), in form and detail satisfactory to the Administrative Agent:

 

(a)                                  concurrently with the delivery of the
financial statements referred to in Sections 7.01(a) and (b), a duly completed
Compliance Certificate signed by a Responsible Officer of GFI, which Compliance
Certificate shall contain a list of the Material Subsidiaries as of the
applicable financial statement date referenced in such Compliance Certificate;

 

(b)                                 promptly after any request by the
Administrative Agent or any Lender, copies of any detailed audit reports,
management letters or recommendations submitted to the board of directors (or
the audit committee of the board of directors) of either Borrower by independent
accountants in connection with the accounts or books of such Borrower or any
Subsidiary, or any audit of any of them;

 

(c)                                  concurrently with the delivery of the
financial statements referred to in Sections 7.01(a) and (b), a certificate of a
Responsible Officer of GFI containing information regarding the amount of all
Dispositions and Involuntary Dispositions that occurred during the period
covered by such financial statements;

 

(d)                                 promptly after the same are available,
copies of each annual report, proxy or financial statement or other report or
communication sent to the stockholders of GFI, and copies of all annual,
regular, periodic and special reports and registration statements which GFI may
file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934 or to a holder of any Indebtedness owed by GFI
or any Subsidiary in its capacity as such a holder and not otherwise required to
be delivered to the Administrative Agent pursuant hereto;

 

(e)                                  promptly after the furnishing thereof,
copies of any statement or report furnished to any holder of debt securities of
any Loan Party or any Subsidiary thereof (including, without limitation, any
holder of the 2008 Senior Notes) pursuant to the terms of any indenture, loan or
credit or similar agreement and not otherwise required to be furnished to the
Lenders pursuant to Section 7.01 or any other clause of this Section 7.02;

 

(f)                                    promptly, and in any event within five
Business Days after receipt thereof by any Loan Party or any Subsidiary thereof,
copies of each notice or other correspondence received from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation or possible investigation or other inquiry by such agency
regarding financial or other operational results of any Loan Party or any
Subsidiary thereof;

 

(g)                                 concurrently with the delivery of the
financial statements referred to in Section 7.01(a), a certificate of a
Responsible Officer of GFI (i) listing (A) all applications, if any, for
Copyrights, Patents or Trademarks (each such term as defined in the Security
Agreements) made by

 

73

--------------------------------------------------------------------------------


 

any Loan Party since the date of the prior certificate (or, in the case of the
first such certificate, the Closing Date), (B) all issuances of registrations or
letters on existing applications for Copyrights, Patents and Trademarks (each
such term as defined in the Security Agreements) received by any Loan Party
since the date of the prior certificate (or, in the case of the first such
certificate, the Closing Date), (C) all material Trademark Licenses, Copyright
Licenses and Patent Licenses (each such term as defined in the Security
Agreements) that are reasonably necessary for the operation of the Businesses
entered into by any Loan Party since the date of the prior certificate (or, in
the case of the first such certificate, the Closing Date) and (D) all such
Copyrights, Patents or Trademarks that of any Loan Party are subject to a
licensing or franchise agreement, and (ii) attaching the insurance binder or
other evidence of insurance for any insurance coverage of GFI or any Subsidiary
that was renewed, replaced or modified during the period covered by such
financial statements;

 

(h)                                 within five days of the consummation of any
Acquisition for aggregate consideration greater than $50,000,000, audited
financial statements (or company prepared financial statements if no audited
financial statements are available) and other material diligence information
with respect to the target of such Acquisition; and

 

(i)                                     promptly, such additional information
regarding the business, financial or corporate affairs of GFI or any Subsidiary,
or compliance with the terms of the Loan Documents, as the Administrative Agent
or any Lender may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 7.01(a), (b) or (c) or
Section 7.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which GFI
posts such documents, or provides a link thereto on GFI’s website on the
Internet at the website address listed on Schedule 11.02; or (ii) on which such
documents are posted on GFI’s behalf on IntraLinks/IntraAgency or another
relevant website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) GFI shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests GFI to deliver
such paper copies until a written request to cease delivering paper copies is
given by the Administrative Agent or such Lender and (ii) GFI shall notify the
Administrative Agent (by telecopier or electronic mail) of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents.  Notwithstanding
anything contained herein, in every instance GFI shall be required to provide
paper copies of the Compliance Certificates required by Section 7.02(a) to the
Administrative Agent.  Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by GFI with any such request for
delivery, and each Lender shall be solely responsible for requesting from the
Administrative Agent delivery to it or maintaining its copies of such documents.

 

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or
MLPF&S will make available to the Lenders and the L/C Issuers materials and/or
information provided by or on behalf of such Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to any Borrower or its securities) (each, a
“Public Lender”).  Each Borrower hereby agrees that (w) if it decides, in its
sole discretion, to mark any Borrower Materials “PUBLIC”, it shall use
commercially reasonable efforts to clearly and conspicuously mark such Borrower
Materials “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrowers shall be deemed to have

 

74

--------------------------------------------------------------------------------


 

authorized the Administrative Agent, MLPF&S, the L/C Issuers and the Lenders to
treat such Borrower Materials as not containing any material non-public
information with respect to the Borrowers or their respective securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 11.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor;” and (z) the Administrative Agent and MLPF&S shall
be entitled to treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Investor.” Notwithstanding the foregoing, no Borrower shall be under any
obligation to mark any Borrower Materials “PUBLIC.”

 

7.03                           Notices.

 

Promptly notify the Administrative Agent and each Lender:

 

(a)                                  of the occurrence of any Default;

 

(b)                                 of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect, including
(i) breach or non-performance of, or any default under, a Contractual Obligation
of GFI or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between GFI or any Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting GFI or any Subsidiary, including pursuant to
any applicable Environmental Laws (and in the case of the preceding clauses
(i) through (iii), and for the avoidance of doubt, only to the extent any matter
has resulted in or could reasonably be expected to result in a Material Adverse
Effect);

 

(c)                                  of the occurrence of any ERISA Event;

 

(d)                                 of any material change in accounting
policies or financial reporting practices by GFI or any Subsidiary; and

 

(e)                                  of any announcement by any Ratings Agency
of any (x) change or (y) possible change, in each case, of the Debt Rating of
GFI.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of GFI setting forth details of the occurrence referred to
therein and stating what action GFI has taken and proposes to take with respect
thereto.  Each notice pursuant to Section 7.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.

 

7.04                           Payment of Obligations.

 

Pay and discharge as the same shall become due and payable, all its obligations
and liabilities, including (a) all material tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, unless the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
GFI or such Subsidiary; (b) all lawful claims which, if unpaid, would by law
become a Lien upon its property, and (c) all material Indebtedness, as and when
due and payable, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Indebtedness.

 

75

--------------------------------------------------------------------------------


 

7.05                           Preservation of Existence, Etc.

 

(a)  Preserve, renew and maintain in full force and effect its legal existence
and (to the extent the concept of good standing exists in such jurisdiction)
good standing under the Laws of the jurisdiction of its organization except in a
transaction permitted by Section 8.04 or 8.05; (b) take all reasonable action to
maintain all rights, privileges, permits, licenses and franchises necessary or
desirable in the normal conduct of its business, except to the extent that the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and preserve or renew all of its material registered patents,
trademarks, trade names and service marks, the non-preservation of which could
reasonably be expected to have a Material Adverse Effect.

 

7.06                           Maintenance of Properties.

 

(a)  Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted; (b) make all necessary repairs thereto and
renewals and replacements thereof, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect and (c) use the
standard of care typical in the industry in the operation and maintenance of its
facilities.

 

7.07                           Maintenance of Insurance.

 

Maintain in full force and effect insurance (including worker’s compensation
insurance, liability insurance, casualty insurance and business interruption
insurance) with financially sound and reputable insurance companies not
Affiliates of a Borrower, in such amounts, with such deductibles and covering
such risks as are considered reasonable by management of such Person.

 

7.08                           Compliance with Laws.

 

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

 

7.09                           Books and Records.

 

(a)  Maintain proper books of record and account, in which full, true and
correct entries in conformity with GAAP consistently applied shall be made of
all financial transactions and matters involving the assets and business of GFI
or such Subsidiary, as the case may be; and (b) maintain such books of record
and account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over GFI or such
Subsidiary, as the case may be.

 

7.10                           Inspection Rights.

 

Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, at the expense of the
Administrative Agent or such Lender and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to GFI; provided, however, that when an Event of Default exists
the Administrative Agent or any Lender (or any of their respective
representatives or

 

76

--------------------------------------------------------------------------------


 

independent contractors) may do any of the foregoing at the expense of GFI at
any time during normal business hours and upon reasonable advance notice.

 

7.11                           Use of Proceeds.

 

Use the proceeds of the Credit Extensions to (a) refinance existing Indebtedness
and (b) finance working capital, to make capital expenditures, Permitted
Acquisitions and for other lawful corporate purposes, provided that in no event
shall the proceeds of the Credit Extensions be used in contravention of any Law
or of any Loan Document.

 

7.12                           Additional Subsidiaries.

 

(a)                                  Promptly, and in any event, not later than
forty-five (45) days, after the acquisition or formation of any Subsidiary,
notify the Administrative Agent thereof in writing, together with
(i) jurisdiction of formation, (ii) number of shares of each class of Capital
Stock outstanding, (iii) number and percentage of outstanding shares of each
class owned (directly or indirectly) by any Borrower or any Subsidiary,
(iv) number and effect, if exercised, of all outstanding options, warrants,
rights of conversion or purchase and all other similar rights with respect
thereto and (v) a statement as to whether such Subsidiary is a Material
Subsidiary; and

 

(b)                                 Promptly, and in any event, not later than
forty-five (45) days, (i) after the acquisition or formation of any Domestic
Subsidiary that is a Material Subsidiary (other than a Regulated Subsidiary) or
(ii) the date on which any Domestic Subsidiary becomes a Material Subsidiary
(other than a Regulated Subsidiary), cause such Person to (A) become a Domestic
Guarantor by executing and delivering to the Administrative Agent a Joinder
Agreement or such other documents as the Administrative Agent shall reasonably
deem appropriate for such purpose, and (B) deliver to the Administrative Agent
or the Collateral Agent, as applicable, documents of the types referred to in
Section 5.01(g) and (prior to the Collateral Release Date) Section 5.01(h) (and
favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to in clause (A)), all in form, content and scope
reasonably satisfactory to the Administrative Agent and the Collateral Agent and
(C) (prior to the Collateral Release Date) become a party to the Intercreditor
Agreement by executing and delivering to the Administrative Agent a joinder
agreement to the Intercreditor Agreement, all in form and substance reasonably
satisfactory to the Administrative Agent.

 

(c)                                  Promptly, and in any event, not later than
forty-five (45) days, (i) after the acquisition or formation of any Foreign
Subsidiary that is a Material Subsidiary (other than a Regulated Subsidiary or
Foreign Subsidiary not organized in the United Kingdom) or (b) the date on which
any Foreign Subsidiary becomes a Material Subsidiary (other than a Regulated
Subsidiary or Foreign Subsidiary not organized in the United Kingdom), cause
such Person to (A) become a Foreign Guarantor by executing and delivering to the
Administrative Agent a Joinder Agreement or such other documents as the
Administrative Agent shall reasonably deem appropriate for such purpose, and
(B)(i) (prior to the Collateral Release Date) deliver to the Administrative
Agent such security documents as the Administrative Agent shall reasonably
request (consistent with those provided by Foreign Subsidiaries on the Closing
Date) and (ii) such documents of the types referred to in Sections 5.01(g) and
(prior to the Collateral Release Date) (h) and favorable opinions of counsel to
such Person (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to in clause
(A)), all in form, content and scope reasonably satisfactory to the
Administrative Agent.

 

77

--------------------------------------------------------------------------------


 

(d)                                 If at any time any Domestic Subsidiary that
is not a Domestic Guarantor provides a guarantee of any Person’s obligations
with respect to any Indebtedness, then promptly (and in any event within five
(5) days), cause such Subsidiary to (A) become a Domestic Guarantor by executing
and delivering to the Administrative Agent a Joinder Agreement or such other
documents as the Administrative Agent shall reasonably deem appropriate for such
purpose, and (B) (prior to the Collateral Release Date) deliver to the
Collateral Agent such security documents as the Collateral Agent shall
reasonably request (consistent with those provided by Domestic Subsidiaries on
the Closing Date) and such documents of the types referred to in
Section 5.01(g) and favorable opinions of counsel to such Person (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (A)), all in form,
content and scope reasonably satisfactory to the Administrative Agent and the
Collateral Agent.

 

(e)                                  If at any time any Foreign Subsidiary that
is not a Foreign Guarantor provides a guarantee of any Person’s obligations with
respect to any Indebtedness, then promptly (and in any event within five
(5) days), cause such Subsidiary to (A) become a Foreign Guarantor by executing
and delivering to the Administrative Agent a Joinder Agreement or such other
documents as the Administrative Agent shall reasonably deem appropriate for such
purpose, and (B) deliver to the Administrative Agent such security documents as
the Administrative Agent shall reasonably request (consistent with those
provided by Foreign Subsidiaries on the Closing Date) and such documents of the
types referred to in Section 5.01(g) and favorable opinions of counsel to such
Person (which shall cover, among other things, the legality, validity, binding
effect and enforceability of the documentation referred to in clause (A)), all
in form, content and scope reasonably satisfactory to the Administrative Agent.

 

(f)                                    If at any time any Domestic Subsidiary
that is not a Domestic Guarantor provides a guarantee of any Person’s
obligations with respect to the 2008 Senior Notes, then promptly (and in any
event within five (5) days), cause such Domestic Subsidiary to (A) become a
Domestic Guarantor by executing and delivering to the Administrative Agent a
Joinder Agreement or such other documents as the Administrative Agent shall
reasonably deem appropriate for such purpose, and (B) deliver to the Collateral
Agent such security documents as the Collateral Agent shall reasonably request
(consistent with those provided by Domestic Subsidiaries on the Closing Date)
and such documents of the types referred to in Section 5.01(g) and favorable
opinions of counsel to such Person (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to in clause (A)), all in form, content and scope reasonably
satisfactory to the Administrative Agent and the Collateral Agent.

 

7.13                           ERISA Compliance.

 

Do, and cause each of its ERISA Affiliates to do, each of the following:
(a) maintain each Plan in compliance in all material respects with the
applicable provisions of ERISA, the Internal Revenue Code and other federal or
state law; (b) cause each Plan that is qualified under Section 401(a) of the
Internal Revenue Code to maintain such qualification; and (c) make all required
contributions to any Plan subject to Section 412, Section 430 or Section 431 of
the Internal Revenue Code, except in each case referenced in clause (a), (b) or
(c), to the extent that the failure to do so could not reasonably be expected to
have a Material Adverse Effect.

 

7.14                           Pledged Assets.

 

(a)                                  At all times prior to the Collateral
Release Date, cause each Domestic Loan Party to (subject to the time periods
permitted in Section 7.12, to any exceptions in the Collateral Documents and to

 

78

--------------------------------------------------------------------------------


 

the limitations on Liens in the next sentence) (i) cause all of its owned and
leased personal Property to be subject at all times to first priority, perfected
Liens in favor of the Collateral Agent to secure the Obligations pursuant to the
terms and conditions of the Collateral Documents or, with respect to any such
Property acquired subsequent to the Closing Date, such other additional security
documents as the Collateral Agent shall reasonably request, subject in any case
to Permitted Liens and (ii) deliver such other documentation as the Collateral
Agent may reasonably request in connection with the foregoing, including,
without limitation, appropriate UCC-1 financing statements, certified
resolutions and other organizational and authorizing documents of such Person,
favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to above and the perfection of the Collateral Agent’s
Liens thereunder) and other items of the types required to be delivered pursuant
to Section 5.01(h), all in form, content and scope reasonably satisfactory to
the Collateral Agent.  At all times prior to the Collateral Release Date, the
Domestic Loan Parties will cause (i) 100% of the issued and outstanding Capital
Stock of each Domestic Subsidiary that is a Material Subsidiary and (ii) 65% (or
such greater percentage that, due to a change in an applicable Law after the
date hereof, (1) could not reasonably be expected to cause the undistributed
earnings of such Foreign Subsidiary as determined for United States federal
income tax purposes to be treated as a deemed dividend to such Foreign
Subsidiary’s United States parent and (2) could not reasonably be expected to
cause any adverse tax consequences) of each class of the issued and outstanding
Capital Stock (and in any event no more than 65% of the voting stock in the
aggregate) in each Foreign Subsidiary that is a Material Subsidiary organized in
the United Kingdom directly owned by GFI or any Domestic Subsidiary to be
subject at all times to a first priority, perfected Lien in favor of the
Collateral Agent, subject to Permitted Liens, pursuant to the terms and
conditions of the relevant Collateral Documents or such other security documents
as the Collateral Agent shall reasonably request and no other Capital Stock of
any Subsidiary of any Domestic Loan Party shall be subject to any Lien in favor
of the Collateral Agent.  Notwithstanding the foregoing, the Domestic Loan
Parties shall cause, at all times prior to the Collateral Release Date or any
other applicable release permitted by the Loan Documents, 100% of the issued and
outstanding Capital Stock of GFI (HK) Securities LLC and GFI Securities LLC to
be subject at all times to a first priority, perfected Lien in favor of the
Collateral Agent, subject to Permitted Liens, pursuant to the terms and
conditions of the relevant Collateral Documents or such other security documents
as the Collateral Agent shall reasonably request.

 

(b)                                 At all times prior to the Collateral Release
Date, cause each Foreign Loan Party to (subject to the time periods permitted in
Section 7.12, to any exceptions in the Collateral Documents and to the
limitations on Liens in the next sentence) (i) cause all of its owned and leased
personal Property to be subject at all times to first priority, perfected Liens
in favor of the Administrative Agent to secure the Foreign Obligations pursuant
to the terms and conditions of the relevant Collateral Documents or, with
respect to any such Property acquired subsequent to the Closing Date, such other
additional security documents as the Administrative Agent shall reasonably
request, subject in any case to Permitted Liens and (ii) deliver such security
documents as the Administrative Agent shall reasonably request (consistent with
those provided by Foreign Subsidiaries on the Closing Date) and such other
documentation as the Administrative Agent may reasonably request in connection
with the foregoing, including, without limitation, appropriate UCC-1 financing
statements, certified resolutions and other organizational and authorizing
documents of such Person, favorable opinions of counsel to such Person (which
shall cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to above and the perfection of the
Administrative Agent’s Liens thereunder) and other items of the types required
to be delivered pursuant to Section 5.01(h), all in form, content and scope
reasonably satisfactory to the Administrative Agent.  The Foreign Loan Parties
will cause 100% of the issued and outstanding Capital Stock of each Domestic
Subsidiary that is a Material Subsidiary and 100% of the issued and outstanding
Capital Stock of each Foreign Subsidiary that is a Material Subsidiary organized
in the United Kingdom directly owned by any Foreign Loan Party to be subject at
all times to a first priority, perfected Lien in favor of the Administrative
Agent pursuant to the terms and conditions of the Foreign Pledge

 

79

--------------------------------------------------------------------------------


 

Agreements (to secure the Foreign Obligations) or such other security documents
as the Administrative Agent shall reasonably request and no other Capital Stock
of any Subsidiary of any Foreign Loan Party shall be subject to any Lien in
favor of the Administrative Agent. Notwithstanding the foregoing, the Foreign
Loan Parties shall cause, at all times prior to the Collateral Release Date or
any other applicable release permitted by the Loan Documents, 100% of the issued
and outstanding Capital Stock of GFI Brokers Limited and GFI Securities Limited
to be subject at all times to a first priority, perfected Lien in favor of the
Collateral Agent, subject to Permitted Liens, pursuant to the terms and
conditions of the relevant Collateral Documents (to secure the Foreign
Obligations) or such other security documents as the Collateral Agent shall
reasonably request.

 

(c)                                  Upon the occurrence of the Collateral
Release Date, all Liens granted to the Administrative Agent or Collateral Agent
under the Loan Documents shall automatically terminate and be released and, at
the Borrower’s sole expense, the Administrative Agent shall take all such
actions and execute all such documents as reasonably requested by the Borrower
to effectuate or otherwise evidence of record such terminations and releases.

 

7.15                           Insurance Certificates.

 

Provide the Administrative Agent and the Collateral Agent with copies of
insurance policies or certificates of insurance of the Loan Parties evidencing
liability and casualty insurance meeting the requirements set forth in the Loan
Documents, including, but not limited to, at all times prior to the Collateral
Release Date, naming the Collateral Agent or the Administrative Agent, as
applicable, as additional insured (in the case of liability insurance) or loss
payee (in the case of hazard insurance) on behalf of the Lenders.

 

ARTICLE VIII

 

NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, (i) no Domestic Loan Party shall, nor shall it permit
any Subsidiary to, and (ii) no Foreign Loan Party shall, nor shall it permit any
of its Subsidiaries to, directly or indirectly:

 

8.01                           Liens.

 

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

 

(a)                                  Liens pursuant to any Loan Document;

 

(b)                                 Liens existing on the date hereof and listed
on Schedule 8.01 and any renewals, refinancings or extensions thereof, provided
that (i) the property covered thereby is not increased, (ii) the direct or
contingent obligor with respect thereto is not changed and (iii) any renewals,
refinancings or extensions of the obligations secured or benefited thereby
provided that the amount of such Indebtedness, secured by such Lien, is not
increased at the time of such renewal, refinancing, refunding, renewal or
extension except by an amount equal to fees and expenses reasonably incurred, in
connection with such renewal, refinancing, refunding or extension and by an
amount equal to any existing commitments unutilized thereunder;

 

80

--------------------------------------------------------------------------------


 

(c)                                  Liens (other than Liens imposed under
ERISA) for taxes, assessments or governmental charges or levies not yet due or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP;

 

(d)                                 statutory Liens of landlords and Liens of
carriers, warehousemen, mechanics, materialmen and suppliers and other Liens
imposed by law or pursuant to customary reservations or retentions of title
arising in the ordinary course of business, provided that such Liens secure only
obligations that are not overdue by more than sixty (60) days and no action has
been taken to enforce the same or that are being contested in good faith by
appropriate proceedings for which adequate reserves determined in accordance
with GAAP have been established;

 

(e)                                  (i) pledges or deposits in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other social security legislation, other than any Lien imposed by
ERISA or (ii) any lien arising by operation of law and any lien arising in the
ordinary course of trading (including any lien on a brokerage or trading account
of GFI or any Subsidiary where such lien arises in the ordinary course of
business of trading, including, for the avoidance of doubt, any lien in favor of
Euroclear);

 

(f)                                    deposits to secure the performance of
bids, trade contracts and leases (other than Indebtedness), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

 

(g)                                 easements, rights-of-way, restrictions and
other similar encumbrances affecting real property which, in the aggregate, are
not substantial in amount, and which do not in any case materially detract from
the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Person;

 

(h)                                 Liens securing judgments for the payment of
money not constituting an Event of Default under Section 9.01(i) or securing
appeal or other surety bonds related to such judgments;

 

(i)                                     Liens securing purchase money
Indebtedness (including obligations in respect of Capital Leases or Synthetic
Leases) hereafter incurred by GFI or any of its Subsidiaries in an aggregate
principal amount not to exceed $50,000,000 at any one time outstanding to
finance the construction, improvement or purchase of fixed assets and renewals,
refinancings and extensions thereof, provided that (i) such Liens do not at any
time encumber any Property other than the Property financed by such
Indebtedness, (ii) the Indebtedness secured thereby does not exceed the cost of
the Property being acquired on the date of acquisition, and (iii) such Liens
attach to such Property concurrently with or within ninety days after the
acquisition thereof;

 

(j)                                     leases or subleases granted to others
not interfering in any material respect with the business of GFI or any of its
Subsidiaries;

 

(k)                                  any interest of title of a lessor under,
and Liens arising from UCC financing statements (or equivalent filings,
registrations or agreements in foreign jurisdictions) relating to, leases
permitted by this Agreement;

 

(l)                                     normal and customary rights of setoff
upon deposits of cash in favor of banks or other depository institutions;

 

81

--------------------------------------------------------------------------------


 

(m)                               Liens of a collection bank arising under
Section 4-210 of the Uniform Commercial Code on items in the course of
collection;

 

(n)                                 Liens of sellers of goods to GFI and any of
its Subsidiaries arising under Article 2 of the Uniform Commercial Code or
similar provisions of applicable law in the ordinary course of business,
covering only the goods sold and securing only the unpaid purchase price for
such goods and related expenses;

 

(o)                                 Liens existing on Property at the time of
its acquisition or existing on the Property of any Person at the time of its
acquisition, in each case where the relevant acquisition is permitted under this
Agreement (other than Liens on the Equity Interest of any Person that becomes a
Subsidiary); provided, that, (i) such Lien was not created in contemplation of
such acquisition, (ii) such Liens do not extend to the property of any Person
other than the Person acquired or formed to make such acquisition and the
Subsidiaries of such Person and (iii) the Indebtedness secured thereby is
permitted under Section 8.03;

 

(p)                                 Liens which secure the Indebtedness of GFI
and the Domestic Guarantors under the 2008 Senior Note Documents; provided that
such Liens remain subject to the terms of the Intercreditor Agreement;

 

(q)                                 Liens, if any, in favor of the
Administrative Agent or any L/C Issuer on Cash Collateral delivered pursuant to
Section 2.13(a);

 

(r)                                    At any time after the Collateral Release
Date:

 

(i)                                     Liens securing any Swap Contracts
permitted hereunder; provided that the aggregate value of the assets securing
such Swap Contracts shall not exceed $35,000,000; and

 

(ii)                                  other Liens securing Indebtedness of GFI
and its Subsidiaries; provided, that the aggregate principal amount of
Indebtedness secured by such Liens shall not at any time exceed the sum of
(x) $25,000,000 less the (y) the amount by which the aggregate value of the
assets securing Swap Contracts pursuant to clause (r)(i) exceeds $10,000,000.

 

8.02                           Investments.

 

Make any Investments, except:

 

(a)                                  Investments held by GFI or such Subsidiary
in the form of cash or Cash Equivalents;

 

(b)                                 Investments existing as of the Closing Date
and set forth in Schedule 8.02;

 

(c)                                  (i) Investments by any Domestic Loan Party
in any other Domestic Loan Party and (ii) Investments by any Foreign Loan Party
in any other Loan Party;

 

(d)                                 Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss;

 

82

--------------------------------------------------------------------------------


 

(e)                                  Guarantees permitted by Section 8.03;

 

(f)                                    Permitted Acquisitions;

 

(g)                                 deposits by Regulated Subsidiaries with, or
pledges of cash by Regulated Subsidiaries to, clearing agencies, including
Euroclear, in the ordinary course of business;

 

(h)                                 Investments in securities permitted by
Section 8.14;

 

(i)                                     Investments in Regulated Subsidiaries
necessary to comply with statutory capital requirements under applicable Laws;

 

(j)                                     the payment by GFI or any of its
Subsidiaries of the ordinary course expenses of any other Subsidiary of GFI;
provided that any such expenses are reimbursable to GFI or such applicable
Subsidiary; and

 

(k)                                  Permitted Investments.

 

8.03                           Subsidiary Indebtedness.

 

Permit any of its Subsidiaries (other than any Domestic Loan Party) to create,
incur, assume, or suffer to exist any Indebtedness, except:

 

(a)                                  Indebtedness under the Loan Documents;

 

(b)                                 Indebtedness of Subsidiaries set forth in
Schedule 8.03 and any renewals, refinancings and extensions thereof on terms and
conditions not materially less favorable to the applicable debtor(s); provided
that the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder;

 

(c)                                  intercompany Indebtedness permitted under
Section 8.02;

 

(d)                                 obligations (contingent or otherwise) of any
Subsidiary existing or arising under any Swap Contract, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view;” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;

 

(e)                                  endorsements in the ordinary course of
business of negotiable instruments for deposit or collection;

 

(f)                                    Indebtedness in an aggregate amount for
all Permitted Acquisitions not to exceed $15,000,000 incurred or assumed in
connection with Permitted Acquisitions; provided that, (i) such Indebtedness is
recourse only to the entity or asset so acquired, (ii) GFI shall have
demonstrated that after giving effect to any such Permitted Acquisition and the
incurrence or

 

83

--------------------------------------------------------------------------------


 

assumption of the related Indebtedness on a Pro Forma Basis, GFI is in
compliance with all of the covenants set forth in Section 8.11 and (iii) such
Indebtedness exists at the time of any such Permitted Acquisition and is not
created in contemplation of or in connection with such Permitted Acquisition;

 

(g)                                 other Indebtedness in an aggregate principal
amount not to exceed $25,000,000 at any one time outstanding;

 

(h)                                 obligations of Regulated Subsidiaries to
clearing agencies with respect to transactions executed by the Regulated
Subsidiaries in the ordinary course of business;

 

(i)                                     any payable owing by any Subsidiary to
GFI or any of its other Subsidiaries for the payment by GFI or any of its
Subsidiaries of the ordinary course expenses of such Subsidiary;

 

(j)                                     any Indebtedness of any Subsidiary that
is not a Loan Party owing to any other Subsidiary that is not a Loan Party;

 

(k)                                  any Indebtedness owing by a Regulated
Subsidiary to any Loan Party; and

 

(l)                                     Guarantees with respect to Indebtedness
permitted under clauses (a) through (f) of this Section 8.03.

 

8.04                           Fundamental Changes.

 

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person; provided that, subject to Section 7.12 and provided
that, after giving effect to any such transaction, no Default or Event of
Default shall exist, (a) GFI may merge or consolidate with any of its
Subsidiaries provided that GFI shall be the continuing or surviving corporation,
(b) the Foreign Borrower may merge or consolidate with any of its Subsidiaries
provided that the Foreign Borrower shall be the continuing or surviving
corporation, (c) any Domestic Subsidiary of GFI may merge or consolidate with
any other Domestic Subsidiary of GFI provided that if a Loan Party is a party
thereto, a Loan Party shall be the continuing or surviving corporation, (d) any
Foreign Subsidiary may merge or consolidate with any other Foreign Subsidiary
provided that if a Loan Party is a party thereto, a Loan Party shall be the
continuing or surviving corporation, (e) any Foreign Subsidiary may be merged or
consolidated with or into any Loan Party provided that such Loan Party shall be
the continuing or surviving corporation, (f) any Domestic Subsidiary may wind
up, liquidate or dissolve itself so long as it transfers all or substantially
all of its assets to a Domestic Loan Party prior to such wind up, liquidation or
dissolution, (g) any Foreign Subsidiary may wind up, liquidate or dissolve
itself so long as it transfers all or substantially all of its assets to a
Foreign Loan Party prior to such wind up, liquidation or dissolution, (h) any
Subsidiary may wind up, liquidate or dissolve itself if GFI determines in good
faith that such wind up, liquidation or dissolution is in GFI’s best interests
and is not materially disadvantageous to the Lenders and the assets of such
Subsidiary are transferred to a Loan Party prior to such dissolution and
(i) nothing in this Section 8.04 shall prohibit any Disposition otherwise
permitted under Section 8.05.

 

8.05                           Dispositions.

 

Make any Disposition other than those Dispositions of assets in which the
greater of the aggregate net book value and the fair market value of all of the
assets sold or otherwise disposed of by GFI and its Subsidiaries in all such
transactions during the term of this Agreement do not exceed $100,000,000.

 

84

--------------------------------------------------------------------------------


 

8.06                           Restricted Payments.

 

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:

 

(a)                                  each Domestic Subsidiary may make
Restricted Payments (directly or indirectly) to any Domestic Loan Party;

 

(b)                                 each Foreign Subsidiary may make Restricted
Payments (directly or indirectly) to any Loan Party;

 

(c)                                  each Borrower and each Subsidiary may
declare and make dividend payments or other distributions payable solely in the
Capital Stock of such Person;

 

(d)                                 GFI may use the proceeds of a Public Equity
Offering to make dividends or purchase, redeem, acquire or retire shares of its
Capital Stock of any class or any warrants or options to purchase any such
shares of its Capital Stock so long as (i) no Default or Event of Default exists
immediately prior to and after giving effect to any such dividend, purchase,
redemption, acquisition or retirement, (ii) the aggregate amount paid by GFI for
all Capital Stock so purchased, redeemed, acquired or retired plus the aggregate
amount of such dividends made by GFI does not exceed 50% of the aggregate
proceeds of such Public Equity Offering and (iii) such dividends, purchases,
redemptions, acquisitions or retirements are made within one hundred eighty
(180) days of the consummation of such Public Equity Offering; and

 

(e)                                  GFI may make any additional Restricted
Payments in an aggregate amount not to exceed $50,000,000 in the aggregate in
any fiscal year so long as no Default or Event of Default has occurred and is
continuing or would result therefrom; provided, however, if after giving effect
to any Restricted Payment, the Consolidated Leverage Ratio is less than 1.75 to
1.0 on a Pro Forma Basis as of the most recent fiscal quarter for which GFI has
delivered financial statements pursuant to Section 7.01(a) or (b), GFI shall be
permitted to make unlimited Restricted Payments pursuant to this clause (e) so
long as no Default or Event of Default has occurred and is continuing or would
result therefrom; and

 

(f)                                    such other dividends and redemptions as
may be approved in writing by the Required Lenders.

 

8.07                           Change in Nature of Business.

 

Engage in any material line of business substantially different from those lines
of business conducted by GFI and its Subsidiaries on the Closing Date or any
business substantially related or incidental thereto.

 

8.08                           Transactions with Affiliates and Insiders.

 

Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) transactions
expressly permitted by this Article VIII, (b) compensation and reimbursement of
expenses of officers and directors approved by GFI’s compensation committee,
(c) except as otherwise specifically limited in this Agreement, other
transactions which are entered into in the ordinary course of such Person’s
business on terms and conditions substantially as favorable to such Person as
would be obtainable by it in a comparable arms-length transaction with a Person
other than an officer, director or Affiliate and (d) transactions approved by
GFI’s audit committee.

 

85

--------------------------------------------------------------------------------


 

8.09                           Burdensome Agreements.

 

(a)                                  Enter into, or permit to exist, any
Contractual Obligation that encumbers or restricts on the ability of any such
Person to (i) pay dividends or make any other distributions to any Loan Party on
its Capital Stock or with respect to any other interest or participation in, or
measured by, its profits, (ii) pay any Indebtedness or other obligation owed to
any Loan Party, (iii) make loans or advances to any Loan Party, (iv) sell, lease
or transfer any of its Property to any Loan Party, (v) pledge its Property
pursuant to the Loan Documents or any renewals, refinancings, exchanges,
refundings or extension thereof or (vi) act as a Loan Party pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof, except (in respect of any of the matters referred to in clauses
(i)-(iv) above) for (1) this Agreement and the other Loan Documents, (2) any
document or instrument governing Indebtedness secured by a Lien permitted under
Section 8.01(i), provided that any such restriction contained therein relates
only to the asset or assets constructed or acquired in connection therewith,
(3) any Permitted Lien or any document or instrument governing any Permitted
Lien, provided that any such restriction contained therein relates only to the
asset or assets subject to such Permitted Lien, (4) customary restrictions and
conditions contained in any agreement relating to the sale of any Property
permitted under Section 8.05 pending the consummation of such sale,
(5) customary non-assignment provisions as to the assets financed in any lease
governing a leasehold interest or in any other contracts which are not material
to the business and operations of GFI and its Subsidiaries, (6) the 2008 Senior
Note Documents or (7) restrictions or conditions imposed by Laws.

 

(b)                                 Enter into, or permit to exist, any
Contractual Obligations that prohibits or otherwise restricts the existence of
any Lien upon any of its Property in favor of the Administrative Agent or the
Collateral Agent, as applicable (for the benefit of the Lenders or the holders
of the 2008 Senior Notes, as applicable), for the purpose of securing the
Obligations, whether now owned or hereafter acquired, or requiring the grant of
any security for any obligation if such Property is given as security for the
Obligations, except (i) any document or instrument governing Indebtedness
secured by a Lien permitted under Section 8.01(i), provided that any such
restriction contained therein relates only to the asset or assets constructed or
acquired in connection therewith, (ii) in connection with any Permitted Lien or
any document or instrument governing any Permitted Lien, provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien and (iii) pursuant to customary restrictions and conditions
contained in any agreement relating to the sale of any Property permitted under
Section 8.05, pending the consummation of such sale.

 

8.10                           Use of Proceeds.

 

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, (a) to purchase or carry margin
stock (within the meaning of Regulations U and T of the FRB) or to extend credit
to others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose or (b) for any purpose which
would result in a contravention of the prohibitions in Chapter 2 (Financial
assistance for purchase of own shares) of Part 18 of the U.K. Companies Act
2006.

 

8.11                           Financial Covenants.

 

(a)                                  Consolidated Capital.  Permit Consolidated
Capital at any time to be less than the sum of $400,000,000.

 

86

--------------------------------------------------------------------------------


 

(b)                                 Consolidated Leverage Ratio.  Commencing on
the fiscal quarter ending December 31, 2010, permit the Consolidated Leverage
Ratio as of the end of each fiscal quarter of GFI to be greater than 2.5 to 1.0.

 

(c)                                  Consolidated Fixed Charge Coverage Ratio. 
Commencing on the fiscal quarter ending December 31, 2010, permit the
Consolidated Fixed Charge Coverage Ratio as of the end of each fiscal quarter of
GFI to be less than 1.4 to 1.0.

 

8.12                        Organization Documents; Fiscal Year; Legal Name,
State of Formation and Form of Entity.

 

(a)  Amend, modify or change its Organization Documents in a manner materially
adverse to the Lenders; (b) change its fiscal year; or (c) without providing ten
(10) days prior written notice to the Administrative Agent, change its name,
state of formation or form of organization.

 

8.13                        Proprietary Trading.

 

Engage in any trading activity for its own account (it being agreed that matched
principal transactions will not be considered trading for its own account) other
than (a) any activity entered into in the ordinary course of business for the
purposes of managing its cash and (b) any trading of securities for its own
account (consisting primarily of intra-day and hedging positions); provided that
after giving effect to any such purchase of securities the aggregate
mark-to-market value (computed on a net basis) of all such securities held by
GFI and its Subsidiaries shall not exceed seven and one half percent (7.5%) of
Consolidated Capital.

 

ARTICLE IX

 

EVENTS OF DEFAULT AND REMEDIES

 

9.01                        Events of Default.

 

Any of the following shall constitute an Event of Default:

 

(a)                                 Non-Payment.  Any Borrower or any other Loan
Party fails to pay (i) when and as required to be paid herein, any amount of
principal of any Loan or any L/C Obligation, or (ii) within three Business Days
after the same becomes due, any interest on any Loan or on any L/C Obligation,
or any Commitment Fee or other fee due hereunder, or (iii) within five Business
Days after the same becomes due, any other amount payable hereunder or under any
other Loan Document; or

 

(b)                                 Specific Covenants.  Any Loan Party fails to
perform or observe any term, covenant or agreement contained in any of
Section 7.03, 7.05(a), 7.10, 7.11, 7.12, 7.14 or 7.15 or Article VIII or

 

(c)                                  Information Covenants.  Any Loan Party
fails to perform or observe any term, covenant or agreement contained in either
Section 7.01 or 7.02 and such failure continues for ten (10) Business Days after
the earlier of (i) written notice to GFI from the Administrative Agent or (ii) a
Responsible Officer of GFI becoming aware of such default; or

 

(d)                                 Other Defaults.  Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in subsection
(a), (b) or (c) above) contained in any Loan Document on its part to be
performed or observed and such failure continues for thirty days after the
earlier

 

87

--------------------------------------------------------------------------------


 

of (i) written notice to GFI from the Administrative Agent or (ii) a Responsible
Officer of GFI becoming aware of such default; or

 

(e)                                  Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of any Borrower or any other Loan Party herein, in any other
Loan Document, or in any document delivered in connection herewith or therewith
shall be incorrect or misleading in any material respect when made or deemed
made; or

 

(f)                                   Cross-Default.  (i) GFI or any Subsidiary
(A) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guarantee (other than Indebtedness hereunder and Indebtedness under Swap
Contracts or Treasury Management Agreements) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than the Threshold Amount, or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or Cash Collateral in respect thereof to be demanded; provided,
that this clause (B) shall not apply to secured Indebtedness that becomes due as
a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness if such sale or transfer and the prepayment of such
Indebtedness are otherwise permitted under this Agreement, or (ii) there occurs
under any Swap Contract an Early Termination Date (as defined in such Swap
Contract) resulting from (A) any event of default under such Swap Contract as to
which GFI or any Subsidiary is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event (as so defined) under such Swap Contract
as to which GFI or any Subsidiary is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by GFI or such Subsidiary as a
result thereof is greater than the Threshold Amount; or

 

(g)                                  Insolvency Proceedings, Etc.  Any Loan
Party or any of its Subsidiaries institutes or consents to the institution of
any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, administrator, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, administrator, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for sixty calendar days, or an order for relief is entered in any such
proceeding; or

 

(h)                                 Inability to Pay Debts; Attachment.  (i) GFI
or any Subsidiary becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within thirty days after its issue or levy; or

 

88

--------------------------------------------------------------------------------


 

(i)                                     Judgments.  There is entered against GFI
or any Subsidiary (i) one or more final judgments or orders for the payment of
money in an aggregate amount exceeding the Threshold Amount (to the extent not
covered by independent third-party insurance as to which the insurer does not
dispute coverage), or (ii) any one or more non-monetary final judgments
that impair, or could reasonably be expected to impair, the Loan Parties’
ability to repay the Obligations when due and, in either case (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(B) there is a period of thirty consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal, posting of bond or
otherwise, is not in effect; or

 

(j)                                    ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of a Borrower under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount
in excess of the Threshold Amount, or (ii) GFI or any ERISA Affiliate fails to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount; or

 

(k)                                 Invalidity of Loan Documents.  Any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect or fails to give the
Administrative Agent, the Collateral Agent and/or the Lenders the Liens,
material rights, powers and privileges purported to be created by the Loan
Documents; or any Loan Party or any other Person contests in any manner the
validity or enforceability of any Loan Document; or any Loan Party denies that
it has any or further liability or obligation under any Loan Documents, or
purports to revoke, terminate or rescind any Loan Document; or

 

(l)                                     Change of Control.  There occurs any
Change of Control; or

 

(m)                             Licenses/Permits.  GFI or any Subsidiary fails
to maintain any license or permit necessary for the continued operation of its
business where the failure to maintain or have such license or permit could
reasonably be expected to have a Material Adverse Effect; or

 

(n)                                 2008 Senior Notes.  There shall occur an
“Event of Default” (or any comparable term) under, and as defined in, the 2008
Senior Note Documents.

 

9.02                        Remedies Upon Event of Default.

 

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

 

(a)                                 declare the commitment of each Lender to
make Loans and any obligation of the L/C Issuers to make L/C Credit Extensions
to be terminated, whereupon such commitments and obligation shall be terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrowers;

 

89

--------------------------------------------------------------------------------


 

(c)                                  require that the Borrowers Cash
Collateralize their respective L/C Obligations (in an amount equal to the then
Outstanding Amount thereof); and

 

(d)                                 exercise on behalf of itself and the Lenders
all rights and remedies available to it and the Lenders under the Loan Documents
or applicable law;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

9.03                        Application of Funds.

 

After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02),

 

(a)                                 any amounts received on account of the
Obligations (other than the Foreign Obligations) shall be applied by the
Administrative Agent in the following order:

 

First, to payment of that portion of such Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;

 

Second, to payment of that portion of such Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;

 

Third, to payment of that portion of such Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings and fees, premiums and scheduled
periodic payments, and any interest accrued thereon, due under any Swap Contract
between any Domestic Loan Party and any Lender, or any Swap Bank, to the extent
such Swap Contract is permitted by Section 8.03(d), ratably among the Lenders
(and, in the case of such Swap Contracts, any Swap Bank) in proportion to the
respective amounts described in this clause Third held by them;

 

Fourth, to payment of that portion of such Obligations constituting unpaid
principal of the Loans and L/C Borrowings, to breakage, termination or other
payments, and any interest accrued thereon, due under any Swap Contract between
any Domestic Loan Party and any Lender, or any Affiliate of a Lender, to the
extent such Swap Contract is permitted by Section 8.03(d), to amounts due under
any Treasury Management Agreement between any Domestic Loan Party and any Lender
or any Treasury Management Bank, and to Cash Collateralize that portion of L/C
Obligations comprised of the aggregate undrawn amount of Letters of Credit,
ratably among the Lenders (and, in the case of such Swap Contracts and Treasury
Management Agreements, any Swap Bank or Treasury Management Bank) in proportion
to the respective amounts described in this clause Fourth held by them; and

 

90

--------------------------------------------------------------------------------


 

Last, the balance, if any, after all of such Obligations have been indefeasibly
paid in full, to GFI or as otherwise required by Law;

 

provided that, subject to Section 2.03(c), amounts used to Cash Collateralize
the aggregate undrawn amount of Letters of Credit pursuant to clause Fourth
above shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to such other Obligations, if any, in the order set forth above; and

 

(b)                                 any amounts received on account of the
Foreign Obligations shall be applied by the Administrative Agent in the
following order:

 

First, to payment of that portion of the Foreign Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;

 

Second, to payment of that portion of the Foreign Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;

 

Third, to payment of that portion of the Foreign Obligations constituting
accrued and unpaid interest on the Loans and L/C Borrowings and fees, premiums
and scheduled periodic payments, and any interest accrued thereon, due under any
Swap Contract between any Foreign Loan Party and any Lender, or any Swap Bank,
to the extent such Swap Contract is permitted by Section 8.03(d), ratably among
the Lenders (and, in the case of such Swap Contracts, any Swap Bank) in
proportion to the respective amounts described in this clause Third held by
them;

 

Fourth, to payment of that portion of the Foreign Obligations constituting
unpaid principal of the Loans and L/C Borrowings, to breakage, termination or
other payments, and any interest accrued thereon, due under any Swap Contract
between any Foreign Loan Party and any Lender, or any Swap Bank, to the extent
such Swap Contract is permitted by Section 8.03(d), to amounts due under any
Treasury Management Agreement between any Foreign Loan Party and any Lender or
any Treasury Management Bank, and to Cash Collateralize that portion of L/C
Obligations comprised of the aggregate undrawn amount of Letters of Credit,
ratably among the Lenders (and, in the case of such Swap Contracts and Treasury
Management Agreements, any Swap Bank or Treasury Management Bank) in proportion
to the respective amounts described in this clause Fourth held by them; and

 

Last, the balance, if any, after all of the Foreign Obligations have been
indefeasibly paid in full, to the Foreign Borrower or as otherwise required by
Law;

 

provided that, subject to Section 2.03(c), amounts used to Cash Collateralize
the aggregate undrawn amount of Letters of Credit pursuant to clause Fourth
above shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Foreign Obligations, if any, in the order set forth above.

 

91

--------------------------------------------------------------------------------


 

ARTICLE X

 

ADMINISTRATIVE AGENT

 

10.01                 Appointment and Authority.

 

Each of the Lenders and each L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent and the Collateral
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent and the Collateral Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent and the
Collateral Agent by the terms hereof or thereof, together with such actions and
powers as are reasonably incidental thereto.  Except as expressly provided in
Section 10.06, the provisions of this Article are solely for the benefit of the
Administrative Agent, the Collateral Agent, the Lenders and the L/C Issuers, and
neither the Borrowers nor any other Loan Party shall have rights as a third
party beneficiary of any of such provisions.  Each of the rights, benefits and
obligations of the Administrative Agent contained in this Article X and in
Article XI will, where appropriate, also be afforded to the Collateral Agent,
and any reference to the Administrative Agent in this Article X and in
Article XI also shall be deemed, where appropriate, a reference to the
Collateral Agent.

 

10.02                 Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
any Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

 

10.03                 Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information

 

92

--------------------------------------------------------------------------------


 

relating to the Borrowers or any of their Affiliates that is communicated to or
obtained by the Person serving as the Administrative Agent or any of its
Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by a Borrower, a
Lender or an L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

10.04                 Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) reasonably
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. The Administrative Agent also may rely upon
any statement made to it orally or by telephone and reasonably believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon.  In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or an L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or such L/C Issuer prior to the making
of such Loan or the issuance of such Letter of Credit.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrowers),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

10.05                 Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 

93

--------------------------------------------------------------------------------


 

10.06                 Resignation of Administrative Agent.

 

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuers and GFI.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with
GFI, to appoint a successor, which shall be a bank with an office in the United
States, or an Affiliate of any such bank with an office in the United States. 
If no such successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuers, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify GFI and the Lenders that
no qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
an L/C Issuer under any of the Loan Documents, the retiring Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and each L/C Issuer directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section).  The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor.  In the event
of any such resignation, the resigning Administrative Agent shall return to GFI
the pro rated amount of the annual upfront administrative fee paid by GFI for
such year.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as an L/C Issuer.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer, (b) the retiring L/C
Issuer shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangement satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.

 

10.07                 Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender and each L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to

 

94

--------------------------------------------------------------------------------


 

make its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.

 

10.08                 No Other Duties, Etc.

 

Anything herein to the contrary notwithstanding, neither any joint lead arranger
nor any joint book manager listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an L/C Issuer hereunder.

 

10.09                 Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrowers) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations (other than obligations under Swap
Contracts or Treasury Management Agreements to which the Administrative Agent is
not a party) that are owing and unpaid and to file such other documents as may
be necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(i) and (j), 2.08 and 11.04) allowed in such judicial
proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.08 and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

10.10                 Releases.

 

The Lenders and the L/C Issuers irrevocably authorize the Administrative Agent,

 

95

--------------------------------------------------------------------------------


 

(a)                                 to release any Lien on any property granted
to or held by the Administrative Agent under any Loan Document (i) upon
termination of the Aggregate Revolving Commitments and payment in full of all
Obligations (other than contingent indemnification obligations) and the
expiration or termination of all Letters of Credit, (ii) that is sold or to be
sold as part of or in connection with any sale permitted hereunder or under any
other Loan Document, (iii) on or after the Collateral Release Date, or
(iv) subject to Section 11.01, if approved, authorized or ratified in writing by
the Required Lenders or all Lenders if so required;

 

(b)                                 to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 8.01(i); and

 

(c)                                  to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder.

 

Upon request by the Administrative Agent at any time, the Required Lenders or
all Lenders if so required will confirm in writing the Administrative Agent’s
authority to release or subordinate its interest in particular types or items of
property, or to release any Guarantor from its obligations under the Guaranty
pursuant to this Section 10.10.

 

ARTICLE XI

 

MISCELLANEOUS

 

11.01                 Amendments, Etc.

 

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by any Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrowers or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

 

(a)                                 extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 9.02) without
the written consent of such Lender (it being understood and agreed that a waiver
of any condition precedent set forth in Section 5.02 or of any Default or Event
of Default or a mandatory reduction in Commitments is not considered an
extension or increase in Commitments of any Lender);

 

(b)                                 postpone any date fixed by this Agreement or
any other Loan Document for any payment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

 

(c)                                  reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or any fees or other
amounts payable hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby; provided, however, that only
the consent of the Required Lenders shall be necessary to amend the definition
of “Default Rate” or to waive any obligation of any Borrower to pay interest at
the Default Rate;

 

96

--------------------------------------------------------------------------------


 

(d)                                 change Section 2.12 or Section 9.03 in a
manner that would alter the pro rata sharing of payments or the order of
application of payments required thereby without the written consent of each
Lender directly affected thereby;

 

(e)                                  amend Section 1.10 or the definition of
“Alternative Currency” without the consent of each Lender directly affected
thereby;

 

(f)                                    change any provision of this
Section 11.01 or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to amend, waive
or otherwise modify any rights hereunder or make any determination or grant any
consent hereunder without the written consent of each Lender;

 

(g)                                 (i) release GFI as Guarantor of the Foreign
Obligations, (ii) release any Borrower or, except in connection with a merger or
consolidation permitted under Section 8.04 or a Disposition permitted under
Section 8.05, all or substantially all of the Guarantors, from its or their
obligations under the Loan Documents without the written consent of each Lender
directly affected thereby; or (iii) except in connection with a Disposition
permitted under Section 8.05 or in connection with the occurrence of the
Collateral Release Date, release all or substantially all of the Collateral
without the written consent of each Lender directly affected thereby;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Administrative Agent and/or the Collateral Agent,
as applicable, affect the rights or duties of the Administrative Agent or the
Collateral Agent, as applicable, under this Agreement or any other Loan
Document; and (iii) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto. 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent, or give
direction, instruction, consent or approval pursuant to any provision, hereunder
(and any amendment, waiver, consent, approval, direction or instruction, which
by its terms requires the consent, approval, direction or instruction of all
Lenders, the Required Lenders or each affected Lender may be effected with the
consent of the applicable Lenders other than Defaulting Lenders), except that
(x) the Commitment of any Defaulting Lender may not be increased or extended
without the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender.

 

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth herein
and (y) the Required Lenders shall determine whether or not to allow a Loan
Party to use Cash Collateral in the context of a bankruptcy or insolvency
proceeding and such determination shall be binding on all of the Lenders.

 

11.02                     Notices; Effectiveness; Electronic Communication.

 

(a)                                  General.  Except in the case of notices and
other communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and

 

97

--------------------------------------------------------------------------------


 

other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

 

(i)                                     if to a Borrower, the Administrative
Agent or an L/C Issuer, to the address, facsimile number, electronic mail
address or telephone number specified for such Person on Schedule 11.02 or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the other parties;
and

 

(ii)                                  if to any other Lender, to the address,
facsimile number, electronic mail address or telephone number specified in its
Administrative Questionnaire or to such other address, facsimile number,
electronic mail address or telephone number as shall be designated by such party
in a notice to the Borrowers, the Administrative Agent and the L/C Issuers.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the L/C Issuers hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or any L/C Issuer pursuant to Article II if such Lender or such L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent or any Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to any Borrower,
any Lender, any L/C Issuer or any other Person for losses, claims, damages,
liabilities or

 

98

--------------------------------------------------------------------------------


 

expenses of any kind (whether in tort, contract or otherwise) arising out of any
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to any Borrower, any Lender, any L/C
Issuer or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).

 

(d)                                 Change of Address, Etc.  Each of the
Borrowers, the Administrative Agent and the L/C Issuers may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto.  Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrowers, the Administrative Agent and the L/C Issuers.  In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.

 

(e)                                  Reliance by Administrative Agent and
Lenders.  The Administrative Agent and the Lenders shall be entitled to rely and
act upon any notices (including telephonic Loan Notices) given by a Responsible
Officer of any Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  GFI shall indemnify the
Administrative Agent, each L/C Issuer, each Lender and the Related Parties from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice given by a Responsible Officer of any Borrower.  All
telephonic notices to and other communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

11.03                     No Waiver; Cumulative Remedies.

 

No failure by any Lender, any L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.  The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

 

11.04                     Expenses; Indemnity; Damage Waiver.

 

(a)                                  Costs and Expenses.  GFI shall pay (i) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent and its Affiliates (including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and documented
out-of-pocket expenses incurred by any L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or any L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or any
L/C Issuer), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or

 

99

--------------------------------------------------------------------------------


 

(B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

 

(b)                                 Indemnification by GFI.  GFI shall indemnify
the Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by any Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by the
applicable L/C Issuer to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
any Borrower or any of its Subsidiaries, or any Environmental Liability related
in any way to any Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by GFI or any other Loan Party, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by GFI or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if GFI or such Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.  The agreements in this Section 11.04(b) shall survive the
termination of the Commitments and the repayment, satisfaction or discharge of
all the Obligations.

 

(c)                                  Reimbursement by Lenders.  To the extent
that GFI for any reason fails to indefeasibly pay any amount required under
subsection (a) or (b) of this Section to be paid by it to the Administrative
Agent (or any sub-agent thereof), any L/C Issuer or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), such L/C Issuer or such Related Party, as the case may
be, such Lender’s Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or such L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or such L/C Issuer
in connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.11(e).

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, no Borrower shall assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
subsection (b) above

 

100

--------------------------------------------------------------------------------


 

shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby except to the extent such damages are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.

 

11.05                     Payments Set Aside.

 

To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent, any L/C Issuer or any Lender, or the Administrative Agent,
any L/C Issuer or any Lender exercises its right of set-off, and such payment or
the proceeds of such set-off or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent or such
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender and each L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the applicable Overnight Rate from time to time in effect, in the
Applicable Currency of such recovery or payment.  The obligations of the Lenders
and the L/C Issuers under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

11.06                     Successors and Assigns.

 

(a)                                  Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither Borrower nor any other Loan Party may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Indemnitees) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more Eligible Assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans (including for purposes of this subsection (b),
participations in L/C Obligations) at the time owing to it); provided that
(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date”

 

101

--------------------------------------------------------------------------------


 

is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $5,000,000 unless the Administrative Agent and, so long as no Event
of Default has occurred and is continuing, GFI, otherwise consents (each such
consent not to be unreasonably withheld or delayed); (ii) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s Loans and Commitments, and rights and obligations with
respect thereto, assigned; (iii) any assignment of a Revolving Commitment must
be approved by the Administrative Agent unless the Person that is the proposed
assignee is itself a Lender (whether or not the proposed assignee would
otherwise qualify as an Eligible Assignee); and (iv) the parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee of $3,500, and
the Eligible Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.  Subject to acceptance and
recording thereof by the Administrative Agent pursuant to subsection (c) of this
Section, from and after the effective date specified in each Assignment and
Assumption, the Eligible Assignee thereunder shall be a party to this Agreement
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.01, 3.04, 3.05, 11.04 and 11.05 with respect to facts and
circumstances occurring prior to the effective date of such assignment).  Upon
request, each Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection
(d) of this Section. In connection with any assignment of rights and obligations
of any Defaulting Lender hereunder, no such assignment shall be effective unless
and until, in addition to the other conditions thereto set forth herein, the
parties to the assignment shall make such additional payments to the
Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit in accordance with its Pro Rata Share.  Notwithstanding the foregoing,
in the event that any assignment of rights and obligations of any Defaulting
Lender hereunder shall become effective under applicable Law without compliance
with the provisions of this paragraph, then the assignee of such interest shall
be deemed to be a Defaulting Lender for all purposes of this Agreement until
such compliance occurs.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrowers, shall maintain at the
Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall be conclusive, and the
Borrowers, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender.  The Register shall be available for inspection
by each of the Borrowers and any Lender, at any reasonable time and from time to
time upon reasonable prior notice.

 

102

--------------------------------------------------------------------------------


 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, any Borrower or the Administrative Agent,
sell participations to any Person (other than a natural person, a Competitor
(unless an Event of Default has occurred and is continuing), a Defaulting Lender
or a Borrower or any of a Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in clauses (a) through (g) of the first proviso to Section 11.01 that
directly affects such Participant. Subject to subsection (e) of this Section,
each Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section. 
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.12 as though it were a Lender.

 

(e)                                  Limitation upon Participation Rights.  A
Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with GFI’s prior written
consent.  A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 3.01 unless GFI is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 3.01(e) as though it were a
Lender.

 

(f)                                    Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

(g)                                 Electronic Execution of Assignments.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

(h)                                 Resignation as L/C Issuer after Assignment. 
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection
(b) above, Bank of America may, upon thirty days’ notice to GFI and the Lenders,
resign as an L/C Issuer.  In the event of any such resignation as L/C Issuer,
GFI shall be entitled to appoint from among the Lenders a successor L/C Issuer
hereunder; provided, however, that no failure by GFI to appoint any such
successor shall affect the resignation of Bank of America as an L/C Issuer, as
the case may be.  If Bank of America resigns as an L/C Issuer, it shall retain
all the rights, powers, privileges and duties of an L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date

 

103

--------------------------------------------------------------------------------


 

of its resignation as an L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)).  Upon the
appointment of a successor L/C Issuer, (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer and (b) the successor L/C Issuer shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America to effectively assume the obligations of Bank of America with respect to
such Letters of Credit.

 

11.07                     Confidentiality.

 

Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ partners, directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent requested by any regulatory
authority; (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process; (d) to any other party to this Agreement;
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder; (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any Eligible Assignee of or Participant
in, or any prospective Eligible Assignee of or Participant in, any of its rights
or obligations under this Agreement or (ii) any direct or indirect contractual
counterparty or prospective counterparty (or such contractual counterparty’s or
prospective counterparty’s professional advisor) to any credit derivative
transaction relating to obligations of the Loan Parties; (g) with the consent of
GFI; (h) to the extent such Information (i) becomes publicly available other
than as a result of a breach of this Section or (ii) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than a Borrower; or (i) to the National Association of Insurance
Commissioners or any other similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s or its
Affiliates’ investment portfolio in connection with ratings issued with respect
to such Lender or its Affiliates.  In addition, the Administrative Agent and the
Lenders may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry, and service providers to the Administrative Agent and the Lenders in
connection with the administration and management of this Agreement, the other
Loan Documents, the Commitments, and the Credit Extensions. For the purposes of
this Section, “Information” means all information received from any Loan Party
relating to any Loan Party or its business, other than any such information that
is available to the Administrative Agent or any Lender on a nonconfidential
basis prior to disclosure by any Loan Party; provided that, in the case of
information received from a Loan Party after the date hereof, such information
is clearly identified in writing at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. Notwithstanding anything herein to the contrary,
“Information” shall not include, and the Borrowers, the other Loan Parties, the
Administrative Agent, each Lender and the respective Affiliates of each of the
foregoing (and the respective partners, directors, officers, employees, agents,
advisors and other representatives of each of the foregoing and their
Affiliates) may disclose to any and all Persons, without limitation of any kind
(a) any information with respect to the U.S. federal and state income tax
treatment of the transactions contemplated hereby and any facts that may be
relevant to understanding such tax treatment, which facts shall not include for
this purpose the names of the parties or any other Person named herein, or
information that would permit identification of the parties or such other
Persons, or any pricing terms or other nonpublic business or financial
information that is unrelated to such tax treatment

 

104

--------------------------------------------------------------------------------


 

or facts, and (b) all materials of any kind (including opinions or other tax
analyses) relating to such tax treatment or facts that are provided to any of
the Persons referred to above.

 

11.08                     Set-off.

 

In addition to any rights and remedies of the Lenders provided by law, upon the
occurrence and during the continuance of any Event of Default, each Lender, each
L/C Issuer and each of their respective Affiliates is authorized at any time and
from time to time, without prior notice to any Borrower or any other Loan Party,
any such notice being waived by each Borrower (on its own behalf and on behalf
of each Loan Party) to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held by, and other indebtedness at any time owing by, such Lender or
such L/C Issuer to or for the credit or the account of the respective Loan
Parties against any and all Obligations owing to such Lender or such L/C Issuer
hereunder or under any other Loan Document, now or hereafter existing,
irrespective of whether or not the Administrative Agent, such Lender or such L/C
Issuer shall have made demand under this Agreement or any other Loan Document
and although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or indebtedness;
provided, that, in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so setoff shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.14 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent and the Lenders and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.  Each Lender and each L/C Issuer agrees promptly
to notify GFI and the Administrative Agent after any such set-off and
application made by such Lender or such L/C Issuer; provided, however, that the
failure to give such notice shall not affect the validity of such set-off and
application.

 

11.09                     Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the applicable Borrower.  In determining whether the interest contracted for,
charged, or received by the Administrative Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

 

11.10                     Counterparts.

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

11.11                     Integration.

 

This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter. 
In the event of any conflict between the provisions of this

 

105

--------------------------------------------------------------------------------


 

Agreement and those of any other Loan Document, the provisions of this Agreement
shall control; provided that the inclusion of supplemental rights or remedies in
favor of the Administrative Agent or the Lenders in any other Loan Document
shall not be deemed a conflict with this Agreement.  Each Loan Document was
drafted with the joint participation of the respective parties thereto and shall
be construed neither against nor in favor of any party, but rather in accordance
with the fair meaning thereof.

 

11.12                     Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

11.13                     Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this Section 11.13, if an to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent or any L/C Issuer, as applicable, then such provisions
shall be deemed to be in effect only to the extent not so limited.

 

11.14                     Replacement of Lenders.

 

Under any circumstances set forth herein providing that a Borrower shall have
the right to replace a Lender as a party to this Agreement, such Borrower may,
upon notice to such Lender and the Administrative Agent, replace such Lender by
causing such Lender to assign its Commitment and outstanding Loans (with the
assignment fee to be paid by such Borrower in such instance) pursuant to
Section 11.06(b) to one or more other Lenders or Eligible Assignees procured by
such Borrower; provided, however, that if a Borrower elects to exercise such
right with respect to any Lender pursuant to Section 3.06(b), it shall be
obligated to replace all Lenders that have made similar requests for
compensation pursuant to Section 3.01 or 3.04. The applicable Borrower(s) shall
(x) pay in full all principal, interest, fees and other amounts due and payable
to such Lender through the date of replacement (including any amounts payable
pursuant to Section 3.05), (y) provide appropriate assurances and indemnities
(which may include letters of credit) to the applicable L/C Issuer as such L/C
Issuer may reasonably require with respect to any continuing obligation of the
applicable replacement Lender to fund participation interests in any L/C
Obligations then outstanding, and (z) release such Lender from its obligations
under the Loan Documents.  Any Lender being replaced shall execute and deliver
an Assignment and Assumption with respect to such Lender’s Commitment and
outstanding Loans and participations in L/C Obligations.

 

106

--------------------------------------------------------------------------------


 

11.15                 Governing Law; Jurisdiction, Etc.

 

(a)                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE;
PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL RETAIN ALL RIGHTS
ARISING UNDER FEDERAL LAW.

 

(b)                                 SUBMISSION TO JURISDICTION.  ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK, NEW
YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HERETO CONSENTS, FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE
COURTS. EACH PARTY HERETO IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO. EACH PARTY HERETO WAIVES PERSONAL SERVICE OF ANY
SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY THE LAW OF SUCH STATE.

 

11.16                 Waiver of Right to Trial by Jury.

 

EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

11.17                 USA PATRIOT Act Notice.

 

Each Lender and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such

 

107

--------------------------------------------------------------------------------


 

Borrower in accordance with the Act.  The Borrowers shall, promptly following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender requests in order
to comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

 

11.18                 Judgment Currency.

 

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given.  The obligation of each Borrower in respect of any such
sum due from it to the Administrative Agent or the Lenders hereunder or under
the other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency. 
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent from any Borrower in the Agreement
Currency, such Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss.  If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent agrees to return the amount of any
excess to such Borrower (or to any other Person who may be entitled thereto
under applicable law).

 

11.19                 No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), GFI acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (a)(i) the arranging and other services
regarding this Agreement provided by the Administrative Agent and MLPF&S, are
arm’s-length commercial transactions between GFI and its Affiliates, on the one
hand, and the Administrative Agent and MLPF&S, on the other hand, (ii) GFI has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (iii) GFI is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (b)(i) the Administrative
Agent and MLPF&S each is and has been acting solely as a principal and, except
as expressly agreed in writing by the relevant parties, has not been, is not and
will not be acting as an advisor, agent or fiduciary, for GFI or any of
Affiliates or any other Person and (ii) neither the Administrative Agent nor
MLPF&S has any obligation to GFI or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (c) the Administrative Agent and
MLPF&S and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of GFI and its
Affiliates, and neither the Administrative Agent nor MLPF&S has any obligation
to disclose any of such interests to GFI or its Affiliates.  To the fullest
extent permitted by law, GFI hereby waives and releases, any claims that it may
have against the Administrative Agent or MLPF&S with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

[SIGNATURE PAGES FOLLOW]

 

108

--------------------------------------------------------------------------------


 

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

 

GFI:

 

GFI GROUP INC.,

 

 

a Delaware corporation, as a Borrower and, with

 

 

respect to the Foreign Obligations, as a Guarantor

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

FOREIGN BORROWER:

 

GFI HOLDINGS LIMITED,

 

 

a company incorporated under the

 

 

laws of England and Wales

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

DOMESTIC GUARANTORS:

 

GFI GROUP LLC,

 

 

a New York limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

GFINET INC.,

 

 

a Delaware corporation

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

GFI BROKERS LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

INTERACTIVE VENTURES LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

DOMESTIC GUARANTORS:

 

FENICS SOFTWARE INC.,

 

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

AMEREX BROKERS LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

FOREIGN GUARANTORS:

 

FENICS LIMITED,

 

 

a company incorporated under the

 

 

laws of England and Wales

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

FENICS SOFTWARE LIMITED,

 

 

a company incorporated under the

 

 

laws of England and Wales

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

GFINET EUROPE LIMITED,

 

 

a company incorporated under the

 

 

laws of England and Wales

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

GFI TP LTD.,

 

 

a company incorporated under the

 

 

laws of England and Wales

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

 

GFI MARKETS LTD.,

 

 

a company incorporated under the

 

 

laws of England and Wales

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

GFI NEWGATE LIMITED,

 

 

a company incorporated under the

 

 

laws of England and Wales

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

 

BANK OF AMERICA, N.A.,

 

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

LENDERS:

 

BANK OF AMERICA, N.A.,

 

 

as a Lender and an L/C Issuer

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

BANK OF MONTREAL,

 

 

as a Lender

 

 

 

 

 

 

By:

Bank of Montreal – Chicago Branch

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

By:

Bank of Montreal – London Branch

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

BARCLAYS BANK PLC,

 

 

as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

THE ROYAL BANK OF SCOTLAND PLC,

 

 

as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------